 

Exhibit 10.4

﻿

Location of Property:

STREET ADDRESS, SECTION, BLOCK AND LOT INFORMATION SET FORTH ON SCHEDULE OF
PROPERTY INFORMATION ATTACHED HERETO

City of New York, County of New York, State of New York

_______________________________________________________________

PROJECT LOAN AGREEMENT

Dated as of April 29, 2016

Between

HCIN MAIDEN HOTEL ASSOCIATES, LLC, HCIN WATER STREET ASSOCIATES, LLC, HCIN
CHELSEA GRAND EAST ASSOCIATES, LLC, HCIN HERALD SQUARE ASSOCIATES, LLC, HCIN DUO
THREE ASSOCIATES, LLC, HCIN DUO TWO ASSOCIATES, LLC and HCIN DUO ONE ASSOCIATES,
LLC, individually and collectively and jointly and severally, as Borrower

and

HCIN MAIDEN HOTEL LESSEE, LLC, HCIN WATER STREET LESSEE, LLC, HCIN CHELSEA GRAND
EAST LESSEE, LLC, HCIN HERALD SQUARE LESSEE, LLC, HCIN DUO THREE LESSEE, LLC,
HCIN DUO TWO LESSEE, LLC and HCIN DUO ONE LESSEE, LLC, individually and
collectively and jointly and severally, as Operating Lessee

and

NATIXIS REAL ESTATE CAPITAL LLC,

as Lender

and

COMPASS BANK,
as Documentation Agent

and

MANUFACTURERS AND TRADERS TRUST COMPANY,
as Syndication Agent

_________________________________________________________________

 

 

--------------------------------------------------------------------------------

 

 

Schedule of Property Information

﻿

﻿

 

 

 

 

 

 

Property Location

Borough

Block

Lot

City

County

State

337 West 39th Street

1

763

14

NY

NY

NY

339-341 West 39th Street

1

763

13

NY

NY

NY

343 West 39th Street

1

763

12

NY

NY

NY

116 West 31st Street

1

806

52

NY

NY

NY

108-110 West 24th Street

1

799

46

NY

NY

NY

51 Nassau Street

1

64

1

NY

NY

NY

124-126 Water Street

1

39

38

NY

NY

NY

﻿

﻿

 

1

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

 

 

 

TABLE OF CONTENTS

1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1 

﻿

1.1

Terms and Definitions

1 

﻿

1.2

Index of Other Definitions

19 

﻿

1.3

Principles of Construction

19 

2

GENERAL LOAN TERMS

19 

﻿

2.1

The Loan; Advances

19 

﻿

2.2

Interest; Monthly Payments

24 

﻿

2.3

Loan Repayment

26 

﻿

2.4

Release of Property

28 

﻿

2.5

Payments and Computations

28 

﻿

2.6

Interest Rate Protection Agreements

29 

﻿

2.7

Fees

32 

﻿

2.8

Extension Options

32 

﻿

2.9

Certain Payments

34 

﻿

2.10

Amortization of the Loan

34 

3

CASH MANAGEMENT AND RESERVES

34 

﻿

3.1

Cash Management Arrangements

34 

﻿

3.2

Payment Direction Letters

35 

﻿

3.3

Taxes and Insurance

36 

﻿

3.4

FF&E Reserve

36 

﻿

3.5

[Intentionally Omitted]

37 

﻿

3.6

Operating Expense Subaccount

37 

﻿

3.7

Casualty/Condemnation Subaccount

38 

﻿

3.8

Security Deposits

38 

﻿

3.9

Grant of Security Interest; Application of Funds

38 

﻿

3.10

Property Cash Flow Allocation

39 

﻿

3.11

Cash Collateral Reserve

40 

4

REPRESENTATIONS AND WARRANTIES

41 

﻿

4.1

Organization; Special Purpose

41 

﻿

4.2

Proceedings; Enforceability

41 

﻿

4.3

No Conflicts

41 

﻿

4.4

Litigation

42 

﻿

4.5

Agreements

42 

﻿

4.6

Title

42 

﻿

4.7

No Bankruptcy Filing

43 

﻿

4.8

Full and Accurate Disclosure

43 

﻿

4.9

No Plan Assets

43 

﻿

4.10

Compliance

43 

﻿

4.11

Contracts

44 

﻿





 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

 

 

 

﻿

4.12

Federal Reserve Regulations; Investment Company Act

44 

﻿

4.13

Utilities and Public Access

45 

﻿

4.14

Physical Condition

45 

﻿

4.15

Leases

45 

﻿

4.16

Fraudulent Transfer

45 

﻿

4.17

Ownership of Borrower

46 

﻿

4.18

Management Agreement

46 

﻿

4.19

Hazardous Substances

46 

﻿

4.20

Principal Place of Business

47 

﻿

4.21

Other Debt

47 

﻿

4.22

Embargoed Person

47 

﻿

4.23

Anti–Money Laundering

47 

﻿

4.24

Operating Lease

48 

﻿

4.25

Franchise Agreement

48 

﻿

4.26

Labor Agreements

48 

5

COVENANTS

49 

﻿

5.1

Existence

49 

﻿

5.2

Taxes

49 

﻿

5.3

Repairs; Maintenance and Compliance; Alterations

50 

﻿

5.4

Performance of Other Agreements

51 

﻿

5.5

Cooperate in Legal Proceedings

51 

﻿

5.6

Further Assurances

51 

﻿

5.7

Environmental Matters

51 

﻿

5.8

Title to the Property; Liens

54 

﻿

5.9

Leases

54 

﻿

5.10

Estoppel Statement

55 

﻿

5.11

Property Management

55 

﻿

5.12

Special Purpose Entity

56 

﻿

5.13

Assumption in Non–Consolidation Opinion

57 

﻿

5.14

Change In Business or Operation of Property

57 

﻿

5.15

Certain Prohibited Actions

57 

﻿

5.16

Prohibited Transfers

57 

﻿

5.17

Expenses

57 

﻿

5.18

Indemnity

58 

﻿

5.19

Embargoed Person

59 

﻿

5.20

Anti–Money Laundering

61 

﻿

5.21

ERISA

61 

﻿

5.22

Franchise Agreement

61 

﻿

5.23

[Intentionally Omitted]

64 

﻿

5.24

PIP Project

64 

﻿

5.25

Lost Notes

65 

﻿

 

 

 



2

--------------------------------------------------------------------------------

 

 

6

NOTICES AND REPORTING

66 

﻿

6.1

Notices

66 

﻿

6.2

Borrower Notices and Deliveries

67 

﻿

6.3

Financial Reporting

67 

7

INSURANCE; CASUALTY; AND CONDEMNATION

70 

﻿

7.1

Insurance

70 

﻿

7.2

Casualty

73 

﻿

7.3

Condemnation

74 

﻿

7.4

Application of Proceeds or Award

75 

8

DEFAULTS

77 

﻿

8.1

Events of Default

77 

﻿

8.2

Remedies

80 

9

SECONDARY MARKET PROVISIONS

82 

﻿

9.1

Transfer of Loan

82 

﻿

9.2

Use of Information

86 

﻿

9.3

Borrower Indemnity

87 

﻿

9.4

Restructuring of Loan and/or Term Loan

89 

﻿

9.5

Syndication

90 

﻿

9.6

Costs and Expenses

91 

﻿

9.7

[Intentionally Omitted]

91 

﻿

9.8

Certain Limitations

91 

10

MISCELLANEOUS

91 

﻿

10.1

Exculpation

91 

﻿

10.2

Brokers and Financial Advisors

94 

﻿

10.3

Retention of Servicer

95 

﻿

10.4

Survival

95 

﻿

10.5

Lender’s Discretion

95 

﻿

10.6

Governing Law

95 

﻿

10.7

Modification, Waiver in Writing

96 

﻿

10.8

Trial by Jury

97 

﻿

10.9

Headings/Exhibits

97 

﻿

10.10

Severability

97 

﻿

10.11

Preferences

97 

﻿

10.12

Waiver of Notice

97 

﻿

10.13

Remedies of Borrower and Operating Lessee

98 

﻿

10.14

Prior Agreements

98 

﻿

10.15

Offsets, Counterclaims and Defenses

98 

﻿

10.16

Publicity

98 

﻿

10.17

No Usury

99 

﻿

10.18

Conflict; Construction of Documents

99 

﻿

10.19

No Third Party Beneficiaries

99 

﻿

﻿

﻿

 

 

 



3

--------------------------------------------------------------------------------

 

 

﻿

10.20

Yield Maintenance Premium

99 

﻿

10.21

Assignment

100 

﻿

10.22

Counterparts

100 

﻿

10.23

EEA Financial Institutions

100 

﻿

10.24

Partial Releases

102 

﻿

10.25

Duplicative Obligations

105 

﻿

10.26

Intercreditor Agreement

105 

11

MULTIPLE OBLIGORS

105 

﻿

11.1

Multiple Borrowers and Operating Lessees

105 

﻿

11.2

Waivers

106 

﻿

11.3

Deferral of Reimbursement

108 

﻿

11.4

Deferral of Subrogation

108 

﻿

11.5

Contribution Among Borrowers

108 

﻿

11.6

No Merger

108 

﻿



﻿

﻿

 

LIST OF SCHEDULES AND EXHIBITS

﻿

Schedule 1 – Index of Other Definitions

﻿

Schedule 2 – Hotel Locations, Borrowers, Operating Lessees

﻿

Schedule 3 – Organization of Borrower and Operating Lessee

﻿

Schedule 4 – Definition of Special Purpose Entity

﻿

Schedule 5 – PIP Budgets

﻿

Schedule 6 – PIPs

﻿

Schedule 7 – Operating Lease

﻿

Schedule 8 – Franchise Agreement

﻿

Schedule 9 – Calculation of UNCF

﻿

Schedule 10 – Approved Press Release

﻿

Schedule 11(a) – Allocated Loan Amounts

﻿

Schedule 11(b) – Aggregate Allocated Loan Amounts

﻿

Schedule 12 – Hampton Inn Chelsea Lost Notes

﻿

Schedule 13 – Required Repairs

﻿

Exhibit A – Form of Credit Card Company Payment Direction Letter

﻿

 

4

--------------------------------------------------------------------------------

 

 

PROJECT LOAN AGREEMENT

This PROJECT LOAN AGREEMENT (as the same may be modified, supplemented, amended
or otherwise changed, this “Agreement”), is made as of April 29, 2016, by and
among HCIN MAIDEN HOTEL ASSOCIATES, LLC, HCIN WATER STREET ASSOCIATES, LLC, HCIN
CHELSEA GRAND EAST ASSOCIATES, LLC, HCIN HERALD SQUARE ASSOCIATES, LLC, HCIN DUO
THREE ASSOCIATES, LLC, HCIN DUO TWO ASSOCIATES, LLC and HCIN DUO ONE ASSOCIATES,
LLC, each a Delaware limited liability company (together with their respective
permitted successors and assigns, jointly and severally and individually and
collectively, “Borrower”), HCIN MAIDEN HOTEL LESSEE, LLC, HCIN WATER STREET
LESSEE, LLC, HCIN CHELSEA GRAND EAST LESSEE, LLC, HCIN HERALD SQUARE LESSEE,
LLC, HCIN DUO THREE LESSEE, LLC, HCIN DUO TWO LESSEE, LLC and HCIN DUO ONE
LESSEE, LLC, each a Delaware limited liability company (together with their
respective permitted successors and assigns, jointly and severally and
individually and collectively, “Operating Lessee”), NATIXIS REAL ESTATE CAPITAL
LLC, a Delaware limited liability company, (together with its successors and
assigns, “Lender”), COMPASS BANK, an Alabama banking corporation, as
Documentation Agent (“Compass”) and Manufacturers and Traders Trust Company, a
New York banking corporation, as Syndication Agent (“MTB”).

1.



DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Terms and Definitions

.  The following terms have the meanings set forth below:

Key Terms and Definitions

.

Borrower Representative:  individually and collectively, Cindat Hersha Owner JV
LLC and Cindat Hersha Lessee JV LLC, each a Delaware limited liability company.

Cindat Entity:  individually and collectively, (i) Cindat Capital Management
Limited, a limited company formed under the laws of the Cayman Islands
(“Cindat”), (ii) Cindat Manhattan Hotel Portfolio GP Limited, a limited company
formed under the laws of the Cayman Islands, (ii) Cindat USA LLC, a Delaware
limited liability company (“Cindat USA”), (iii) AT-BCM Management LLC, a
Delaware limited liability company and (iv) Cindat Manhattan Hotel Portfolio
(US) LLC, a Delaware limited liability company (“Cindat JV Member”).

Deposit Bank:  PNC Bank, National Association, or such other bank or depository
selected by Lender in its discretion.

Guarantor:  Hersha Hospitality Trust, a Maryland real estate investment trust.

Interest Rate:  shall mean, for any Interest Period, the Spread plus the greater
of (a) LIBOR for such Interest Period and (b) 0.30% (or, when applicable
pursuant to this Agreement or any other Loan Document, the Default Rate).





 

 

--------------------------------------------------------------------------------

 

 

Manager:  Hersha Hospitality Management L.P., a Pennsylvania limited
partnership, or any successor, assignee or replacement manager appointed by
Operating Lessee in accordance with Section 5.11 hereof.

Monthly Debt Service Payment Amount:  shall mean interest on the unpaid
Principal accrued and accruing through the last day of the Interest Period.

Principal:  shall mean the principal amount of the Loan, or so much thereof as
shall be advanced by Lender from time to time and remains outstanding.

Property: individually and collectively, the parcels of real property and
Improvements thereon owned by Borrower and leased by Operating Lessee and
encumbered by the Security Instrument; together with all rights pertaining to
such real property and Improvements, and all other collateral for the Loan as
more particularly described in the Granting Clauses of the Security
Instrument.  The term “Individual Property” refers to each of seven (7) separate
parcels of real property and Improvements thereon owned by the applicable
Borrower and leased by the applicable Operating Lessee that comprise the
Property and are encumbered by the Security Instrument; together with all rights
pertaining to such real property and Improvements, and all other collateral for
the Loan owned or leased by such Borrower and such Operating Lessee as more
particularly described in the Granting Clauses of the Security Instrument.  Each
Individual Property is currently improved with a hotel located in New York City,
as more particularly described on Schedule 2 attached hereto.

Spread:  2.45%.

Stated Maturity Date:  May 9, 2019, as the same may be extended pursuant to
Section 2.8.

Yield Maintenance Date: May 9, 2018; provided that if Lender elects to change
the Payment Date set forth herein on the date hereof as provided in the
definition of “Payment Date”, for all purposes of this Agreement the Yield
Maintenance Date shall be and become the same day of the month and the year set
forth above as the day in the month to which Lender elects to change the Payment
Date.

Yield Maintenance Premium:  with respect to any payment or prepayment of
Principal (or acceleration of the Loan) on or before the Yield Maintenance Date,
an amount equal to the product of the following: (A) the amount of such
prepayment (or the amount of Principal so accelerated), multiplied by (B) the
Spread, multiplied by (C) a fraction (expressed as a percentage) having a
numerator equal to the number of months difference between the Yield Maintenance
Date (whether or not the extension option is exercised pursuant to Section 2.8
of the Loan Agreement) and the date such prepayment occurs (or the next
succeeding Payment Date through which interest has been paid by Borrower) and a
denominator equal to twelve (12); it being expressly understood and agreed that
the payment of the Yield Maintenance Premium (if and when required pursuant to
the terms of this Agreement) shall be in addition to the payment of any Exit Fee
applicable to any payment or prepayment of Principal (or acceleration of the
Loan).

Additional Terms and Definitions

.





2

--------------------------------------------------------------------------------

 

 

Affiliate:  as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.

Aggregate Allocated Loan Amount:  the aggregate senior and mezzanine allocated
loan amount indicated on Schedule 11(b) for the applicable Individual Property.

Allocated Loan Amount:  the senior allocated loan amount indicated on Schedule
11(a) for the applicable Individual Property.

Approved Capital Expenses:  Capital Expenses incurred by Borrower or Operating
Lessee which are (i) with respect to any Individual Property, no greater than
one hundred and five percent (105%) of the amounts included in the approved
Capital Budget for such Individual Property for the current calendar month (per
line item and in the aggregate) or (ii) approved by Lender.

Approved Operating Expenses:  operating expenses incurred by Borrower or
Operating Lessee which (i) with respect to any Individual Property, are no
greater than one hundred and five percent (105%) of the amounts included in the
approved Operating Budget for such Individual Property for the current calendar
month (per line item and in the aggregate), (ii) are for real estate taxes,
insurance premiums, electric, gas, oil, water, sewer or other utility service to
any Individual Property or (iii) have been approved by Lender; provided,
however, the fees and any reimbursable expenses payable pursuant to the Asset
Management Agreement shall not, under any circumstance, constitute Approved
Operating Expenses.  The management fees payable by Borrower and Operating
Lessee pursuant to the Management Agreement, are acceptable to Lender and shall
be deemed to be Approved Operating Expenses. 

Approved PIP Expenses:  Capital Expenses incurred by Borrower or Operating
Lessee on account of the PIP Project pursuant to the PIP Budget.

Asset Management Agreement:  that certain Asset Management Agreement dated on or
about the date hereof, among Cindat USA and 44 New England Management Company, a
Virginia corporation, each as asset manager thereunder, and Borrower
Representative

Business Day:  any day other than a Saturday or a Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

Capital Expenses:  expenses that are capital in nature or required under GAAP to
be capitalized.

Cash Management Period:  shall commence upon Lender giving notice to Borrower
and Clearing Bank of the occurrence of any of the following: (i) an Event of
Default or (ii) the failure by Borrower, after the end of a calendar quarter, to
maintain a Debt Yield (ANCF) of at least nine percent (9.0%); and shall end upon
Lender giving notice to Borrower and the Clearing Bank that the Cash Management
Period has ended, which notice Lender shall only be required to give if (1) the
Loan and all other obligations under the Loan Documents have been repaid in
full, (2) with respect to a Cash Management Period triggered due to clause (i)
above, Lender has, in its sole discretion, accepted a cure of such Event of
Default hereunder or (3) with



3

--------------------------------------------------------------------------------

 

 

respect to a Cash Management Period triggered due to clause (ii) above, for six
(6) consecutive months since the commencement of the existing Cash Management
Period (A) no Default or Event of Default has occurred, (B) no event that would
trigger another Cash Management Period has occurred that is continuing and
(C) the Debt Yield (ANCF) is at least equal to or greater than nine and one half
percent (9.5%).

Clearing Account: individually and collectively, each of the seven (7) accounts
established by Operating Lessee for the benefit of Lender at the Clearing Bank
for the direct deposit by Tenants (if any) and Credit Card Companies (and the
direct deposit by Borrower, Operating Lessee or Manager, as applicable) of all
Rents for each Individual Property.

Clearing Account Agreement:  individually and collectively, each of the seven
(7) agreements by and among Lender, the applicable Borrower, the applicable
Operating Lessee and Clearing Bank setting forth such Borrower’s, such Operating
Lessee’s and Clearing Bank’s obligations relating to the establishment of the
applicable Clearing Account and the direct deposit by Tenants (if any) and
Credit Card Companies (and the direct deposit by such Borrower or such Operating
Lessee, as applicable) of all Rents related the applicable Individual Property
to such Clearing Account.

Clearing Bank:  Manufacturers and Traders Trust Company, New York banking
corporation, or such other bank selected by Borrower and approved by Lender in
its sole discretion.

Code:  the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

Comfort Letter: individually and collectively, each of the seven (7) comfort
letters, each dated on or about the date hereof, among Lender, the applicable
Franchisor and the applicable Operating Lessee, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

Completion:  shall mean the performance and satisfaction by Borrower of the PIP
Project substantially in accordance with the PIP Budget, in compliance in all
material respects with all Legal Requirements, this Agreement, the applicable
PIP and the applicable Franchise Agreement, and in a good and workmanlike
manner, free and clear of liens (inchoate or otherwise) or claims for liens for
material supplied or labor or services performed in connection therewith (in
each case, other than Permitted Encumbrances).

Completion Date:  with respect to each PIP Project, the applicable completion
date set forth in the PIP that relates to such PIP Project, as such date may be
extended by Franchisor, subject to Section 5.24.3(i) hereof. 

Control:  with respect to any Person, either (i) ownership, directly or
indirectly, of forty–nine percent (49%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.





4

--------------------------------------------------------------------------------

 

 

Credit Card Companies: shall mean each of the banks, issuers, processors, credit
card companies or other entities with which Borrower, Manager or Operating
Lessee has entered into merchant’s or other credit card or similar agreements
with respect to the processing of charge card, credit card, debit card or
comparable forms of payment.

Debt:  the unpaid Principal, all interest accrued and unpaid thereon, any Yield
Maintenance Premium, any Exit Fee, the Administrative Fee, any Extension Fee (if
applicable) and all other sums due to Lender in respect of the Loan or under any
Loan Document.

Debt Service:  with respect to any particular period, the scheduled Principal
(if any) and interest payments due under the Note in such period.

Debt Service Coverage Ratio:  as of any date of determination, the ratio
calculated by Lender of (i) the UNCF (Underwritten Net Cash Flow) for the twelve
(12) month period ending with the most recently completed calendar month to
(ii) the sum of (A) the Debt Service with respect to such period, (B) the “Debt
Service” (as such quoted term is defined in the Term Loan Agreement) with
respect to such period and (C) the “Debt Service” (as such quoted term is
defined in the Mezzanine Loan Agreement) with respect to such period.

Debt Yield (ANCF):  shall mean, for any date of determination, the percentage
obtained by dividing (a) the Net Operating Income for the twelve (12) month
period ending with the most recently completed calendar month by (b) the sum of
the outstanding principal balances of the Loan and the Term Loan, together with
any amounts of the Loan remaining to be advanced under this Agreement.

Debt Yield (UNCF):  shall mean, for any date of determination, the percentage
obtained by dividing (a) the UNCF (Underwritten Net Cash Flow) by (b) the sum of
the outstanding principal balances of the Loan and the Term Loan, together with
any amounts of the Loan remaining to be advanced under this Agreement.

Default:  the occurrence of any event under any Loan Document or Term Loan
Document which, with the giving of notice or passage of time, or both, would be
an Event of Default hereunder or under the Term Loan Agreement.

Default Rate:  a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) four percent (4%) above the Interest Rate,
compounded monthly.

Deposit Account:  the Eligible Account at the Deposit Bank established and
controlled by Lender to receive Rents from the Clearing Bank that have been
deposited into each Clearing Account.

Deposit Account Agreement:  that certain agreement by and among Lender,
Borrower, Operating Lessee and Deposit Bank establishing the Deposit Account and
setting forth the parties’ obligations relating to the funds transferred from
each Clearing Account pursuant to the provisions of this Agreement.





5

--------------------------------------------------------------------------------

 

 

Draw Fee: $2,500.00, payable by Borrower to Lender in connection with each
advance hereunder made pursuant to this Agreement.

Eligible Account:  shall mean either (i) an account (A) maintained with the
Deposit Bank or another depository institution or trust company; provided the
short term unsecured debt obligations or commercial paper of such other
depository institution or trust company are rated at least A‑1 (or
equivalent) by each Rating Agency in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of accounts in which funds
are held for more than thirty (30) days and the long term unsecured debt
obligations of which are rated at least A+ (or equivalent) by each Rating
Agency) or (B) as to which Lender has received a Rating Comfort Letter from each
of the applicable Rating Agencies with respect to holding funds in such account
or (ii) a segregated trust account maintained with the trust department of a
federal or state chartered depository institution or trust company acting in its
fiduciary capacity which institution or trust company is subject to regulations
similar to 12 C.F.R. §9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and is subject to federal and state authority,
or any other institution with respect to which Lender has received a Rating
Comfort Letter.

ERISA:  the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

ERISA Affiliate:  all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common Control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.

Escrows:  amounts paid by Borrower into Subaccounts established for the purpose
of paying Taxes, the premiums for Policies, ground rents, franchise and license
fees.

Excluded Taxes:  any of the following taxes imposed on or with respect to Lender
or required to be withheld or deducted from a payment to Lender, (a) taxes
imposed on or measured by net income (however denominated), franchise taxes, and
branch profits taxes, in each case, (i) imposed as a result of Lender being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. Federal withholding taxes imposed on amounts payable
to or for the account of Lender with respect to the Loan pursuant to a law in
effect on the date on which (i) Lender acquires such interest in the Loan or
(ii) Lender changes its lending office, except in each case to the extent that
pursuant to Section 2.2.3, amounts with respect to such taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changes its applicable lending
office, (c) taxes attributable to Lender’s failure to comply with Section 2.2.3
and (d) any U.S. Federal withholding Taxes imposed under FATCA.

Exit Fee: with respect to any repayment or prepayment of Principal (or
acceleration of the Loan), an amount equal to twenty-five hundredths of one
percent (0.25%) of the amount of Principal being repaid or prepaid, provided,
however, that, no Exit Fee shall be



6

--------------------------------------------------------------------------------

 

 

due and owing hereunder in connection with a refinance of the Loan in whole with
proceeds of a fixed rate mortgage loan provided by Natixis Real Estate Capital
LLC or any Affiliate thereof.

Extension Fee: an amount equal to 0.15% of the Maximum Potential Loan Amount.

Eurodollar Business Day: shall mean a day on which commercial banks are open for
general business (including dealings in U.S. Dollar deposits) in London,
England.

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

FF&E:  all furniture, furnishings, fixtures, equipment, and soft goods (i.e.,
sheets, pillows, blankets, bedspreads, curtains, towels or similar items) used
in connection with the operation of the Property.

Force Majeure:  shall mean  (a) an act of God, war, strikes or similar labor
troubles affecting the PIP Project and other similar projects in Manhattan,
fire, severe weather, including, without limitation, flood, earthquakes or other
casualty directly preventing the performance of the obligations under this
Agreement, or (b) United States Secretary of Treasury certified domestic “act of
terrorism” directly affecting construction activities in Manhattan, including
construction of the PIP Project; provided that, with respect to any of the
circumstances described in the foregoing clauses (a) or (b):

(i) for the purposes of this Agreement, any period of Force Majeure shall apply
only to such Person’s performance of the obligations necessarily affected by
such circumstance and shall continue only so long as such Person is continuously
and diligently using all reasonable efforts to minimize the effect and duration
thereof;

(ii) notwithstanding anything to the contrary set forth herein, Force Majeure
shall not include the unavailability or insufficiency of funds;

(iii) notwithstanding anything to the contrary set forth herein, the parties
hereto agree that any acts, events or other occurrences that are within the
reasonable control of the Borrower, Operating Lessee or any of their Affiliates
shall not constitute a Force Majeure hereunder; and

(iv) Borrower shall have notified Lender of any Force Majeure promptly following
the occurrence thereof.

Franchise Agreement: individually and collectively, those certain Franchise
Agreements between the applicable Franchisor and the applicable Operating Lessee
described on Schedule 8 attached hereto, as each of the same may be amended or
modified from time to time in accordance with the terms and provisions of this
Agreement, or, if the context requires, the



7

--------------------------------------------------------------------------------

 

 

Replacement Franchise Agreement executed in accordance with the terms and
provisions of this Agreement.

Franchisor: individually and collectively, (A) (i) Holiday Hospitality
Franchising, Inc., a Delaware corporation with respect to the Candlewood Suites
Times Square, the Holiday Inn Express Times Square, the Holiday Inn Wall Street
and the Holiday Inn Express Water Street and (ii) Hilton Franchise Holding LLC,
a Delaware limited liability company with respect to the Hampton Inn Times
Square South, Hampton Inn Chelsea and the Hampton Inn Herald Square or (B) if
the context requires, a Qualified Franchisor.

GAAP:  generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

Governmental Authority: any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

Hotel Transactions: collectively, occupancy arrangements for customary hotel
transactions in the ordinary course of Borrower’s or Operating Lessee’s business
conducted at the hotels located at the Property, including, without limitation,
nightly rentals (or licensing) of individual hotel rooms or suites, banquet room
use and food and beverage services.

Interest Period:  (i) the period from the date hereof through the first day
thereafter that is the eighth (8th) day of a calendar month, and (ii) each
period thereafter from the ninth (9th) day of each calendar month through the
eighth (8th) day of the next calendar month; except that the Interest Period, if
any, that would otherwise commence before and end after the Maturity Date shall
end on the Maturity Date.  Notwithstanding the foregoing, in the event Lender
shall have elected to change the date on which scheduled payments under the Loan
are due, as described in the definition of “Payment Date”, from and after the
effective date of such election, each Interest Period shall commence on the day
of each month in which occurs such changed Payment Date and end on the day
immediately preceding the following Payment Date, as so changed.

Leases:  all leases and other agreements or arrangements heretofore or hereafter
entered into (other than Hotel Transactions) affecting the use, enjoyment or
occupancy of, or the conduct of any activity upon or in, the Property, including
any guarantees, extensions, renewals, modifications or amendments thereof and
all additional remainders, reversions and other rights and estates appurtenant
thereunder other than Hotel Transactions.

Legal Requirements:  statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities applicable to
Borrower, any Loan Document or all or part of the Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.





8

--------------------------------------------------------------------------------

 

 

LIBOR:  with respect to any Interest Period, the rate per annum which is equal
to the rate for deposits in U.S. Dollars, for a period equal to one month, which
appears on Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on the
related LIBOR Determination Date.  If such interest rate shall cease to be
available from Telerate News Service, LIBOR shall be determined from such
financial reporting service as Lender shall reasonably determine and use with
respect to its other loan facilities on which interest is determined based on
LIBOR.  If two or more such rates appear on Reuters Screen LIBOR01 Page or
associated pages, the rate in respect of such Interest Period will be the
arithmetic mean of such offered rates, absent manifest error.

LIBOR Determination Date: shall mean, with respect to any Interest Period, the
date which is two (2) Eurodollar Business Days prior to the fifteenth (15th) day
of the calendar month occurring during such Interest Period; provided, however,
that Lender may elect once during the Term, in its sole discretion, to change
the LIBOR Determination Date upon written notice thereof to Borrower setting
forth such changed date, in which event, upon the effective date of such notice,
the LIBOR Determination Date hereunder shall be the date set forth therein.

Lien:  any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any part of
the Property or any interest therein, or any direct or indirect interest in
Borrower, Borrower Representative, Operating Lessee or the Mezzanine Loan
Parties, excluding therefrom any Permitted REIT Transfer but including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

Loan: the loan in the maximum principal amount up to the Loan Amount, to be
advanced by Lender to Borrower in accordance with this Agreement.

Loan Amount: $5,000,000.00.

Loan Budget Amounts: the portion of the Loan Amount, as set forth on the PIP
Budget, to be funded by Loan proceeds for each category of costs as set forth on
the PIP Budget.

Loan Documents:  this Agreement and all other documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, including, without limitation, the following, each of
which is dated as of the date hereof, unless otherwise indicated:  (i) 
Promissory Note (Project Loan) made by Borrower to Lender in the principal
amount equal to the Loan Amount (as the same may be amended, modified, restated,
severed, consolidated, renewed, replaced, or supplemented from time to time, the
“Note”), (ii) the Mortgage, Assignment of Leases and Rents and Security
Agreement (Project Loan) made by Borrower and Operating Lessee in favor of
Lender (as the same may be amended or otherwise modified from time to time, the
“Security Instrument”), (iii) the Assignment of Leases and Rents (Project Loan)
from Borrower and Operating Lessee to Lender dated as of the date hereof,
(iv) the Interest Rate Cap Assignment and Security Agreement from Borrower to
Lender, (v) the Assignment of Agreements, Licenses, Permits and Contracts from
Borrower and



9

--------------------------------------------------------------------------------

 

 

Operating Lessee to Lender, (vi) the Clearing Account Agreement, (vii) the
Deposit Account Agreement, (viii) the Guaranty of Recourse Obligations made by
Guarantor, (ix) Assignment and Subordination of Management Agreement (the
“Subordination of Management Agreement”) made by Operating Lessee and Manager to
Lender, (x) Operating Lease Subordination Agreement made by Operating Lessee and
Borrower to Lender and (xi) the Comfort Letters; as each of the foregoing have
been or may be (and each of the foregoing defined terms shall refer to such
documents as they may be) amended, restated, replaced, supplemented or otherwise
modified from time to time.

Loan–to–Value (LTV):  a fraction expressed as a percentage, the numerator of
which is the sum of (i) the outstanding and unpaid principal balance of the Note
(which shall include any amounts of the Loan remaining to be advanced under this
Agreement) and (ii) the outstanding and unpaid principal balance of the “Note”
evidencing, and as such quoted term is defined in, the Term Loan Agreement, and
the denominator of which is the aggregate appraised value of the Property as
determined by Lender based upon the current “as–is” MAI appraisal for each
Individual Property obtained by and acceptable to Lender at Borrower’s sole cost
and expense.

Management Agreement:  individually and collectively, the management agreements
between the applicable Operating Lessee and Manager, pursuant to which Manager
is to manage each Individual Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with Section 5.11.

Material Alteration:  any (i) individual alteration affecting (A) structural
elements of any Individual Property, (B) a roof of any Individual Property (but
excluding necessary repairs or maintenance of a roof of any Individual Property)
or (C) any building system of any Individual Property (but excluding necessary
repairs or maintenance of any building system of any Individual Property), or
(ii) non-structural alteration affecting an Individual Property the cost of
which exceeds $750,000; provided, however, that in no event shall any of the
following constitute a Material Alteration (a) any tenant improvement work
performed pursuant to any Lease existing on the date hereof or entered into
hereafter in accordance with the provisions of this Agreement, (b) alterations
performed as part of a Restoration or (c) the work required to be undertaken to
achieve Completion, so long as such work is undertaken in accordance with this
Agreement.

Maturity Date:  the date on which the final payment of principal of the Note
becomes due and payable as therein provided, whether at the Stated Maturity
Date, by declaration of acceleration, or otherwise.

Maximum Potential Loan Amount:  the sum of (i) the Loan Amount and (ii) the Term
Loan.

Mezzanine Borrower:  Cindat Hersha Owner JV Associates, LLC, a Delaware limited
liability company.

Mezzanine Leasehold Pledgor:  Cindat Hersha Lessee JV Associates, LLC, a
Delaware limited liability company.





10

--------------------------------------------------------------------------------

 

 

Mezzanine Lender:  Hersha Mezz Gap Lender, LLC, a Delaware limited liability
company, together with its successors and assigns.

Mezzanine Loan:  the loan in the amount of Fifty Million and No/100 Dollars
($50,000,000) made by Mezzanine Lender to Mezzanine Borrower as of the date
hereof.

Mezzanine Lender Monthly Debt Service Notice Letter:  with respect to any
Payment Date, a written notice delivered by Mezzanine Lender to Lender at least
five (5) Business Days prior to such Payment Date setting forth the Mezzanine
Monthly  Debt Service Payment Amount payable by Mezzanine Borrower on such
Payment Date.

Mezzanine Loan Agreement:  that certain Mezzanine Loan Agreement among Mezzanine
Lender and the Mezzanine Loan Parties dated as of the date hereof.

Mezzanine Loan Documents:  the Mezzanine Note, the Mezzanine Loan Agreement, the
Mezzanine Pledge Agreement and each and every other agreement, instrument or
certificate entered into by the Mezzanine Loan Parties in connection with the
Mezzanine Loan.

Mezzanine Loan Parties:  individually and/or collectively, the Mezzanine
Borrower and the Mezzanine Leasehold Pledgor.

Mezzanine Monthly Debt Service Payment Amount:  the amount of scheduled interest
and, if applicable, principal then due and payable under the Mezzanine Loan
Documents.

Mezzanine Note:  that certain Promissory Note (Mezzanine Loan) of even date
herewith, in the stated principal amount of Fifty Million and No/100 Dollars
($50,000,000) executed by Mezzanine Borrower and payable to the order of
Mezzanine Lender in evidence of the Mezzanine Loan (as the same may hereafter be
amended, supplemented, restated, increased, extended or consolidated from time
to time).

Mezzanine Pledge Agreement:  that certain Pledge and Security Agreement, dated
as of the date hereof, by the Mezzanine Loan Parties in favor of Mezzanine
Lender.

Net Operating Income: for any period, the actual net operating income of the
Property after deducting therefrom deposits to (but not withdrawals from) any
reserves required under this Agreement. 

Officer’s Certificate:  a certificate delivered to Lender by Borrower which is
signed by a senior executive officer of Borrower Representative.

Operating Lease: individually and collectively, those certain Lease Agreements
dated on or about the date hereof, between the applicable Borrower and the
applicable Operating Lessee described on Schedule 7 attached hereto.

Operating Lessee: has the meaning in the introductory paragraph of this
Agreement.





11

--------------------------------------------------------------------------------

 

 

Operating Lessee Operating Account: the account established by Operating Lessee
to receive, if applicable, Available Cash in accordance with Section 3.10(a)
hereof and disbursements from the Cash Collateral Reserve Subaccount in
accordance with Section 3.11 hereof.

Other Connection Taxes: with respect to Lender, taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such
tax (other than connections arising solely from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or any Loan Document).

Payment Date:  the ninth (9th) day of each calendar month or, if such day is not
a Business Day, the immediately preceding Business Day; provided, however, that
Lender may elect once during the Term, in its sole discretion, to change the
date on which scheduled payments are due under the Loan upon 30 days prior
written notice thereof to Borrower setting forth such changed date, in which
event, upon the effective date of such notice, the Payment Date hereunder shall
be the date set forth therein.

Permitted Encumbrances: (i) the Liens created by the Loan Documents and the Term
Loan Documents, (ii) all Liens and other matters disclosed in the title
insurance policy insuring the Lien of the Security Instrument, (iii) Liens, if
any, for Taxes or other charges not yet due and payable and not delinquent, (iv)
any workers’, mechanics’ or other similar Liens on the Property provided that
any such Lien is bonded or discharged within thirty (30) days after Borrower
first receives notice of such Lien, (v) such other title and survey exceptions
or any other liens or encumbrances as Lender approves in writing in Lender’s
discretion, and (vi) Liens created under the Mezzanine Loan Documents securing
the Mezzanine Loan.

Permitted Indebtedness:  (i) the Debt, (ii) the “Debt” (as such quoted term is
defined in the Term Loan Agreement), (iii) the Mezzanine Loan, and (iv)
unsecured trade payables incurred in the ordinary course of business relating to
the ownership and operation of the Property which do not exceed, at any time, a
maximum amount of one percent (1%) of the aggregate original amount of the
Principal and the “Principal” (as such quoted term is defined in the Term Loan
Agreement) and are paid within thirty (30) days of the date incurred.

Permitted Cindat Transfer: shall mean with respect to Cindat JV Member, the
sale, conveyance, transfer, disposition, alienation, hypothecation, pledge or
encumbering of all or any portion of the direct or indirect ownership interests
in Cindat JV Member, provided,  however, that after giving effect to such
Permitted Cindat Transfer: (i) Cindat continues to possess, directly or
indirectly, the power to direct or cause the direction of the management and
policies of Cindat JV Member, through the ownership of voting securities,
by  contract or otherwise; (ii) Greg Peng and Erh-Fei Liu continue to Control
(under both clauses (i) and (ii) of such definition) Cindat; and (iii) Borrower,
Operating Lessee and the Mezzanine Loan Parties each continue to be in
compliance with Section 5.19 and Section 5.20 hereof.

Permitted REIT Transfer: shall mean (i) with respect to Hersha Hospitality
Limited Partnership, a Virginia limited partnership, the sale, conveyance,
transfer, disposition,



12

--------------------------------------------------------------------------------

 

 

alienation, hypothecation, pledge or encumbering of all or any portion of the
direct or indirect ownership interests in such limited partnership, provided,
 however, that after such Permitted REIT Transfer (a) such limited partnership
shall not be required to file, with respect to the equity interests of such
company, periodic reports with the Securities and Exchange Commission under
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended,
and (b) no Person together with such Person’s Affiliates other than the
Guarantor, owns, Controls or holds a lien or pledge on, more than forty-nine
percent (49%) of the direct or indirect ownership interests in such limited
partnership, and (c) such limited partnership, Borrower, Operating Lessee, the
Mezzanine Loan Parties and Guarantor each continue to be in compliance with
Section 5.19 and Section 5.20 hereof; and (ii) with respect to the Guarantor,
the sale, conveyance, transfer, disposition, alienation, hypothecation, pledge
or encumbering of all or any portion of the direct or indirect ownership
interests in Guarantor, provided,  however, that after such Permitted REIT
Transfer (a) Guarantor remains a publicly traded company and (b) Guarantor
continues to be in compliance with Section 5.19 and Section 5.20 hereof.

Permitted Transfers:

(i)a Lease entered into in accordance with the Loan Documents,

(ii)a Permitted Encumbrance,

(iii)provided that no Default or Event of Default shall then exist, (a) a
Transfer of any indirect interest in Borrower or Operating Lessee (other than
(1) the direct or indirect membership  interest in Borrower, Operating Lessee or
the Mezzanine Loan Parties held by Borrower Representative, or (2) the direct
interest in Borrower or Operating Lessee held by the Mezzanine Loan Parties) or
(b) a Transfer of any direct or indirect interest in Borrower Representative to
any Person, provided that, in the case of any Transfer described in the
preceding clauses (a) or (b) above, (A) prior to a Secondary Market Transaction
(1) such Transfer shall not (w) cause the transferee (together with its
Affiliates) to acquire Control of Borrower, Borrower Representative, Operating
Lessee or the Mezzanine Loan Parties, (x) cause a change of Control of Borrower,
Borrower Representative, Operating Lessee or the Mezzanine Loan Parties, (y)
cause the transferee (together with its Affiliates) to acquire a direct or
indirect interest in Borrower, Borrower Representative, Operating Lessee or the
Mezzanine Loan Parties to an amount which equals or exceeds 49% or (z) result in
Guarantor, either by itself or on a unanimous basis with Cindat, no longer
possessing, directly or indirectly, the power to direct or cause the direction
of the management and policies of Borrower, Borrower Representative, Operating
Lessee and the Mezzanine Loan Parties through the ownership of voting
securities, by contact or otherwise, (2) after giving effect to such Transfer,
Guarantor shall continue to own at least 30% of all equity interests (direct or
indirect) in Borrower, Borrower Representative, Operating Lessee and the
Mezzanine Loan Parties, (3) Lender determines in its sole but reasonable
discretion that a Rating Comfort Letter would be obtainable had a Secondary
Market Transaction occurred, (4) if any such Transfer will result in any Person
owning ten percent (10%) or more of the direct or indirect equity interests in
Borrower, Operating Lessee and/or any Individual Property and such Person owned
less than ten percent (10%) of the direct or indirect equity interests in
Borrower, Operating Lessee and/or such Individual Property as of the closing of
the Loan, Borrower shall give Lender notice of such Transfer together with
copies of all instruments effecting such Transfer not less than ten (10) days
prior to the date of such Transfer,



13

--------------------------------------------------------------------------------

 

 

(5) for any Transfer not described in the preceding clause (4) Borrower shall
give Lender notice of such Transfer together with copies of all instruments
effecting such Transfer not less than ten (10) days following the date of such
Transfer, (6) such Transfer shall be permitted by the Franchise Agreement, if
and to the extent required, has been consented to in writing by Franchisor and
(7) Borrower shall reimburse Lender for all reasonable out-of-pocket expenses
incurred by it in connection with such Transfer and (B) after a Secondary Market
Transaction (1) such Transfer shall not (w) cause the transferee (together with
its Affiliates) to acquire Control of Borrower, Borrower Representative,
Operating Lessee or the Mezzanine Loan Parties, (x) cause a change of Control of
Borrower, Borrower Representative, Operating Lessee or the Mezzanine Loan
Parties, (y) cause the transferee (together with its Affiliates) to acquire a
direct or indirect interest in Borrower, Borrower Representative, Operating
Lessee or the Mezzanine Loan Parties to an amount which equals or exceeds 49% or
(z) result in Guarantor, either by itself or on a unanimous basis with Cindat,
no longer possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of Borrower, Borrower Representative,
Operating Lessee and the Mezzanine Loan Parties through the ownership of voting
securities, by contract or otherwise, unless Borrower, at its sole cost and
expense, (I) shall have first obtained the prior written consent of Lender
(including, if applicable, the consent of the holder(s) of any participation or
other interests in the Loan) to such Transfer and (II) shall have first (A)
delivered (or caused to be delivered) to Lender, a Rating Comfort Letter, (B)
delivered (or caused to be delivered) to Lender and the applicable Rating
Agencies, a substantive non consolidation opinion with respect to Borrower in
form and substance satisfactory to Lender and the applicable Rating Agencies,
and (C) reimbursed Lender for all reasonable out-of-pocket expenses incurred by
it in connection with such Transfer, (2) after giving effect to such Transfer,
Guarantor shall continue to own at least 30% of all equity interests (direct or
indirect) in Borrower, Borrower Representative, Operating Lessee and the
Mezzanine Loan Parties, (3) such Transfer shall be permitted by the Franchise
Agreement, if and to the extent required, has been consented to in writing by
Franchisor, (4) if any such Transfer will result in any Person owning ten
percent (10%) or more of the direct or indirect equity interests in Borrower,
Operating Lessee and/or any Individual Property and such Person owned less than
ten percent (10%) of the direct or indirect equity interests in Borrower,
Operating Lessee and/or such Individual Property as of the closing of the Loan,
Borrower shall give Lender notice of such Transfer together with copies of all
instruments effecting such Transfer not less than ten (10) days prior to the
date of such Transfer and (5) for any Transfer not described in the preceding
clause (4) Borrower shall give Lender notice of such Transfer together with
copies of all instruments effecting such Transfer not less than ten (10) days
following the date of such Transfer,

(iv)a Permitted REIT Transfer,

(v)a Permitted Cindat Transfer,

(vi)a Transfer of an Individual Property made in accordance with Section 10.24
hereof, or

(vii)any other Transfer expressly approved in writing by Lender as a “Permitted
Transfer” (such approval to be granted or withheld in Lender’s sole and absolute
discretion);





14

--------------------------------------------------------------------------------

 

 

provided, however, that, if any Transfer described in clause (iii) above will
result in any Person owning ten percent (10%) or more of the direct or indirect
equity interests in Borrower, Operating Lessee and/or any Individual Property
and such Person owned less than ten percent (10%) of the direct or indirect
equity interests in Borrower, Operating Lessee and/or such Individual Property
as of the closing of the Loan, Lender shall have confirmed that such Person
satisfies Lender’s (and any Co-Lender’s, if applicable) then applicable
institution-wide “Know Your Customer” requirements and that the results of
Lender’s (and any Co-Lender’s, if applicable) customary background searches
(including, credit, judgment, lien, bankruptcy, UCC and litigation searches) are
reasonably acceptable to Lender (and any Co-Lender, if applicable).

Notwithstanding the above, or anything elsewhere in this Agreement to the
contrary, no Transfers of the direct ownership interests (I) in the Mezzanine
Loan Parties or (II) of the Mezzanine Loan Parties in Borrower and Operating
Lessee shall be permitted (and the Mezzanine Loan Parties shall, in all events,
continue to own 100% of the membership interests in Borrower and Operating
Lessee, as applicable), except for the pledge of the Mezzanine Loan Parties’
ownership interests in Borrower and Operating Lessee, as applicable, under and
pursuant to the Mezzanine Pledge Agreement in connection with, and as security
for, the Mezzanine Loan.

Person:  any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

PIP:  individually and collectively, the property improvement plans that relate
to each Individual Property, which such property improvement plans are attached
hereto as Schedule 6 attached hereto.

PIP Agreements: means all material construction agreements, material trade
contracts, material purchase orders and other material agreements entered into
by Borrower or Operating Lessee in connection with the performance of the PIP
Project.  For purposes of this definition, “material” shall mean a PIP Agreement
involving the payment of $100,000 or more.

PIP Budget: shall have the meaning set forth in Section 2.1.3(a)(ii) hereof.

PIP Project: collectively, the components of the PIP required to be performed
with respect to each applicable Individual Property in accordance with the terms
and provisions of this Agreement, the applicable Franchise Agreement for such
Individual Property and the applicable PIP for such Individual Property as set
forth on Schedule 6 attached hereto.

Plan:  (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

Qualified Franchisor: shall mean either (a) Franchisor or (b) a reputable and
experienced franchisor possessing experience in flagging hotel properties
similar in size, scope, use and value as the hotels located on the Property as
of the date hereof; provided that (1) prior



15

--------------------------------------------------------------------------------

 

 

to a Secondary Market Transaction, Borrower shall have obtained the prior
written consent of Lender for such Person and (2) after a Secondary Market
Transaction, in addition to Lender’s consent, Borrower shall have obtained a
Rating Comfort Letter with respect to such franchisor.

Qualified Manager: shall mean either (a) Manager or (b) a reputable and
experienced manager (which may be an Affiliate of Borrower or Operating Lessee)
possessing experience in managing hotel properties similar in size, scope, use
and value as the hotels located on the Property as of the date hereof; provided
that (1) prior to a Secondary Market Transaction, Borrower shall have obtained
the prior written consent of Lender for such Person and (2) after a Secondary
Market Transaction, in addition to Lender’s consent, Borrower shall have
obtained a Rating Comfort Letter with respect to such manager.

Rating Agency:  each of Standard & Poor’s Ratings Services, a division of The
McGraw–Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc. or any other nationally–recognized statistical
rating organization to the extent any of the foregoing have been engaged by
Lender or its designee in connection with or in anticipation of any Secondary
Market Transaction.

Rating Comfort Letter:  a letter issued by each of the applicable Rating
Agencies which confirms that the taking of the action referenced to therein will
not result in any qualification, withdrawal or downgrading of any existing
ratings of Securities created in a Secondary Market Transaction.

Regulation AB: shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

Related Property: shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to any Individual
Property.

Release Amount:  one hundred and forty percent (140%) of the Aggregate Allocated
Loan Amount for the applicable Individual Property that is the subject of a
Release; provided, that, with respect to the last Individual Property remaining
as security for the Debt, the Release Amount shall be equal to the remaining
outstanding Debt (as defined hereunder, under the Term Loan Agreement and under
the Mezzanine Loan Agreement).

REMIC Trust:  a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code that holds the Note.

Rents:  all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Operating Lessee, Manager or any of their
agents or employees from any and all sources arising from or attributable to the
Property, including all revenues and credit card receipts collected from guest
rooms, restaurants, bars, meeting rooms, banquet rooms and



16

--------------------------------------------------------------------------------

 

 

recreational facilities, receivables, customer obligations, installment payment
obligations and other obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of the Property or rendering of services by
Borrower, Manager, Operating Lessee or any other operator or manager of the
hotels or the commercial space located in the Property or any of their
respective agents or employees or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, and vending machine sales and proceeds, if any, from business
interruption or other loss of income insurance.

Replacement Franchise Agreement: shall mean either (a) a franchise, trademark
and license agreement with a Qualified Franchisor in the same form and substance
as the Franchise Agreement, or (b) a franchise, trademark and license agreement
with a Qualified Franchisor, which franchise, trademark and license agreement
shall be acceptable to Lender in form and substance, provided, with respect to
this subclause (b), if a Secondary Market Transaction has occurred, in addition
to Lender’s approval, Lender, at its option, may require that Borrower shall
have obtained a Rating Comfort Letter with respect to such franchise, trademark
and license agreement.

Replacements:  Approved Capital Expenses and repairs and replacements to FF&E.

Satisfactory Environmental Report: individually and collectively, Phase I
Environmental Site Assessments (together with follow up Phase II Environmental
Site Assessments if required by any Phase I Environmental Site Assessment) for
each Individual Property in form reasonably acceptable to Lender ordered by
Lender at Borrower’s sole cost and expense upon written request to Lender in
connection with a requested release from liability in accordance with the last
paragraph of Article 4 that (i) is performed by an environmental firm reasonably
satisfactory to Lender, (ii) expressly authorizes Lender and its successors and
assigns to rely upon such Phase I Environmental Site Assessments (and Phase II
Environmental Site Assessments if applicable), (iii) does not limit liability to
less than the amount of such environmental firm’s professional liability
insurance coverage, (iv) does not identify any environmental conditions that
require removal, remediation or cure or violate any Environmental Laws, (v) is
dated and describes the environmental condition of each Individual Property as
of a date on or about the Release Date and (vi) is performed in accordance with
most current version of ASTM “Standard Practice for Environmental Site
Assessments:  Phase I Environmental Site Assessment Process (or Phase II
Environmental Assessment Process, as applicable)”, ASTM International.

Senior Loan:  collectively, the Loan and the Term Loan.

Servicer:  a servicer selected by Lender to service the Loan.

Significant Obligor shall have the meaning set forth in Item 1101(k) of
Regulation AB.





17

--------------------------------------------------------------------------------

 

 

State:  the state in which the Property is located.

Taxes:  all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.

Tenant:  any existing tenant, replacement tenant or proposed tenant under any
existing Lease or any proposed Lease (in each case, other than an Operating
Lease).

Term:  the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents.

Term Loan Agreement: that certain Term Loan Agreement, dated as of the date
hereof, by and among Borrower, Operating Lessee and Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

Term Loan Documents:  the “Loan Documents” (as such quoted term is defined in
the Term Loan Agreement).

Tour Desk Leases:  individually and collectively, (i) that certain Tour,
Transportation & Theater Desk (Lobby) Lease dated as of January 1, 2015, by and
between HHLP Duo One Lessee, LLC, as lessor and Apple Concierge, Inc., as lessee
and (ii) that certain Tour, Transportation & Theater Desk (Lobby) Lease dated as
of January 1, 2015, by and between HHLP Duo Three Lessee, LLC, as lessor and
Apple Concierge, Inc., as lessee.

Toxic Mold:  any toxic mold or fungus at the Property which is of a type
(i) that might pose a significant risk to human health or the environment or
(ii) that would negatively impact the value of the Property.

Transfer:  any sale, conveyance, transfer, lease or assignment or the entry into
any agreement to sell, convey, transfer, lease or assign, whether by law or
otherwise, of, on, in or affecting (i) all or part of any Individual Property
(including any legal or beneficial direct or indirect interest therein),
(ii) any direct or indirect interest in Borrower, Operating Lessee, Borrower
Representative or the Mezzanine Loan Parties (including, in each case, any
profit interest) or (iii) the direct or indirect right or power to direct or
cause the direction of the management and policies of Borrower, Borrower
Representative, Operating Lessee or the Mezzanine Loan Parties, through the
ownership of voting securities, by contract or otherwise.  Notwithstanding the
foregoing, if Borrower enters into any agreement (including, without limitation,
any letter of intent) to sell, convey or transfer the Property, then the mere
entry into such agreement shall not constitute a “Transfer” hereunder so long as
the applicable Borrower is not obligated to transfer the subject Property,
unless prior to or concurrently with the closing of the transaction contemplated
in such agreement (1) with respect to the sale of an Individual Property, the
terms and provisions of Section 10.24 hereof have been satisfied in full, (2)
the Debt (as defined herein and in the Term Loan Agreement) is paid in full in
accordance with the terms of this Agreement and the Term Loan Agreement) or (3)
Lender otherwise approves such agreement in writing, in its sole and absolute
discretion.





18

--------------------------------------------------------------------------------

 

 

UCC:  the Uniform Commercial Code as in effect in the State or the state in
which any of the Cash Management Accounts are located, as the case may be.

UNCF (Underwritten Net Cash Flow):  the stabilized, recurring net cash flow of
the Property determined by Lender in its sole discretion, in accordance with the
provisions contained in Schedule 9.

Uniform System of Accounts: the most recent edition of the Uniform System of
Accounts for the Lodging Industry, as adopted by the American Hotel and Motel
Association.

Welfare Plan:  an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

Index of Other Definitions

.  An index of other terms which are defined in this Agreement or in other Loan
Documents is set forth on Schedule 1.

Principles of Construction

.  Unless otherwise specified, (i) all references to sections and schedules are
to those in this Agreement, (ii) the words “hereof,” “herein” and “hereunder”
and words of similar import refer to this Agreement as a whole and not to any
particular provision, (iii) all definitions are equally applicable to the
singular and plural forms of the terms defined, (iv) the word “including” means
“including but not limited to,” and (v) accounting terms not specifically
defined herein shall be construed in accordance with GAAP and the Uniform System
of Accounts, as applicable.

2.



GENERAL LOAN TERMS

The Loan; Advances

.

The Loan

.  On the basis of the representations, warranties and covenants made by
Borrower in this Agreement, Lender agrees to make the Loan to Borrower in an
amount up to the Loan Amount, to be advanced from time to time in accordance
with the terms and conditions set forth in this Agreement, including, without
limitation, satisfaction of the conditions set forth in Section 2.1.3(a)
hereof.  Borrower shall use the proceeds of the Loan to pay or reimburse itself
for Approved PIP Expenses.  No amount borrowed and repaid in respect of the Loan
may be reborrowed.  Borrower acknowledges and agrees that in no event shall
proceeds of the Loan or Term Loan be used to fund the PIP Deposit.

Term Loan

. On the date hereof, Lender is also making to Borrower a certain term mortgage
loan in the principal amount of $280,000,000.00 (the “Term Loan”), the proceeds
of which will be advanced in accordance with the terms and conditions of, and
shall be secured by the Term Loan Agreement and the Term Loan Documents. 

Advances

.

(a) Provided that no Default or Event of Default has occurred and is continuing
Lender shall make advances of the Loan to Borrower for payment of Approved PIP
Expenses no more than one (1) time in any calendar month within fifteen (15)
days after the delivery by Borrower and Operating Lessee to Lender of a request
therefor, in increments of at



19

--------------------------------------------------------------------------------

 

 

least $100,000 (except with respect to the final advance made pursuant to this
Section 2.1.3(a)), provided that in connection with each Loan advance the
following conditions shall have been satisfied in full, as determined in
Lender’s reasonable discretion, not to be unreasonably withheld, conditioned or
delayed:

(i) The request for a Loan advance has been received and approved by Lender and
is accompanied by (A) an Officer’s Certificate certifying (1) that all
representations made by Borrower and Operating Lessee in the Loan Documents are
true and correct in all material respects as of the date of such Officer’s
Certificate, other than changes due to facts or circumstances arising after the
date such representation or warranty was initially made that do not otherwise
breach any provision of the Loan Documents (including matters that have been
approved (or deemed approved) by Lender), (2) no Default or Event of Default is
then continuing, (3) that such funds will be used only to pay (or reimburse
Operating Lessee for) Approved PIP Expenses and a description thereof, (4) that
all outstanding trade payables (other than those to be paid from the requested
advance or those constituting Permitted Indebtedness or Permitted Encumbrances)
that are due and payable have been paid in full, (5) that all previous Loan
advances have been used only to pay (or reimburse Operating Lessee for) the
previously identified Approved PIP Expenses, (6) that any work associated with
such Approved PIP Expense has been completed in a good and workmanlike manner
and in accordance with this Agreement, the PIP, the Franchise Agreement and all
applicable Legal Requirements and (7) a progress report reconciling the status
of the PIP Project and the remaining costs to complete the PIP Project, (B)
reasonably detailed supporting documentation as to the amount, necessity and
purpose therefor, including all applicable invoices and (C) copies of
appropriate Lien waivers, “Payment Receipts” and, if requested by Lender, other
evidence of payment from all contractors, subcontractors or suppliers reasonably
satisfactory to Lender in connection with such Approved PIP Expenses (and other
than with respect to Permitted Encumbrances, the payment of which is not
requested in the applicable advance), each in form and substance reasonably
approved by Lender;

(ii) Borrower shall have delivered, and Lender shall have approved, a final and
detailed budget(s) to prosecute and complete all components of the PIP Project
(such budget(s), individually and collectively, the “PIP Budget”); Lender
acknowledges that it has reviewed and approved the PIP Budgets attached hereto
as Schedule 5;

(iii) Borrower shall have delivered, and Lender shall have approved, all PIP
Agreements; Lender acknowledges that it has reviewed and approved the PIP
Agreements provided to Lender on or prior to the date of this Agreement (if
any);

(iv) Lender shall have received an endorsement to the title policy for the
Individual Property that relates to the PIP for which the Loan advance is being
requested acceptable to Lender insuring the Lien of the Security Instrument to
the date of such future advance setting forth a new insured amount including
such future advance, conforming to the pending disbursement requirements set
forth in Exhibit B hereto and setting forth no additional exceptions (including
survey exceptions), together with a title search indicating that such Individual
Property is free from all liens, claims and other encumbrances not previously
approved by Lender;



20

--------------------------------------------------------------------------------

 

 

(v) Lender shall have (if it desires) verified (by an inspection conducted at
Borrower’s reasonable expense) performance of any construction work associated
with such Approved PIP Expense;

(vi) Borrower shall have delivered, and Lender shall have approved, all
applicable insurance certificates evidencing that the insurance required by
Lender with respect to the PIP Project is in effect;

(vii) Borrower shall have delivered evidence satisfactory to Lender that all
permits, licenses and approvals required by Governmental Authorities and all
Legal Requirements that are necessary to commence and perform the PIP to
Completion have been obtained;

(viii) Borrower shall pay to Lender (or Lender shall pay itself out of such
advance) simultaneously with each advance the Draw Fee and all actual,
reasonable out-of-pocket costs and expenses incurred by Lender in connection
with reviewing such Loan advance request;

(ix) In no event shall Borrower have the right to request, nor shall Lender be
required to make, advances under this Section 2.1.3(a) in an amount which, in
the aggregate with all previous advances is, in excess of the Loan Amount;

(x) There shall exist no Default or Event of Default under this Agreement or
under any of the other Loan Documents, and there shall exist no “Default” or
“Event of Default” under (and as such quoted terms are defined in) the Term Loan
Agreement or under any of the Term Loan Documents; and

(xi) In connection with the final advance of the Loan, in addition to the other
conditions set forth above, Lender shall not be obligated to make any such
future advance unless and until Completion has occurred.

(b) Any advance of more than $10,000 to pay (rather than reimburse) Approved PIP
Expenses may, at Lender’s option, be made by joint check payable to Borrower and
the payee of such Approved PIP Expenses.

(c) Any advance by Lender of Loan proceeds made prior to or without the
fulfillment by Borrower of all of the conditions precedent thereto, whether or
not known to Lender, shall not constitute a waiver by Lender of the requirement
that all conditions, including the non-performed conditions, shall be required
with respect to all future advances.

(d) Borrower agrees that, by Borrower’s acceptance of any advance of Loan
proceeds, Borrower shall be bound in all respects by the request submitted on
its behalf in connection therewith whether or not the request is executed and/or
submitted by Borrower or an authorized Person.

(e) During the existence of an Event of Default under this Agreement, Borrower
hereby irrevocably authorizes Lender to advance, at Lender’s option and in
Lender’s sole discretion, but subject to Lender’s approval, in its sole
discretion, any undisbursed Loan



21

--------------------------------------------------------------------------------

 

 

proceeds directly to the contractor, tradesperson or other payee of Approved PIP
Expenses.  All such direct advances shall satisfy pro tanto the obligations of
Lender to Borrower under this Agreement regardless of the disposition thereof by
the contractor, tradesperson or other Person.  Notwithstanding the foregoing,
Lender shall have no obligation whatsoever to make any advance of Loan proceeds
from and after the occurrence of an Event of Default under this Agreement or
under any of the other Loan Documents, irrespective of whether or not the same
shall constitute an Event of Default hereunder, or from and after the occurrence
of an “Event of Default” under (and as such quoted terms are defined in) the
Term Loan Agreement or Term Loan Documents, irrespective of whether or not the
same shall constitute an “Event of Default” under (and as such quoted terms are
defined in) such Term Loan Agreement.

Advances for Stored Materials and Deposits

.      Lender shall not make Loan advances for building materials which are
stored on the Property but not yet affixed to or incorporated into the
Improvements.

(f) Notwithstanding anything to the contrary set forth herein, Lender shall have
no obligation to fund any deposits to suppliers for goods to be delivered to the
Property (including, without limitation, appliances) requiring deposits to be
made upon placing an order for the same.  Notwithstanding the foregoing, upon
the delivery of such goods (and Lender shall have the right, upon request, to
inspect and approve the condition of such goods) and receipt by Lender of a bill
of sale and/or final Lien waivers from such supplier, the full contract amount
for such goods shall be advanced provided that the terms and provisions of
Section 2.1.3(a) hereof have been satisfied.

Retainage

.  Subject to the advance conditions set forth in Section 2.1.3(a) hereof, Loan
advances will be made in amounts which shall be equal to the costs incurred by
Borrower through the end of the period covered by the request for a Loan advance
less retainage equal to the greater of (i) ten percent (10%) of such costs
incurred and (ii) the actual retainage so required under the applicable PIP
Agreement (if any), until Completion has been achieved, at which point, so long
as no Default or Event of Default has occurred and is continuing, all such
retained amounts will be advanced to Borrower in accordance with Section
2.1.3(a) hereof (provided, however, that retainage shall be released for any PIP
Agreement at such time as the work thereunder shall have been
completed).  Notwithstanding the foregoing, retainage shall only be required
under this Agreement to the extent and in the amount required under any PIP
Agreement.

Reallocation; Contingency

.   If at any time Borrower or Lender determines that the undisbursed balance of
the Loan Budget Amount for any category of cost shown on the PIP Budget exceeds
the actual amount required to complete such category of cost, then, upon
Lender’s written approval (not to be unreasonably withheld, conditioned or
delayed), the excess may be reallocated to any other Loan Budget Amount balance.

(g) Borrower hereby acknowledges and agrees that (i) the PIP Budget shall
include a line item designated as the general administrative contingency (the
“Contingency”) and (ii) the Contingency represents an amount necessary to
provide assurances to Lender that, if additional costs are incurred or
unanticipated events or problems occur in connection with the PIP Project,
sufficient Loan proceeds are available to pay for such additional costs.  In the
event



22

--------------------------------------------------------------------------------

 

 

Borrower desires to reallocate to any line item the amount of any portion of the
Loan proceeds attributable to the Contingency line item which has not
theretofore been reallocated to any other line item or advanced, Borrower shall
request Lender’s consent thereto by written notice accompanied by a proposed
revised PIP Budget, and Lender shall not unreasonably withhold, condition or
delay such consent.  On a monthly basis, Borrower shall deliver to Lender a log
showing how the Contingency has been used and reallocated (if applicable) during
the prior month and setting forth the remaining balance of the Contingency.  If
an Event of Default is continuing, Lender may allocate portions of the
Contingency for any costs related to the PIP Project as Lender may determine
(although Lender shall have no obligation whatsoever to make any such
allocation).

Loan Balancing

.   If at any time, and from time to time, Lender notifies Borrower that, in
Lender’s sole, but good faith, judgment, the undisbursed balance of the Loan
(without utilizing any sums allocated to any contingency line item) is
insufficient to pay the remaining costs in respect of the PIP Project (such
insufficient amounts, collectively, the “Deficiency”), then Borrower shall
deposit from Borrower’s own cash equity the amount of such Deficiency (such
amount, the “Deficiency Deposit”) into a Subaccount (the “Deficiency Deposit
Subaccount”) with Lender.  Lender may from time to time apply, or allow Borrower
to apply, such Deficiency Deposit to such costs in respect of the PIP Project
(subject to Borrower’s compliance with all conditions which would be applied to
an advance of Loan proceeds under this Agreement, for the same costs to which
the Deficiency Deposit is to be applied).

(h) Until such time as Lender determines that the conditions set forth in the
preceding paragraph to fund the Deficiency Deposit have been satisfied, and that
the amount of the Deficiency has therefore been reduced to zero dollars ($0.00),
Lender shall have no obligation to make any further advances of Loan proceeds
and Borrower shall promptly pay out-of-pocket from Borrower equity all costs
necessary to diligently pursue Completion.  In addition, Lender shall have no
obligation to make any further advances of Loan proceeds until the Deficiency
Deposit has been fully expended for costs in respect of the PIP Project and the
balance of the Deficiency Deposit Subaccount has been reduced to zero dollars
($0.00).  Borrower shall have no right to withdraw funds from the Deficiency
Deposit Subaccount except for the payment of the aforesaid costs in respect of
the PIP Project in accordance with this Agreement.  Any sums not used as
provided in this paragraph shall be released to Borrower when and to the extent
that Lender determines that the amount thereof is more than the excess, if any,
of the total remaining costs in order to achieve Completion, over the
undisbursed balance of the Loan, provided, however, that should an Event of
Default under this Agreement (for any reason) occur, Lender may, at its option,
while such Event of Default is continuing, apply such amounts either to the
costs of the PIP Project or to the immediate reduction of Principal and/or
interest under the Note (including interest at the Default Rate) and other sums
due hereunder or under any of the other Loan Documents or Term Loan Documents,
in such order and proportions as Lender shall, in its sole discretion,
determine.

Force Funding

. Notwithstanding anything to the contrary contained herein, if Lender has not
advanced all of the proceeds of the Loan by the Payment Date in May, 2019 (the
“Force Funding Date”) and Borrower has exercised the First Extension Option and
satisfied the conditions set forth in Section 2.8 hereof in connection
therewith, Lender may, on such Payment Date or at any time thereafter, and on
one or more occasions, advance all or any



23

--------------------------------------------------------------------------------

 

 

portion of the remaining Loan proceeds into a Subaccount (the “Available Loan
Proceeds Subaccount”), at which point the outstanding balance of the Loan shall
be increased by the amount so deposited into the Available Loan Proceeds
Subaccount (and, as such, Debt Service payments due and owing hereunder shall be
paid based on such increased outstanding balance), and Lender shall make
advances to be made under this Agreement in the manner set forth in and pursuant
to the requirements of Section 2.1 of this Agreement by releasing the applicable
amount of proceeds from the Available Loan Proceeds Subaccount.  Borrower hereby
acknowledges and agrees that Lender’s advance of Loan proceeds described in the
immediately preceding sentence shall not in any way diminish or otherwise modify
the conditions precedent to advances described in this Agreement or any of
Borrower’s obligations hereunder or under any of the other Loan Documents.

Interest; Monthly Payments

.

Generally

.  From and after the date hereof, interest on the outstanding and unpaid
Principal shall accrue at the Interest Rate and be payable as hereinafter
provided.  On the date hereof, Borrower shall pay interest on the unpaid
Principal from the date hereof through and including May 8, 2016.  On June 9,
2016 (the “First Payment Date”) and each Payment Date thereafter through and
including the Payment Date immediately preceding the Stated Maturity Date,
Borrower shall pay an amount equal to the Monthly Debt Service Payment
Amount.  The Monthly Debt Service Payment Amount due on any Payment Date shall
be applied (x) to the payment of interest accrued on the Note from the scheduled
Payment Date preceding the Payment Date on which such Monthly Debt Service
Payment Amount is paid through the day of the month immediately preceding the
Payment Date on which such Monthly Debt Service Payment Amount is paid,
notwithstanding that the actual Payment Date may not have been the scheduled
Payment Date because the scheduled Payment Date is not a Business Day and (y)
during any Extension Term, to the reduction of the unpaid Principal pursuant to
Section 2.10 hereof.  All accrued and unpaid interest shall be due and payable
on the Maturity Date.  If the Loan is repaid on any date other than on a Payment
Date (whether prior to or after the Stated Maturity Date), Borrower shall also
pay interest that would have accrued on such repaid Principal to but not
including the next Payment Date, however, Borrower shall not be required to pay
breakage under Section 2.2.5 hereof with respect to such repayment.  In
addition, notwithstanding anything to the contrary in this Section 2.2.1, after
an Event of Default the provisions of Section 8.2.2 hereof shall apply.

Default Rate

.  After the occurrence and during the continuance of an Event of Default, the
entire unpaid Principal shall bear interest at the Default Rate, and shall be
payable upon demand from time to time, to the extent permitted by applicable
law.

Taxes

.  Any and all payments by Borrower hereunder and under the other Loan Documents
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding Excluded Taxes (all such
non–excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to in this Section 2.2.3 as “Applicable
Taxes”).  If Borrower shall be required by law to deduct any Applicable Taxes
from or in respect of any sum payable hereunder to Lender, the following shall
apply:  (i) the sum payable shall be increased as may be necessary so that after
making all required deductions



24

--------------------------------------------------------------------------------

 

 

(including deductions applicable to additional sums payable under this
Section 2.2.3), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable
law.  Payments pursuant to this Section 2.2.3 shall be made within ten days
after the date Lender makes written demand therefor.

Requirements of Law

.

(i) If any Legal Requirement or any change in the interpretation or application
thereof or compliance by Lender with any request or directive (whether or not
having the force of law) from any central bank or other Governmental Authority
made subsequent to the date hereof:

(i) shall subject Lender to any tax of any kind whatsoever with respect to this
Agreement, the Note or the Loan (excluding Excluded Taxes) or change the basis
of taxation of payments to Lender in respect thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement against assets held by, deposits or
other liabilities in or for the account of, advances or other extensions of
credit by, or any other acquisition of funds by, any office of Lender which is
not otherwise included in the determination of the LIBOR hereunder;

(iii) shall impose on Lender any other condition;

and the result of any of the foregoing is to increase the cost to Lender, by an
amount which Lender deems to be material, of making or maintaining the Loan or
to reduce any amount receivable hereunder in respect thereof, then, in any such
case, Borrower shall, from time to time, upon receipt of prior written notice of
not less than ten (10) Business Days of such fact and a reasonably detailed
description of the circumstances, promptly pay Lender such additional amount or
amounts as will compensate Lender for such increased cost or reduced amount
receivable (provided such additional amounts are then being charged by Lender to
its borrowers under similar loans generally) and are not prohibited by such
Requirement of Law to be charged back.

(j) If Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Lender or any corporation controlling
Lender with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on Lender’s or such corporation’s capital as a consequence of its
obligations hereunder by an amount deemed by Lender to be material (taking into
consideration Lender’s or such corporation’s policies with respect to capital
adequacy and liquidity), then from time to time, Borrower shall promptly, upon
notice from Lender, pay to Lender such additional amount or amounts as will
compensate Lender for such reduction (provided such additional amounts are then
being charged by Lender to its borrowers under similar loans generally).





25

--------------------------------------------------------------------------------

 

 

If Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.2.4, it shall promptly notify Borrower of the event by reason of which
it has become so entitled. A certificate as to any additional amounts payable
pursuant to this subsection submitted by Lender to Borrower shall be conclusive
in the absence of manifest error or the provision of proof by Borrower to the
contrary.

Breakage Indemnity

.  Borrower shall indemnify Lender against any loss or expense which Lender may
actually sustain or incur in liquidating or redeploying deposits from third
parties acquired to effect or maintain the Loan or any part thereof as a
consequence of (i) any payment or prepayment of the Loan or any portion thereof
made on a date other than a Payment Date and (ii) any default in payment or
prepayment of the Principal or any part thereof or interest accrued thereon, as
and when due and payable (at the date thereof or otherwise, and whether by
acceleration or otherwise).  Lender shall deliver to Borrower a statement for
any such sums which it is entitled to receive pursuant to this Section 2.2.5,
which statement shall be binding and conclusive absent manifest
error.  Borrower’s obligations under this Section 2.2.5 are in addition to
Borrower’s obligations to pay any Yield Maintenance Premium or Exit Fee
applicable to a payment or prepayment of Principal.

Loan Repayment

.

Repayment

.  Borrower shall repay the entire outstanding principal balance of the Note in
full on the Maturity Date, together with interest thereon to (but excluding) the
date of repayment and any other amounts due and owing under the Loan
Documents.  Except during the continuance of an Event of Default, all proceeds
of any repayment (including, without limitation, any proceeds of the Interest
Rate Protection Agreement paid to Lender), including permitted prepayments of
the Loan, shall be applied by Lender as follows in the following order of
priority:  First, accrued and unpaid interest on the Note at the Interest Rate;
Second, to the Principal; and Third, to any other amounts then due and owing
under the Loan Documents, including the Yield Maintenance Premium (if such
repayment or prepayment occurs on or prior to the Yield Maintenance Date) and
Exit Fee.  If prior to the Stated Maturity Date the Debt is accelerated by
reason of an Event of Default, then Lender shall be entitled to receive, in
addition to the unpaid Principal and accrued interest and other sums due under
the Loan Documents, an amount equal to the Yield Maintenance Premium and Exit
Fee applicable to such prepayment.  During the continuance of an Event of
Default, all proceeds of repayment, including any payment or recovery on the
Property (whether through foreclosure, deed–in–lieu of foreclosure, or
otherwise) shall, unless otherwise provided in the Loan Documents, be applied in
such order and in such manner as Lender shall elect in Lender’s discretion. In
addition, notwithstanding anything to the contrary in this Section 2.3.1, after
an Event of Default the provisions of Section 8.2.2 hereof shall apply.

Mandatory Prepayments

.  The Loan is subject to mandatory prepayment in certain instances of Insured
Casualty or Condemnation (each a “Casualty/Condemnation Prepayment”), in the
manner and to the extent set forth in Sections 7.4.2 and 7.4.4.  Each
Casualty/Condemnation Prepayment, after deducting Lender’s reasonable,
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses) in connection with the settlement or collection of the Proceeds or
Award, shall be applied in the same manner as repayments under Section 2.3.1,
and if such Casualty/Condemnation Prepayment is made on any



26

--------------------------------------------------------------------------------

 

 

date other than a Payment Date, then such Casualty/Condemnation Prepayment shall
include interest that would have accrued on the Principal prepaid to but not
including the next Payment Date.  Provided that no Event of Default is
continuing, then notwithstanding Section 2.3.1, any such mandatory prepayment
under this Section 2.3.2 shall be without the payment of the Yield Maintenance
Premium, but subject to the payment of the Exit Fee.

Optional Prepayments

.  Borrower shall have the right from time to time to prepay all or any portion
of the Principal on any Payment Date provided that Borrower gives Lender at
least fifteen (15) days prior written notice thereof and such prepayment is
accompanied by the Yield Maintenance Premium (if applicable) and the Exit Fee in
connection therewith.  If any such prepayment is not made on a Payment Date,
Borrower shall also pay interest that would have accrued on such prepaid
Principal to but not including the next Payment Date.

2.1.2 [Intentionally Omitted].

2.1.3 Pro Rata Prepayments and Repayments.

(a) Notwithstanding anything to the contrary contained in the Loan Documents and
the Term Loan Documents, so long as no Event of Default exists and is continuing
hereunder or under the other Loan Documents or the Term Loan Documents, Borrower
shall cause all principal prepayments and repayments of the Senior Loan and the
Mezzanine Loan, including any prepayments or repayments made pursuant to Section
2.8 and Section 10.24 hereof (but excluding (A)(i)(x) any prepayments or
repayments of principal made in accordance with Section 2.3.2 of this Agreement
and the Term Loan Agreement, all of which shall be applied by Lender exclusively
and wholly in reduction of the Debt hereunder and under the Term Loan Agreement,
and (y) any prepayments or repayments of principal made in accordance Section
2.3.2 of the Mezzanine Loan Agreement, all of which shall be applied by
Mezzanine Lender exclusively and wholly in reduction of the “Debt” (as such
quoted term is defined in the Mezzanine Loan Agreement) under the Mezzanine Loan
Agreement), (ii) application of any prepayments or repayments of principal
during the continuance of an Event of Default, all of which shall be applied by
Lender exclusively and wholly in reduction of the Debt hereunder and under the
Term Loan Agreement, and (iii) any amortization payments with respect to the
Loan or the Term Loan during the Extension Terms (if any) as required pursuant
to Section 2.10 hereof and the Term Loan Agreement, all of which shall be
applied by Lender exclusively and wholly in reduction of the Debt hereunder and
under the Term Loan Agreement, (B) any prepayments or repayments of principal
made by Borrower to repay protective advances made by Lender, all of which shall
be paid over to, and applied by, Lender exclusively and wholly in reduction of
the Debt hereunder and under the Term Loan Agreement and (C) any prepayments or
repayments of principal made by Mezzanine Borrower to repay protective advances
made by Mezzanine Lender, all of which shall be paid over to, and applied by,
Mezzanine Lender exclusively and wholly in reduction of the “Debt” (as such
quoted term is defined in the Mezzanine Loan Agreement) under the Mezzanine Loan
Agreement) to be allocated among the Senior Loan and the Mezzanine Loan and
applied by Lender and Mezzanine Lender pro rata in accordance with the
respective then-outstanding principal balances of the Mezzanine Loan and the
Senior Loan (but including, in the case of the Loan, any amounts thereof
remaining to be advanced).  If Borrower or Operating Lessee fails to apply any
such principal prepayments or repayments in accordance with this Section
2.3.5(a), each of Borrower



27

--------------------------------------------------------------------------------

 

 

and Operating Lessee hereby authorizes Lender to pay over to Mezzanine Lender
for application to the outstanding principal amount of the Mezzanine Loan, to
the extent of any excess proceeds received by Lender, the amount necessary to
cause the prepayment or repayment of the Senior Loan and the Mezzanine Loan to
be pro rata in accordance with this Section 2.3.5(a) and the same shall be
deemed to be a distribution by Borrower to the Mezzanine Borrower in accordance
with the provisions of Section 2.3.5(d) below.

(b) Each of Borrower and Operating Lessee acknowledges and agrees that, in all
events, any amounts paid by Lender to Mezzanine Lender pursuant to the
provisions of this Section 2.3.5 shall be (and are deemed to be) payments,
prepayments and/or repayments by Mezzanine Borrower of the Mezzanine Loan and
the “Debt” (as such quoted term is defined in the Mezzanine Loan Agreement) and
not payments, prepayments or repayments by Borrower or Operating Lessee of the
Senior Loan or the Debt.

(c) All funds transferred to or for the benefit of Lender from Mezzanine Lender
in accordance with this Section 2.3.5 and Section 2.3.5 of the Term Loan
Agreement and the Mezzanine Loan Agreement are intended by Mezzanine Borrower,
to constitute, and shall constitute, capital contributions from Mezzanine
Borrower to Borrower, and Borrower hereby acknowledges that any such fund
transfers shall be deemed capital contributions to Borrower.

(d) All funds transferred to or for the benefit of Mezzanine Lender from Lender
in accordance with this Section 2.3.5 and Section 2.3.5 of the Term Loan
Agreement and the Mezzanine Loan Agreement are intended by Borrower, to
constitute, and shall constitute, distributions from Borrower to Mezzanine
Borrower, and, pursuant to Section 2.3.5(d) of the Mezzanine Loan Agreement,
Mezzanine Borrower acknowledges that any such fund transfers shall be deemed
distributions to Mezzanine Borrower.

(e) No provision of the Loan Documents, Term Loan Documents or the Mezzanine
Loan Documents shall create a debtor-creditor relationship between Borrower and
Operating Lessee, on one hand, and Mezzanine Borrower and Mezzanine Leasehold
Pledgor, on the other hand.

(f) Notwithstanding the foregoing or anything to the contrary herein, nothing in
this Section 2.3.5 shall cause Borrower, Operating Lessee, Mezzanine Borrower,
or Mezzanine Leasehold Pledgor to violate the terms and provisions of Section
5.12, Schedule 4, or the special purpose entity provisions set forth in each
such party’s respective limited liability company agreements.

Release of Property

.  In addition to any Release which may occur under Section 10.24 hereof, Lender
shall further, upon the written request and at the expense of Borrower, (x) upon
payment in full of the Debt in accordance herewith, release the Lien of the Loan
Documents or (y) upon payment in full of the Debt in accordance herewith and the
“Debt” under, and as such quoted term is defined in, the Term Loan Agreement in
accordance therewith, assign to Borrower’s designee (without any representation
or warranty by and without any recourse against Lender whatsoever) the Lien of
the Loan Documents if not theretofore released.

Payments and Computations

.



28

--------------------------------------------------------------------------------

 

 

Making of Payments

.  Each payment by Borrower shall be made in funds settled through the New York
Clearing House Interbank Payments System or other funds immediately available to
Lender by 2:00 p.m., New York City time, on the date such payment is due, to
Lender by deposit to such account as Lender may designate by written notice to
Borrower.  Whenever any such payment shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the preceding Business
Day.  All such payments shall be made irrespective of, and without any
deduction, set–off or counterclaim whatsoever and are payable without relief
from valuation and appraisement laws and with all costs and charges incurred in
the collection or enforcement thereof, including attorneys’ fees and court
costs.

Computations

.  Interest payable under the Loan Documents shall be computed on the basis of
the actual number of days elapsed over a 360–day year.

Late Payment Charge

.  If any Principal, interest or other sum due under any Loan Document (other
than the payment of the outstanding Principal balance of the Loan due on the
Maturity Date) is not paid by Borrower on the date on which it is due, subject
to any applicable grace or cure period, if any, Borrower shall pay to Lender
upon demand an amount equal to the lesser of four percent (4%) of such unpaid
sum or the maximum amount permitted by applicable law (the “Late Payment
Charge”), in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment.  Such amount shall be secured by the Loan
Documents.

Interest Rate Protection Agreements

.

Interest Rate Protection Agreement

.  As of the date hereof, Borrower has entered into, made all payments required
under, and satisfied all conditions precedent to the effectiveness of, an
interest rate protection agreement that satisfies all of the following
conditions (such interest rate protection agreement together with (i) any
extension thereof or (ii) any other interest rate protection agreement entered
into pursuant to Section 2.8, being referred to herein as the “Interest Rate
Protection Agreement”):

(g) the Interest Rate Protection Agreement is with a financial institution
having a long term, unsecured and unsubordinated debt rating of at least (i)
“AA” by S&P and “Aa2” by Moody’s or, (ii) if such financial institution is an
Affiliate of Lender, “A” by S&P or “A2” by Moody’s; has a term ending no earlier
than the Stated Maturity Date; is an interest rate cap in respect of a notional
amount not less than the Maximum Potential Loan Amount that shall have the
effect of capping LIBOR at 3.00% per annum; and provides that the only
obligation of Borrower thereunder is the making of a single payment upon the
execution and delivery thereof.

(h) Borrower’s interest in such Interest Rate Protection Agreement has been
assigned to Lender pursuant to documentation satisfactory to Lender in form and
substance (it being acknowledged and agreed that if a new assignment of Interest
Rate Protection Agreement is required in connection with Section 2.8(g), Lender
shall accept documentation in substantially the same form delivered at the
origination of the Loan), and the counterparty to such Interest Rate Protection
Agreement has executed and delivered to Lender an acknowledgment of such
assignment, which acknowledgment shall be satisfactory to Lender in form and
substance and,



29

--------------------------------------------------------------------------------

 

 

without limitation, shall include such counterparty’s agreement to (i) pay
directly into the Deposit Account all sums payable by such counterparty pursuant
to the Interest Rate Protection Agreement and (ii) if the long term, unsecured
and unsubordinated debt rating of such counterparty is downgraded below (1) “A”
by S&P or “A2” by Moody’s or, (2) if such counterparty is an Affiliate of
Lender, “A–” by S&P or “A3” by Moody’s, or if any such rating in the foregoing
subclause (1) or (2) is withdrawn or qualified by the applicable Rating Agency,
designate a successor counterparty under the Interest Rate Protection Agreement,
which successor counterparty shall satisfy the criteria set forth in
subsection (a) above and this subsection (b), not later than ten (10) Business
Days after any such downgrade, withdrawal or qualification, as applicable,
unless, in either case, such counterparty deposits with Lender collateral, in
form, value and substance acceptable to Lender in its sole discretion and
pursuant to documentation acceptable to Lender in its sole discretion.

(i) Notwithstanding anything in this Section 2.6.1 to the contrary, prior to
purchasing an Interest Rate Protection Agreement, Borrower shall notify NATIXIS,
a public limited corporation with a Board of Directors (société anonyme à
conseil d’administration) organized under the laws of the Republic of France
(“Natixis”) of its intention to purchase such Interest Rate Protection
Agreement, which notice shall contain the name of the proposed financial
institution and the price and other applicable terms relating to the proposed
Interest Rate Protection Agreement.  Natixis or its Affiliate shall have the
right, by notice to Borrower given within two (2) Business Days after receipt of
Borrower’s notice to provide an Interest Rate Protection Agreement to Borrower
at the same (or lower) price and upon substantially the same terms and
conditions applicable to the proposed Interest Rate Protection Agreement with
such other financial institution and Borrower hereby agrees to promptly enter
into same with Natixis or its Affiliate.  If Natixis or its Affiliate does not
timely provide such Interest Rate Protection Agreement to Borrower as provided
in the preceding sentence, Borrower may purchase the Interest Rate Protection
Agreement from any financial institution having a rating of at least that
specified in Section 2.6.1(a) above at the same (or lower) price and upon
substantially the same terms and conditions applicable to the proposed Interest
Rate Protection Agreement first offered to Natixis.

(j) In connection with an Interest Rate Protection Agreement entered into
pursuant to Section 2.8, Borrower shall obtain and deliver to Lender an opinion
of counsel from counsel for the counterparty (which counsel may be in–house
counsel for the counterparty) (upon which Lender and its successors and assigns
and the Rating Agencies may rely) which shall provide, in relevant part, that:

(i) the counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation or organization and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Protection Agreement;

(ii) the execution and delivery of the Interest Rate Protection Agreement by the
counterparty, and any other agreement which the counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by–laws (or
equivalent



30

--------------------------------------------------------------------------------

 

 

organizational documents) or any law, regulation or contractual restriction
binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the counterparty of the Interest Rate Protection Agreement, and any
other agreement which the counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and

(iv) the Interest Rate Protection Agreement, and any other agreement which the
counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the counterparty and constitutes the legal, valid and binding
obligation of the counterparty, enforceable against the counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

Execution of Documents

.  Borrower shall promptly execute and deliver to the counterparty of the
Interest Rate Protection Agreement such confirmations and agreements as may be
requested by such counterparty in connection with such Interest Rate Protection
Agreement.

No Obligation of Lender

.  Borrower agrees that Lender shall not have any obligation, duty or
responsibility to Borrower or any other Person by reason of, or in connection
with, any Interest Rate Protection Agreement (including any duty to provide or
arrange any Interest Rate Protection Agreement, to consent to any mortgage or
pledge of the Property or any portion thereof as security for Borrower’s
performance of its obligations under any Interest Rate Protection Agreement, or
to provide any credit or financial support for the obligations of Borrower or
any other Person thereunder or with respect thereto).  No Interest Rate
Protection Agreement shall alter, impair, restrict, limit or modify in any
respect the obligation of Borrower to pay interest on the Loan as and when the
same becomes due and payable in accordance with the provisions of the Loan
Documents.

Receipts from Interest Rate Protection Agreements

.  All payments made by the counterparty to the Interest Rate Protection
Agreement shall be deposited into the Deposit Account and applied in the same
manner as Rents are applied under Section 3.10.

Downgrade of Counterparty

.  Borrower shall cause any counterparty under any Interest Rate Protection
Agreement to be replaced with a successor counterparty, which successor
counterparty shall satisfy the criteria set forth in Section 2.6.1(a), not later
than ten (10) Business Days after the long term unsecured and unsubordinated
debt rating of such counterparty is downgraded below (i) “A” by S&P or “A2” by
Moody’s or, (ii) if such counterparty is an Affiliate of Lender, “A–” by S&P or
“A3” by Moody’s, or if any such rating in the foregoing subclause (i) or (ii) is
withdrawn or qualified by the applicable Rating Agency, unless, in either case,
such counterparty deposits with Lender collateral, in form, value and



31

--------------------------------------------------------------------------------

 

 

substance acceptable to Lender in its sole discretion and pursuant to
documentation acceptable to Lender in its sole discretion.

2.6.6Obligation Satisfied under Term Loan.    Notwithstanding anything to the
contrary contained in this Section 2.6, in the event that Borrower has entered
into an Interest Rate Protection Agreement under the corresponding provisions
contained in the Term Loan Agreement, the obligation to enter into an Interest
Rate Protection Agreement under this Section 2.6 shall be deemed satisfied so
long as the same obligation appears in the Term Loan Agreement and Borrower
satisfies the same, in full, thereunder.

Fees

.

Structuring Fee

.  On the date hereof, Borrower shall pay to Lender a loan structuring fee of
$40,000.00 (the “Structuring Fee”).

2.1.4 Exit Fee.  Upon any repayment or prepayment of Principal (whether at
maturity, acceleration of the Loan or otherwise), Borrower shall pay to Lender
on the date of such repayment or prepayment the Exit Fee applicable
thereto.  Any Exit Fee paid to Lender hereunder shall be deemed to be earned by
Lender upon the funding of the Loan.

2.7.3Administrative Fee.  Borrower shall pay to Lender an annual loan servicing
fee of $150,000.00, which shall be paid to Lender on a monthly basis in equal
payments in the amount of $12,500.00 (the “Administrative Fee”); provided,
however, that the obligation to pay the Administrative Fee under this Section
2.7.3 shall be deemed satisfied so long as the same obligation appears in the
Term Loan Agreement and Borrower satisfies the same, in full, thereunder.

Extension Options

.  Borrower shall have the right to request that Lender (i) extend the Stated
Maturity Date (the “First Extension Option”) for a period of twelve (12) months
to May 9, 2020 (the “First Extended Stated Maturity Date”) (such period of time,
the “First Extension Term”) and (ii) further extend the Stated Maturity Date
(the “Second Extension Option” and together with the First Extension Option,
each individually an “Extension Option” and collectively, the “Extension
Options”) for a period of twelve (12) months to May 9, 2021 (the “Second
Extended Stated Maturity Date”) (such period of time the “Second Extension
Term”; and together with the First Extension Term, each individually an
“Extension Term” and collectively, the “Extension Terms”), provided that
Borrower shall have previously timely exercised the First Extension Option to
extend the Stated Maturity Date to the First Extended Stated Maturity Date in
compliance with the terms hereof.  The Stated Maturity Date will be so extended
upon the satisfaction of the following conditions:

(a) Borrower shall give Lender its written notice requesting such extension not
less than sixty (60) days prior to (i) the originally scheduled Stated Maturity
Date with respect to the First Extension Option and (ii) the First Extended
Stated Maturity Date with respect to the Second Extension Option;

(b) no Event of Default exists at the time such request is made and, with
respect to the First Extension Option, on the originally scheduled Stated
Maturity Date and with respect to the Second Extension Option, the First
Extended Stated Maturity Date;



32

--------------------------------------------------------------------------------

 

 

(c) Borrower delivers to Lender an Officer’s Certificate confirming the accuracy
of the information contained in clause (b) above;

(d) (i) with respect to any PIP Project that is required to be completed as of
the date of the commencement of the applicable Extension Term pursuant to the
applicable PIP and the applicable Franchise Agreement, Borrower shall have
achieved Completion of such PIP Project and (ii) with respect to any PIP Project
that is not required to be completed as of the date of the commencement of the
applicable Extension Term pursuant to the applicable PIP and the applicable
Franchise Agreement, to the extent that Borrower has actually commenced such PIP
Project, Borrower shall be in compliance with the construction timelines and
milestones set forth in the applicable PIP and the applicable Franchise
Agreement and shall be using best efforts to diligently prosecute the Completion
of such PIP Project;

(e) the Debt Yield (UNCF) is not less than (i) 11.0% at the time of Borrower’s
exercise of the First Extension Option and upon the commencement of the First
Extension Term, and (ii) 11.5% at the time of Borrower’s exercise of the Second
Extension Option and upon the commencement of the Second Extension
Term; provided, that, in the event Borrower fails to satisfy the Debt Yield
(UNCF) requirements set forth in this clause (e), Borrower may make a prepayment
sufficient to bring the Property into compliance therewith, so long as such
prepayment is made in accordance with the terms of this Agreement and the Term
Loan Agreement (including, without limitation, Sections 2.3.3 of this Agreement
and the Term Loan Agreement and Section 2.3.4 of the Term Loan Agreement) and is
subject to payment of the applicable Exit Fee (as defined herein and in the Term
Loan Agreement) in connection therewith;

(f) Borrower pays the Extension Fee to Lender not later than the commencement of
each Extension Term;

(g) on or prior to the originally scheduled Stated Maturity Date with respect to
the First Extension Option or the First Extended Stated Maturity Date with
respect to the Second Extension Option, Borrower either (i) extends the term of
the Interest Rate Protection Agreement until the First Extended Stated Maturity
Date for the First Extension Option or the Second Extended Stated Maturity Date
for the Second Extension Option, or (ii) enters into a new interest rate
protection agreement that expires on or after the First Extended Stated Maturity
Date for the First Extension Option or the Second Extended Stated Maturity Date
for the Second Extension Option, and which extension or new agreement is on the
same terms set forth in Section 2.6.1;  

(h) Borrower, Operating Lessee and Guarantor shall have entered into an
amendment or modification of the Loan Documents in accordance with Section 2.10
hereof to account for the amortization of the Loan; and

(i) Lender shall have received evidence that (i) Borrower has satisfied the
conditions set forth in Section 2.8 of the Term Loan Agreement and that the Term
Loan has been extended through a date not earlier than First Extended Stated
Maturity Date for the First Extension Option or the Second Extended Stated
Maturity Date for the Second Extension Option and (ii) Mezzanine Borrower has
satisfied the conditions set forth in Section 2.8 of the Mezzanine Loan
Agreement and that the Mezzanine Loan has been extended through a date not



33

--------------------------------------------------------------------------------

 

 

earlier than the First Extended Stated Maturity Date for the First Extension
Option or the Second Extended Stated Maturity Date for the Second Extension
Option.

If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Stated Maturity Date hereunder.

Certain Payments

.  Notwithstanding anything to the contrary contained in this Agreement, in
connection with and for the purposes of any payment or prepayment of all or any
portion of the Loan pursuant to Sections 2.2.1,  2.3.2 or 2.3.3 on any date
after the Payment Date and prior to the LIBOR Determination Date with respect to
the next succeeding Interest Period, LIBOR shall be determined as of the
Eurodollar Business Day immediately preceding the date of such payment or
prepayment and Lender shall thereafter, reasonably promptly after the occurrence
of such next succeeding LIBOR Determination Date, make any necessary adjustment
in the amount actually required to be paid or prepaid based upon LIBOR as
determined on such next succeeding LIBOR Determination Date.

2.10Amortization of the Loan

.  Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, amortization of the Loan shall be required during the
Extension Terms (if any).  Such amortization shall be based on a thirty (30)
year amortization schedule.  Borrower, Operating Lessee and Guarantor shall
promptly execute and deliver to Lender an amendment or modification of the Loan
Documents evidencing the foregoing (which shall, among other things, amend the
defined term “Monthly Debt Service Payment Amount” and any other related terms
and provisions set forth in the Loan Documents), together with such other
documents, instruments, certificates and writings as Lender may reasonably
require.

3.



CASH MANAGEMENT AND RESERVES

Cash Management Arrangements

.  Borrower and Operating Lessee shall cause (x) all Rents to be transmitted
directly by all Tenants of each Individual Property (if any) and (y) the
immediate direct deposit by all Credit Card Companies of all credit card
receipts with respect to each Individual Property, in each case, into the
Clearing Account for such Individual Property as more fully described in each
Clearing Account Agreement.  Without in any way limiting the foregoing, all
Rents (including Rents in the nature of sums payable by Credit Card Companies)
received by Borrower, Operating Lessee or Manager shall be deposited into the
applicable Clearing Account within one Business Day of receipt.  Funds deposited
into each Clearing Account shall be swept by the Clearing Bank on a daily basis
into the Deposit Account and applied and disbursed in accordance with this
Agreement.  Funds in the Deposit Account shall be invested only in Permitted
Investments, which Permitted Investments shall be selected by Lender in its sole
discretion.  Lender will also establish subaccounts of the Deposit Account which
shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”).  The Deposit Account and any Subaccount will be under the sole
control and dominion of Lender and administered in accordance with the terms and
conditions of this Agreement and the other applicable Loan Documents and the
Term Loan Documents, and neither Borrower nor Operating Lessee shall have any
right of withdrawal therefrom.  Borrower shall pay for all expenses of opening
and maintaining all of the above accounts.  Lender may, in its discretion with
prior notice thereof to



34

--------------------------------------------------------------------------------

 

 

Borrower and Operating Lessee and provided the same form of Deposit Account
Agreement is utilized, elect to maintain the deposits and reserves required
under this Agreement in an Eligible Account at a bank or other depository
selected by Lender other than the Deposit Bank in which case, all references to
the Deposit Account and any Subaccounts hereunder shall be deemed to include
such Eligible Account and the subaccounts of any such Eligible Account and all
funds in such Eligible Account shall be invested at Lender’s discretion only in
Permitted Investments.  Notwithstanding anything to the contrary contained in
this Article 3, in the event that any Subaccount described in this Article 3 is
being held and enforced by Lender under the corresponding provisions contained
in the Term Loan Agreement, the provisions of this Article 3 with respect to the
requirement of Borrower to deposit monies with Lender into such Subaccount shall
be deemed satisfied so long as the same requirement appears in the Term Loan
Agreement and Borrower satisfies such requirement, in full, thereunder.

Payment Direction Letters

.

Direction to Credit Card Companies

.  Promptly following the closing of the Loan, Borrower or Operating Lessee, as
applicable, shall (x) give each Credit Card Company an irrevocable direction, in
the form of Exhibit A attached hereto and made a part hereof (each, a “Credit
Card Company Payment Direction Letter”), or in such other form required by the
Credit Card Company and reasonably approved by Lender to deliver all payments
made by such Credit Card Company and all and other payments constituting Rents
directly to each applicable Clearing Account and (y) deliver to Lender a copy of
each such Credit Card Company Payment Direction Letter together with (i) a
certification of Borrower (or Operating Lessee, as applicable) that the same has
been delivered to each applicable Credit Card Company and (ii) such other
evidence as Lender may reasonably require to evidence such delivery.  In
addition, within five (5) Business Days after the execution of any new credit
card transaction processing agreement entered into after the date hereof,
Borrower or Operating Lessee, as applicable, shall (x) deliver a Credit Card
Company Payment Direction Letter to the such new credit card company and (y)
deliver to Lender a copy of each such Credit Card Company Payment Direction
Letter together with (i) a certification of Borrower (or Operating Lessee, as
applicable) that the same was delivered to the applicable credit card company
and (ii) such other evidence as Lender may reasonably require to evidence such
delivery.

Direction to Tenants

.  Within five (5) Business Days after the execution of any new Lease entered
into after the date hereof in accordance with the terms of this Agreement,
Borrower or Operating Lessee, as applicable, shall (x) deliver to the Tenant
under such Lease an irrevocable direction, in the form reasonably approved by
Lender (each, a “Tenant Payment Direction Letter”), to deliver all rent payments
made by such Tenant and all and other payments made by such Tenant constituting
Rents directly to each applicable Clearing Account and (y) deliver to Lender a
copy of each such Tenant Payment Direction Letter together with (i) a
certification of Borrower (or Operating Lessee, as applicable) that the same was
delivered to the applicable Tenant and (ii) such other evidence as Lender may
require to evidence such delivery.

Taxes and Insurance

.  On the date hereof, Borrower shall pay to Lender $3,634,620.26 for the
payment of Taxes for each Individual Property in accordance with the terms of
this Section 3.3 (the “Initial Tax Deposit”) and $163,637.78 for the payment of



35

--------------------------------------------------------------------------------

 

 

Insurance Premiums for each Individual Property in accordance with the terms of
this Section 3.3 (the “Initial Insurance Premium Deposit”) and Lender will
transfer the Initial Tax Deposit and the Initial Insurance Premium Deposit into
a Subaccount (the “Tax and Insurance Subaccount”).  Commencing on the first
Payment Date after the date hereof, and on each Payment Date thereafter,
Borrower shall pay to Lender (i) one–twelfth of the Taxes for each Individual
Property that Lender estimates will be payable during the next twelve (12)
months in order to accumulate with Lender sufficient funds to pay all such Taxes
at least thirty (30) days prior to their respective due dates and
(ii) one–twelfth of the Insurance Premiums related to the Policies for each
Individual Property that Lender estimates will be payable for the renewal of the
coverage afforded by such Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of such Policies.  Such amounts
will be transferred by Lender to the Tax and Insurance Subaccount.  Provided
that no Default or Event of Default has occurred and is continuing, Lender will
(a) apply funds in the Tax and Insurance Subaccount to payments of Taxes and
Insurance Premiums required to be made with respect to the applicable Individual
Property by Borrower pursuant to Sections 5.2 and 7.1, provided that Borrower
has promptly supplied Lender with notices of all Taxes and Insurance Premiums
due, or (b) if requested by Borrower or Operating Lessee, reimburse Borrower for
such amounts upon presentation of evidence of payment and an Officer’s
Certificate in form and substance satisfactory to Lender; subject, however, to
Borrower’s right to contest Taxes in accordance with Section 5.2.  In making any
payment relating to Taxes and Insurance Premiums, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) or insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof.  If Lender determines in its reasonable judgment that the
funds in the Tax and Insurance Subaccount will be insufficient to pay (or in
excess of) the Taxes or Insurance Premiums next coming due for the applicable
Individual Property, Lender may increase (or decrease) the monthly contribution
required to be made by Borrower to the Tax and Insurance Subaccount.
 Notwithstanding anything to the contrary contained in this Section 3.3,
Borrower shall have no obligation to deposit monies into the Tax and Insurance
Subaccount for the payment of Insurance Premiums so long as each Individual
Property is covered by a blanket insurance policy that satisfies the insurance
requirements set forth in Section 7.1 hereof.  In the event that any Individual
Property shall no longer be covered by such blanket insurance policy, Lender
may, in its sole discretion, apply the Initial Insurance Premium Deposit (or
portion thereof) from the Tax and Insurance Subaccount to force place insurance
for such Individual Property (and pay the Insurance Premiums with respect
thereto) and Borrower’s obligation to deposit monies into the Tax and Insurance
Subaccount for the payment of Insurance Premiums with respect to such Individual
Property shall immediately resume. 

FF&E Reserve

.  Commencing on the first Payment Date after the date hereof, and on each
Payment Date thereafter, Borrower shall pay to Lender for transfer into a
Subaccount (the “FF&E Reserve Subaccount”) an amount equal to the greater of (x)
four percent (4%) of the Property’s gross rooms revenue for the calendar month
which is one (1) calendar month prior to the calendar month in which the
applicable Payment Date occurs and (y) the amount (when calculated on a monthly
basis) required to be reserved for Replacements under the Franchise
Agreement.  Provided that no Default or Event of Default has occurred and is
continuing, Lender shall disburse funds held in the FF&E Reserve Subaccount to
Borrower,



36

--------------------------------------------------------------------------------

 

 

within fifteen (15) Business Days after the delivery by Borrower to Lender of a
request therefor (but not more often than once per month), in increments of at
least $5,000, provided that (i) such disbursement is for a Replacement; (ii)
Lender shall have (if it desires) verified (by an inspection conducted at
Borrower's expense) performance of the work associated with such Replacement;
and (iii) the request for disbursement is accompanied by (A) an Officer's
Certificate certifying (v) that such funds will be used to pay or reimburse
Borrower for Replacements and a description thereof, (w) that all outstanding
trade payables (other than those to be paid from the requested disbursement or
those constituting Permitted Indebtedness and Permitted Encumbrances) have been
paid in full, (x) that the same has not been the subject of a previous
disbursement, (y) that all previous disbursements have been used to pay the
previously identified Replacements and (z) that any construction work associated
with such Replacements has been completed in a good and workmanlike manner and
in accordance with all applicable Legal Requirements, (B) reasonably detailed
documentation satisfactory to Lender as to the amount, necessity and purpose
therefor, (C) copies of appropriate Lien waivers or other evidence of payment
satisfactory to Lender in connection with any construction work associated with
such Replacements (other than with respect to Permitted Encumbrances) and (D) at
Lender’s option, for disbursements in excess of $50,000 with respect to the
Individual Property associated with such Replacement, a title search for such
Individual Property indicating that it is free from all Liens not previously
approved by Lender.  Any such disbursement of more than $10,000 to pay (rather
than reimburse) Replacements may, at Lender's option, be made by joint check
payable to Borrower and the payee on such Replacements.

3.1



[Intentionally Omitted]

Operating Expense Subaccount

.  Commencing on the first Payment Date after the date hereof, and on each
Payment Date thereafter, Rents (including Rents in the nature of sums payable by
Credit Card Companies) shall be transferred into a Subaccount (the “Operating
Expense Subaccount”) as provided in Section 3.10.  Provided no Default or Event
of Default has occurred and is continuing, Lender shall disburse funds held in
the Operating Expense Subaccount to Borrower (or, at Borrower’s direction, to
Operating Lessee), within four (4) Business Days after delivery by Borrower to
Lender of a request therefor (but not more often than once per month), in
increments of at least $1,000, provided (i) such disbursement is for an Approved
Operating Expense; and (ii) such disbursement is accompanied by (A) an Officer’s
Certificate certifying (w) that such funds will be used to pay Approved
Operating Expenses and a description thereof, (x) that all outstanding trade
payables (other than those to be paid from the requested disbursement or those
constituting Permitted Indebtedness) have been paid in full, (y) that the same
has not been the subject of a previous disbursement, and (z) that all previous
disbursements have been or will be used to pay the previously identified
Approved Operating Expenses, and (B) if reasonably requested by Lender,
reasonably detailed documentation reasonably satisfactory to Lender as to the
amount, necessity and purpose therefor. 

Casualty/Condemnation Subaccount

.  Borrower shall pay, or cause to be paid, to Lender all Proceeds or Awards due
to any Casualty or Condemnation at any Individual Property to be transferred to
a Subaccount (the “Casualty/Condemnation Subaccount”) in accordance with the
provisions of Section 7.  All amounts in the Casualty/Condemnation Subaccount
shall be disbursed in accordance with the provisions of Section 7.



37

--------------------------------------------------------------------------------

 

 

Security Deposits

.  Operating Lessee shall keep all security deposits under Leases at a
separately designated account under Operating Lessee’s control at the Clearing
Bank so that the security deposits shall not be commingled with any other funds
of Operating Lessee (such account, the “Security Deposit Account”).  Operating
Lessee shall, upon Lender’s request, if permitted by applicable Legal
Requirements, turn over to Lender the security deposits, if any (and any
interest theretofore earned thereon) under Leases, to be held by Lender a
Subaccount (the “Security Deposit Subaccount”) subject to the terms of the
Leases.  Security deposits held in the Security Deposit Subaccount will be
released by Lender upon notice from Operating Lessee together with such evidence
as Lender may reasonably request that such security deposit is required to be
returned to a Tenant pursuant to the terms of a Lease or may be applied as rent
pursuant to the rights of Operating Lessee under the applicable Lease (including
for repairs which the Lease specifies to be at Tenant’s cost).  Any letter of
credit or other instrument that Operating Lessee receives in lieu of a cash
security deposit under any Lease entered into after the date hereof shall (i) be
maintained in full force and effect in the full amount unless replaced by a cash
deposit as hereinabove described or drawn upon for the purposes set forth in the
Lease and (ii) if permitted pursuant to any Legal Requirements and the
requirements of the issuing bank, name Lender as payee or mortgagee thereunder
(or at Lender’s option, be fully assignable to Lender).

Grant of Security Interest; Application of Funds

.  As security for payment of the Debt and the performance by Borrower and
Operating Lessee of all other terms, conditions and provisions of the Loan
Documents, Borrower and Operating Lessee each hereby pledge and assign to
Lender, and grant to Lender a security interest in, all of Borrower’s and
Operating Lessee’s right, title and interest in and to all Rents (including
Rents in the nature of sums payable by Credit Card Companies) and in and to all
payments to or monies held in the Clearing Account, the Deposit Account and all
Subaccounts created pursuant to this Agreement (collectively, the “Cash
Management Accounts”).  Borrower and Operating Lessee each hereby grant to
Lender a continuing security interest in, and agree to hold in trust for the
benefit of Lender, all Rents in its possession prior to the (i) payment of such
Rents to Lender or (ii) deposit of such Rents into the Deposit Account.  Neither
Borrower nor Operating Lessee shall, without obtaining the prior written consent
of Lender, further pledge, assign or grant any security interest in any Cash
Management Account, or permit any Lien to attach thereto, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto.  This Agreement is, among other
things, intended by the parties to be a security agreement for purposes of the
UCC.  Upon the occurrence and during the continuance of an Event of Default,
Lender may apply any sums in any Cash Management Account in any order and in any
manner as Lender shall elect in Lender’s discretion without seeking the
appointment of a receiver and without adversely affecting the rights of Lender
to foreclose the Lien of the Security Instrument or exercise its other rights
under the Loan Documents.  Cash Management Accounts shall not constitute trust
funds and may not be commingled with other monies held by Lender.  Borrower
shall be entitled to receive on a semi–annual basis interest on any balance in
the Deposit Account and any Subaccounts other than Subaccounts established for
the collection of Escrows (including any Eligible Account maintained at a bank
or other depository other than the Deposit Bank selected by Lender in accordance
with Section 3.1) at a rate equal to the U.S. and Regional Composite National
Bank Average Retail Savings Money Market CD Yield, from time to time.  Upon
repayment in full of the Debt and the “Debt” under, and as such quoted term is
respectively defined in, the Term



38

--------------------------------------------------------------------------------

 

 

Loan Agreement, all remaining funds in the Subaccounts, if any, shall be
promptly disbursed to Borrower.

Property Cash Flow Allocation

.

(a) Rents (including Rents in the nature of sums payable by Credit Card
Companies) deposited into the Deposit Account up to and including the Business
Day prior to a Payment Date shall be applied on such Payment Date as follows in
the following order of priority: (i) First, to make payments into the Tax and
Insurance Subaccount as required under Section 3.3; (ii) Second, to pay the
monthly portion of the fees charged by the Deposit Bank in accordance with the
Deposit Account Agreement; (iii) Third, to Lender to pay the Monthly Debt
Service Payment Amount and the “Monthly Debt Service Payment Amount” under, and
as such quoted term is defined in, the Term Loan Agreement, in each case due on
such Payment Date (plus, if applicable, interest on the Loan at the Default Rate
and interest on the Term Loan at the “Default Rate” (as such quoted term is
defined in the Term Loan Agreement) and all other amounts, other than those
described under other clauses of this Section 3.10(a) and Section 3.10(a) of the
Term Loan Agreement, then due to Lender under the Loan Documents and the Term
Loan Documents), which payments shall be made into a Subaccount established for
such purpose under the Deposit Account Agreement (the “Monthly Debt Service
Subaccount”); (iv) Fourth, to make payments into the FF&E Subaccount as required
under Section 3.4; (v) Fifth, to the Operating Expense Subaccount in an amount
sufficient to make payments for Approved Operating Expenses (excluding the fees
payable pursuant to the Management Agreement) as required under Section 3.6 for
the succeeding calendar month; (vi) Sixth, to Lender to pay the Administrative
Fee, as described in, and subject to, Section 2.7.3; (vii) Seventh, provided (A)
no Event of Default has occurred and is continuing and (B) Lender has received
the Mezzanine Lender Monthly Debt Service Notice Letter with respect to such
Payment Date, to Mezzanine Lender (at an account designated in writing by
Mezzanine Lender to Lender), funds in an amount equal to the Mezzanine Monthly
Debt Service Payment Amount payable on such Payment Date (together with, so long
as no Event of Default or Cash Management Period is then continuing, all other
amounts then due and payable to Mezzanine Lender under the Mezzanine Loan
Documents); (viii) Eighth, to the Operating Expense Subaccount in an amount
sufficient to make payments for Approved Operating Expenses that are not paid
under clause (vi) above and that consist of fees payable pursuant to the
Management Agreement as required under Section 3.6 for the succeeding calendar
month; (ix) Ninth, after the consummation of a Secondary Market Transaction, to
pay the pro rata portion of the expenses allocable to the Loan and the Term Loan
and described in Section 9 hereof and Section 9 of the Term Loan Agreement; and
(x) Lastly, all amounts remaining in the Deposit Account after payment of the
amounts set forth in clauses (i) through (ix) above (collectively, the
“Available Cash”):  (A) during the continuance of a Cash Management Period, into
the Cash Collateral Reserve Subaccount as required under Section 3.11 hereof; or
(B) provided that no Event of Default or Cash Management Period is in effect
under this Agreement, then (1) if Lender has received written notice from
Mezzanine Lender that either (x) an “Event of Default” (as such quoted term is
defined in the Mezzanine Loan Agreement) has occurred and is continuing under
the Mezzanine Loan Agreement or (y) a “Cash Management Period” (as such quoted
term is defined in the Mezzanine Loan Agreement) has occurred and is continuing
under the Mezzanine Loan Agreement, to an account designated in writing by
Mezzanine Lender to Lender or (2) if Lender has not received written notice from
Mezzanine Lender that as described in clause (1), to



39

--------------------------------------------------------------------------------

 

 

the Operating Lessee Operating Account (or as Borrower or Operating Lessee may
otherwise elect in writing to Lender).  Operating Lessee shall apply funds it
receives in the Operating Lessee Operating Account to the payment of rent under
the Operating Lease and, notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, Borrower may retain such amounts and
shall not be required to deposit same into the Clearing Accounts.    

(b) The failure of Borrower to make all of the payments required under clauses
(i) through (ix) of Section 3.10(a) in full on each Payment Date shall
constitute an Event of Default under this Agreement; provided, however, if
adequate funds are available in the Deposit Account for such payments, the
failure by the Deposit Bank to allocate such funds into the appropriate
Subaccounts as and when required under the terms hereunder shall not constitute
an Event of Default.

(c) Notwithstanding anything to the contrary contained in this Section 3.10,
after the occurrence and during the continuance of an Event of Default, Lender
may apply all Rents deposited into the Deposit Account and all funds held in any
Subaccount and other proceeds of repayment in such order and in such manner as
Lender shall elect.

(d) If Lender receives written notice from Mezzanine Lender that an “Event of
Default” or “Cash Management Period” (as such quoted terms are defined in the
Mezzanine Loan Agreement) has occurred, Lender may conclusively rely on such
notice without any inquiry into the validity thereof.

(e) All funds disbursed by Lender to Mezzanine Lender shall be deemed to be, and
shall constitute, distributions made by Borrower to its member (i.e., Mezzanine
Borrower).

Cash Collateral Reserve

. Following the commencement, and at all times during the continuance, of a Cash
Management Period, all Available Cash, if any, shall be deposited into a
Subaccount (the “Cash Collateral Reserve Subaccount”).  All funds deposited into
the Cash Collateral Reserve Subaccount shall be held by Lender as additional
security for the Debt and Borrower shall have no right to receive any
disbursements therefrom.  Notwithstanding the foregoing, upon the termination of
any Cash Management Period, no further deposits shall be made into the Cash
Collateral Reserve Subaccount and, provided that no Event of Default has
occurred and is continuing and no other Cash Management Period is then in
effect, all funds then on deposit in the Cash Collateral Reserve Subaccount
shall be promptly paid to Operating Lessee by depositing such amount into the
Operating Lessee Operating Account (or as Borrower or Operating Lessee may
otherwise elect in writing to Lender).  On the date hereof, Borrower shall
deposit with Lender from Borrower equity (and not from advances of the Loan or
the Term Loan) the amount of $2,279,979.00 (the “PIP Deposit”), which Lender
shall cause to be transferred to the Cash Collateral Reserve Subaccount.  The
PIP Deposit shall be disbursed to Borrower from the Cash Collateral Reserve
Subaccount to pay or reimburse Borrower for Approved PIP Expenses subject to the
satisfaction of the Loan advance conditions set forth in Section 2.1.3(a)
hereof; it being acknowledged and agreed by Lender that Borrower shall have the
right to receive such disbursements prior to receiving advances of Loan
proceeds. 



40

--------------------------------------------------------------------------------

 

 

4.



REPRESENTATIONS AND WARRANTIES

Each of Borrower and Operating Lessee represents and warrants to Lender as of
the date hereof that:

Organization; Special Purpose

.  Each of Borrower, Borrower Representative, Operating Lessee and the Mezzanine
Loan Parties has been duly organized and is validly existing and in good
standing under the laws of the state of its formation, with requisite power and
authority, and all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to own its properties and to transact the business in which
it is now engaged.  Each of Borrower, Borrower Representative, Operating Lessee
and the Mezzanine Loan Parties is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, business and operations.  Each of Borrower,
Operating Lessee and the Mezzanine Loan Parties is a Special Purpose Entity.

Proceedings; Enforceability

.  Each of Borrower and Operating Lessee has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents.  The
Loan Documents have been duly executed and delivered by Borrower and Operating
Lessee and constitute legal, valid and binding obligations of Borrower and
Operating Lessee enforceable against Borrower and Operating Lessee in accordance
with their respective terms, subject to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and general principles of
equity.  The Loan Documents are not subject to, and neither Borrower nor
Operating Lessee has asserted, any right of rescission, set–off, counterclaim or
defense, including the defense of usury.  No exercise of any of the terms of the
Loan Documents or any right thereunder (in accordance with applicable law) will
render any Loan Document unenforceable.

No Conflicts

.  The execution, delivery and performance of the Loan Documents by Borrower and
Operating Lessee and the transactions contemplated hereby will not conflict with
or result in a breach of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any Lien (other than
pursuant to the Loan Documents and the Term Loan Documents) upon any of the
property of Borrower or Operating Lessee pursuant to the terms of, any agreement
or instrument to which Borrower or Operating Lessee is a party or by which its
respective property is subject, nor will such action result in any violation of
the provisions of any statute or any order, rule or regulation of any
Governmental Authority having jurisdiction over Borrower or Operating Lessee or
any of their respective properties.  Borrower’s and/or Operating Lessee’s rights
under the Licenses, the Franchise Agreement and the Management Agreement will
not be adversely affected by the execution and delivery of the Loan Documents,
Borrower’s or Operating Lessee’s performance thereunder, the recordation of the
Security Instrument, or the exercise of any remedies by Lender.  Any consent,
approval, authorization, order, registration or qualification of or with any
Governmental Authority required for the execution, delivery and performance by
Borrower or Operating Lessee of the Loan Documents has been obtained and is in
full force and effect.

Litigation

.  There are no actions, suits or other proceedings at law or in equity by or
before any Governmental Authority now pending or, to Borrower’s knowledge,
threatened against or affecting Borrower, Borrower Representative, Operating
Lessee, the Mezzanine Loan



41

--------------------------------------------------------------------------------

 

 

Parties, or to the Borrower’s knowledge, the Property, which, if adversely
determined, would be reasonably likely to materially adversely affect the
condition (financial or otherwise) or business of Borrower, Borrower
Representative, Operating Lessee, the Mezzanine Loan Parties or to the
Borrower’s knowledge, the condition or ownership of the Property.

Agreements

.  Neither Borrower nor Operating Lessee is a party to any agreement or
instrument or subject to any restriction which would be reasonably likely to
adversely affect Borrower, Operating Lessee or the Property, or Borrower’s or
Operating Lessee’s business, properties, operations or condition, financial or
otherwise.  Neither Borrower nor Operating Lessee is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or the Property is
bound.

Title

.  Borrower has good, marketable and indefeasible title in fee to the real
property and good title to the balance of the Property not owned by Operating
Lessee, free and clear of all Liens except the Permitted
Encumbrances.  Operating Lessee has good, marketable and indefeasible leasehold
title to the real property and good title to the balance of the Property owned
by Operating Lessee and not owned by Borrower, free and clear of all Liens
except the Permitted Encumbrances.  All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements in connection with the transfer
of the Property to Borrower have been paid.  The Security Instrument when
properly recorded in the appropriate records, together with any UCC Financing
Statements required to be filed in connection therewith, will create (i) a
valid, perfected first priority lien on Borrower’s and Operating Lessee’s
respective interests in the Property and (ii) to the extent that a security
interest can be created therein under the UCC, valid and perfected first
priority security interests in and to, and perfected collateral assignments of,
all personalty (including the Leases), all in accordance with the terms thereof,
in each case subject only to any applicable Permitted Encumbrances.  All
mortgage, recording, stamp, intangible or other similar taxes required to be
paid by any Person under applicable Legal Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents have been paid.  The Permitted
Encumbrances do not materially adversely affect the value, operation or use of
the Property, or Borrower’s ability to repay the Loan.  No Condemnation or other
proceeding has been commenced or, to Borrower’s or Operating Lessee’s actual
knowledge, is contemplated with respect to all or part of the Property or for
the relocation of roadways providing access to the Property.  There are no
claims for payment for work, labor or materials affecting the Property which are
or may become a Lien prior to, or of equal priority with, the Liens created by
the Loan Documents.  To the actual knowledge of Borrower, there are no
outstanding options to purchase or rights of first refusal affecting all or any
portion of the Property.  To Borrower’s knowledge, the surveys for the Property
delivered to Lender do not fail to reflect any material matter affecting the
Property or the title thereto.  Based solely on and subject to any disclosures
in any of the surveys of the Property delivered to Lender, all of the
Improvements included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvement on an adjoining property encroaches upon the Property, and no
easement or other encumbrance upon the Property encroaches upon any of the
Improvements, except those insured against by the title insurance policy
insuring the Lien of the Security Instrument.  Each parcel comprising the
Property is a separate tax lot and is not a portion of any



42

--------------------------------------------------------------------------------

 

 

other tax lot that is not a part of the Property.  To Borrower’s knowledge,
there are no pending or proposed special or other assessments for public
improvements or otherwise affecting the Property, or any contemplated
improvements to the Property that may result in such special or other
assessments.

No Bankruptcy Filing

.  Neither Borrower nor Operating Lessee is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency law or the
liquidation of all or a major portion of its property (a “Bankruptcy
Proceeding”), and neither Borrower nor Operating Lessee has any knowledge of any
Person contemplating the filing of any such petition against it.  In addition,
neither Borrower nor Borrower Representative nor Operating Lessee nor the
Mezzanine Loan Parties nor any principal nor Affiliate of either has been a
party to, or the subject of a Bankruptcy Proceeding for the past ten years.

Full and Accurate Disclosure

.  No statement of fact made by Borrower or Operating Lessee in any Loan
Document contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained therein not
misleading.  There is no material fact presently known to Borrower or Operating
Lessee that has not been disclosed to Lender which adversely affects, or, as far
as Borrower and Operating Lessee can foresee, would be reasonably likely to
adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower or Operating Lessee, except any material
facts disclosed in any third party reports or assessments of any of the Property
obtained by or delivered to Lender in connection with the closing of the Loan
that have not been shared with Borrower and Operating Lessee.  All financial
data, including the statements of cash flow and income and operating expense,
that have been delivered to Lender by or on behalf of Borrower or Operating
Lessee in respect of Borrower, Operating Lessee and the Property (i) are true,
complete and correct in all material respects, (ii) accurately represent the
financial condition of  Borrower, Operating Lessee and the Property as of the
date of such reports, and (iii) to the extent prepared by an independent
certified public accounting firm, have been prepared in accordance with GAAP and
the Uniform System of Accounts, as applicable, consistently applied throughout
the periods covered, except as disclosed therein.  Neither Borrower nor
Operating Lessee has any contingent liabilities, liabilities for taxes,
unrealized or anticipated losses from any unfavorable commitments or any
liabilities or obligations not expressly permitted by this Agreement.  Since the
date of the most recent financial statements delivered to Lender, there has been
no materially adverse change in the financial condition, operations or business
of Borrower, Operating Lessee or the Property from that set forth in said
financial statements.

No Plan Assets

.  Neither Borrower nor Operating Lessee is an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3–101.

Compliance

.  To Borrower’s and Operating Lessee’s knowledge, and except as disclosed in
any third party reports or assessments of any of the Property obtained by or
delivered to Lender in connection with the closing of the Loan, (i) Borrower,
Operating Lessee and the Property and the use thereof comply in all material
respects with all applicable Legal Requirements (including with respect to
parking and applicable zoning and land use laws, regulations and ordinances) and
(ii) neither Borrower nor Operating Lessee is in default or



43

--------------------------------------------------------------------------------

 

 

violation of any order, writ, injunction, decree or demand of any Governmental
Authority, the violation of which would be reasonably likely to materially
adversely affect the condition (financial or otherwise) or business of Borrower
or Operating Lessee.  Each Individual Property is used exclusively for hotel and
other appurtenant and related uses.  Except as disclosed in any third party
reports or assessments of any of the Property obtained by or delivered to Lender
in connection with the closing of the Loan, in the event that all or any part of
the Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits or if the improvements are legal nonconforming,
Borrower has in place “Ordinance or Law Coverage” in form and amounts required
by Lender.  No legal proceedings are pending or, to the actual knowledge of
Borrower and Operating Lessee, threatened with respect to the zoning of the
Property.  Neither the zoning nor any other right to construct, use or operate
any Individual Property is in any way dependent upon or related to any property
other than such Individual Property.  To Borrower’s and Operating Lessee’s
knowledge, all certifications, permits, licenses and approvals, including,
without limitation, certificates of completion, occupancy permits and liquor
licenses required for the legal use, occupancy and operation of the Property
(collectively, the “Licenses”), have been obtained and are in full force and
effect.  To Borrower’s and Operating Lessee’s knowledge, the use being made of
each Individual Property is in conformity with the certificate of occupancy
issued for such Individual Property and all other restrictions, covenants and
conditions affecting such Individual Property.  All permits, licenses and
approvals required by Governmental Authorities and all Legal Requirements that
are necessary to commence and perform the PIP to Completion have been obtained
and are in full force and effect.  The PIP Project does not contemplate any
alterations to the exterior or structural elements of the buildings located on
the Property.  Upon Completion of the PIP Project, to Borrower’s knowledge, the
Individual Property associated with such PIP Project will comply with all
applicable Legal Requirements (including, without limitation, all applicable
zoning laws, all applicable administrative ordinance and code requirements).

Contracts

.  There are no material service, maintenance or repair contracts affecting the
Property that are not terminable on one month’s notice or less without cause and
without penalty or premium (for purposes of this sentence (and this sentence
only) the term “material” means a contract having annual payments in excess of
$35,000 or a term of greater than one year).  All service, maintenance or repair
contracts affecting the Property have been entered into at arms–length in the
ordinary course of Operating Lessee’s business and provide for the payment of
fees in amounts and upon terms comparable to existing market rates.

Federal Reserve Regulations; Investment Company Act

.  No part of the proceeds of the Loan will be used for the purpose of
purchasing or acquiring any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System or for any other purpose
that would be inconsistent with such Regulation U or any other regulation of
such Board of Governors, or for any purpose prohibited by Legal Requirements or
any Loan Document.  Borrower is not (i) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended; (ii) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the



44

--------------------------------------------------------------------------------

 

 

Public Utility Holding Company Act of 2005, as amended; or (iii) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

Utilities and Public Access

.  Each Individual Property has rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service it
for its intended uses.  All public utilities necessary or convenient to the full
use and enjoyment of each Individual Property are located in the public
right–of–way abutting such Individual Property, and all such utilities are
connected so as to serve such Individual Property without passing over other
property absent a valid easement.  All roads necessary for the use of each
Individual Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities.

Physical Condition

.  Except as disclosed in the property condition reports delivered to Lender in
connection with the closing of the Loan, to Borrower’s and Operating Lessee’s
knowledge, the Property, including all Improvements, parking facilities,
systems, Equipment and landscaping, are in good condition, order and repair in
all material respects; there exists no structural or other material defect or
damages to the Property, whether latent or otherwise.  Neither Borrower nor
Operating Lessee has received notice from any insurance company or bonding
company of any defect or inadequacy in the Property, or any part thereof, which
would adversely affect its insurability or cause the imposition of extraordinary
premiums or charges thereon or any termination of any policy of insurance or
bond.  No portion of the Property is located in an area as identified by the
Federal Emergency Management Agency as an area having special flood hazards.

Leases

.  There are no Leases affecting the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Property or the Improvements, or any
portion(s) thereof, other than the Operating Leases and the Tour Desk Leases.  
 Borrower has delivered to Lender true, correct and complete copies of the Tour
Desk Leases.  The Tour Desk Leases are terminable on ninety (90) days’ notice
without cause and without penalty or premium.  The lessees under the Tour Desk
Leases have accepted possession of and are in occupancy of all of their
respective demised premises, have commenced the payment of rent under the Tour
Desk Leases, and there are no offsets, claims or defenses to the enforcement
thereof.  All rents due and payable under the Tour Desk Leases have been paid
and no portion thereof has been paid for any period more than one (1) month in
advance.  No lessee has made any claim against the lessor under any Tour Desk
Lease which remains outstanding there are no defaults on the part of the lessor
under any Tour Desk Lease, and no event has occurred which, with the giving of
notice or passage of time, or both, would constitute such a default.  There is
no present material default by the lessee under any Tour Desk Lease.  The Tour
Desk Leases do not contain any option to purchase or right of first refusal to
purchase the Property or any part thereof.  Other than the Operating Lessee and
the lessees under the Tour Desk Leases, there are no tenants or any other
Persons (other than hotel guests) with any rights to use or occupy the Property
or the Improvements, or any portion(s) thereof.

Fraudulent Transfer

.  Neither Borrower nor Operating Lessee has entered into the Loan or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor, and
Borrower and Operating Lessee have received reasonably equivalent value in
exchange for their obligations under the Loan Documents and the Term Loan
Documents collectively.  Giving



45

--------------------------------------------------------------------------------

 

 

effect to the transactions contemplated by the Loan Documents, the fair saleable
value of Borrower’s assets exceeds and will, immediately following the execution
and delivery of the Loan Documents, exceed Borrower’s total liabilities,
including subordinated, unliquidated, disputed or contingent liabilities,
including the maximum amount of its contingent liabilities or its debts as such
debts become absolute and matured.  Borrower’s assets do not and, immediately
following the execution and delivery of the Loan Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to, and does not believe that it
will, incur debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

Ownership of Borrower

.  The organizational chart attached hereto as Schedule 3 is complete and
accurate and illustrates all Persons who have a ten percent (10%) or greater
direct or indirect ownership interest in Borrower and Operating Lessee.

Management Agreement

.  The Management Agreement is in full force and effect.  There is no default,
breach or violation existing thereunder, and no event has occurred (other than
payments due but not yet delinquent) that, with the passage of time or the
giving of notice, or both, would constitute a default, breach or violation
thereunder, by either party thereto.  Pursuant to and in accordance with the
Subordination of Management Agreement, the management fees and the terms and
provisions of the Management Agreement, are subordinate to the Loan
Documents.  Hersha Hospitality Management L.P. is not an affiliate of Borrower,
Operating Lessee or Guarantor.

Hazardous Substances

.  Except as otherwise disclosed in those certain phase I environmental reports
delivered to Lender in connection with the closing of the Loan (collectively,
the “Environmental Reports”), (i) to the knowledge of Borrower and Operating
Lessee, the Property is not in violation of any Legal Requirement pertaining to
or imposing liability or standards of conduct concerning environmental
regulation, contamination or clean–up, including the Comprehensive Environmental
Response, Compensation and Liability Act, the Resource Conservation and Recovery
Act, the Emergency Planning and Community Right–to–Know Act of 1986, the
Hazardous Substances Transportation Act, the Solid Waste Disposal Act, the Clean
Water Act, the Clean Air Act, the Toxic Substance Control Act, the Safe Drinking
Water Act, the Occupational Safety and Health Act, any Legal Requirements
relating to Toxic Mold, any state super–lien and environmental clean–up
statutes, any local law requiring related permits and licenses, any common law
relating to Toxic Mold or other Hazardous Substances, and all amendments to and
regulations in respect of the foregoing laws (collectively, “Environmental
Laws”); (ii) the Property is not subject to any private or governmental Lien or
judicial or administrative notice or action or inquiry, investigation or claim
relating to hazardous, toxic or dangerous substances, including, without
limitation, Toxic Mold, or any other substances or materials which are included
under or regulated by Environmental Laws (collectively, “Hazardous Substances”);
(iii) to the knowledge of Borrower and Operating Lessee after due inquiry, no
Hazardous Substances are or have been (including the period prior to Borrower’s
acquisition of the Property), discharged, released, generated, treated, disposed
of or stored on, incorporated in, or removed or transported from the Property
other than in compliance with all Environmental Laws; (iv) to the knowledge of
Borrower and Operating



46

--------------------------------------------------------------------------------

 

 

Lessee after due inquiry, no Hazardous Substances are present in, on or under
any nearby real property which could migrate to or otherwise affect the
Property; (v) to the knowledge of Borrower and Operating Lessee, no underground
storage tanks exist on the Property and the Property has never been used as a
landfill; and (vi) there have been no environmental investigations, studies,
audits, reviews or other analyses conducted by or on behalf of Borrower or
Operating Lessee which have not been provided to Lender.

Principal Place of Business

.  The principal place of business of Borrower is its primary address for
notices as set forth in Section 6.1, and except for the hotels located on the
Property and the registered office of Borrower in the State of Delaware as
provided for in its certificate of formation filed with the Secretary of State
of the State of Delaware, Borrower has no other place of business.  The
principal place of business of Operating Lessee is its primary address for
notices as set forth in Section 6.1, and except for the hotels located on the
Property and the registered office of Operating Lessee in the State of Delaware
as provided for in its certificate of formation filed with the Secretary of
State of the State of Delaware, Operating Lessee has no other place of business.

Other Debt

.  There is no indebtedness with respect to the Property or any indebtedness
secured by excess cash flow or any residual interest therein, whether secured or
unsecured, other than Permitted Encumbrances and Permitted Indebtedness.

Embargoed Person

.  None of the funds or assets of Borrower, Borrower Representative, Guarantor,
any Cindat Entity, Operating Lessee or the Mezzanine Loan Parties, as
applicable, constitute property of, or are beneficially owned directly or, to
Borrower’s and Operating Lessee’s best knowledge, indirectly, by any Embargoed
Person (as hereinafter defined) and no Embargoed Person has any direct interest,
and to Borrower’s and Operating Lessee’s best knowledge, as of the date hereof,
based upon reasonable inquiry by Borrower and Operating Lessee, indirect
interest, of any nature whatsoever in Borrower, Borrower Representative,
Operating Lessee, Guarantor, any Cindat Entity or the Mezzanine Loan Parties, as
applicable, with the result that the investment in Borrower, Borrower
Representative, Operating Lessee, Guarantor, any Cindat Entity or the Mezzanine
Loan Parties, as applicable (whether directly or indirectly), is prohibited by
law or the Loan is in violation of law.

Anti–Money Laundering

.  None of the funds of Borrower, Borrower Representative, Operating Lessee,
Guarantor, any Cindat Entity or the Mezzanine Loan Parties, as applicable, that
are used to consummate this transaction are derived from or are the proceeds of
any unlawful activity, with the result that the investment in Borrower, Borrower
Representative, Operating Lessee, Guarantor, any Cindat Entity or the Mezzanine
Loan Parties, as applicable (whether directly or indirectly), is prohibited by
law or the Loan is in violation of law or may cause any of the Property to be
subject to forfeiture or seizure.  Borrower has ascertained the identity of all
persons and entities that have provided funds to capitalize Borrower and has
conducted verification procedures which are sufficient to establish the identity
and source of such funds.

Operating Lease

.  Operating Lessee has delivered to Lender a true, correct and complete copy of
the Operating Lease.  The Operating Lease is in full force and effect and has
not been modified, amended or assigned, (ii) neither Operating Lessee nor
Borrower is in default



47

--------------------------------------------------------------------------------

 

 

under any of the terms, covenants or provisions of the Operating Lease and
Operating Lessee knows of no event which, but for the passage of time or the
giving of notice or both, would constitute a default under the Operating Lease,
(iii) neither Operating Lessee nor Borrower has commenced any action or given or
received any notice for the purpose of terminating the Operating Lease and (iv)
all sums due and payable to Operating Lessee or to Borrower under the Operating
Lease have been (or will timely be) paid in full.

Franchise Agreement

.  Operating Lessee has delivered to Lender true, correct and complete copies of
the Franchise Agreement and the PIP.  Operating Lessee represents and warrants
to Lender that: (i) the Franchise Agreement is in full force and effect; (ii)
Operating Lessee has not previously received or delivered any notice of material
default under the Franchise Agreement or the PIP which has not been cured within
applicable notice and/or cure periods; (iii) no material default by Operating
Lessee or Franchisor currently exists under the Franchise Agreement or the PIP,
nor is Operating Lessee aware of any event or condition which if not cured
within applicable notice and/or cure periods would result in Operating Lessee or
Franchisor being in material default of the Franchise Agreement or the PIP; (iv)
with respect to each Individual Property, the applicable Franchise Agreement and
the applicable PIP (if any) set forth the entire agreement between the
applicable Franchisor and the applicable Operating Lessee concerning such
Individual Property, or any portion thereof, and there are no other agreements,
written or oral, to which such Franchisor and such Operating Lessee are parties
concerning such Individual Property, or any portion thereof other than the
Comfort Letter; (v) other than the PIP Project which shall be performed in
accordance with the applicable PIP and this Agreement, Operating Lessee has
performed all capital or other property improvements currently required to be
performed by the franchisee under the Franchise Agreement; (viii) other than the
PIP and except as expressly set forth in the Franchise Agreement, Operating
Lessee has not received notice from Franchisor or any of its subsidiaries or
affiliates of any capital or other property improvements or property improvement
plans required under the Franchise Agreement; (ix) Operating Lessee has no
knowledge of any capital or other property improvements which Franchisor is
contemplating or considering requiring to be performed by the franchisee under
the Franchise Agreement in the future; and (x) neither the Franchise Agreement
nor the PIP has been modified, changed, supplemented, altered or amended and
Operating Lessee has not released any of its rights or remedies under the
Franchise Agreement, in any respect, either orally or in writing.  As between
Lender, Operating Lessee and Borrower, to the extent of any conflict or
inconsistency among the provisions of the Loan Documents and the Franchise
Agreement or any other similar document, the provisions of the Loan Documents
shall control.

Labor Agreements

.  There are no: (A) collective bargaining agreements and/or other labor
agreements  to which Borrower or Operating Lessee is a party or by which either
of the foregoing is or may be bound; (B) employment, profit sharing, deferred
compensation, bonus, stock option, stock purchase, pension, retainer,
consulting, retirement, health, welfare, or incentive plans and/or contracts to
which Borrower or Operating Lessee or by which either of the foregoing is or may
be bound, or (C) plans and/or agreements under which “fringe benefits”
(including, but not limited to, vacation plans or programs, and related or
similar dental or medical plans or programs, and related or similar benefits)
are afforded to employees of Borrower or Operating Lessee. Neither Borrower nor
Operating Lessee has violated any applicable laws, rules and regulations
relating to the employment of labor, including those



48

--------------------------------------------------------------------------------

 

 

relating to wages, hours, collective bargaining and the payment and withholding
of taxes and other sums as required by appropriate Governmental Authorities.

All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.19 shall survive in
perpetuity.  Notwithstanding anything to the contrary contained herein, the
representations, warranties and covenants set forth in Section 4.19 shall expire
upon the fifth (5th) anniversary of (x) the indefeasible repayment in full of
the Debt and the “Debt” (as such quoted term is defined in the Term Loan
Agreement or (y) the date that Lender acquires title to the Property by
foreclosure, deed in lieu of foreclosure or similar proceeding (the “Release
Date”), provided that at the time of such Release Date, Lender receives a
Satisfactory Environmental Report, and further provided that such termination of
liability under such Section 4.19 shall not apply to any claims that have been
asserted by any Person prior to such fifth (5th) year anniversary. 

5.



COVENANTS

Until the end of the Term, Borrower and Operating Lessee each hereby covenant
and agree with Lender that:

Existence

.  Each of Borrower, Borrower Representative, Operating Lessee and the Mezzanine
Loan Parties shall (i) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, and franchises,
(ii) continue to engage in the business presently conducted by it, (iii) obtain
and maintain all Licenses (and, with respect to the Individual Property known as
the Holiday Inn Wall Street, Borrower and Operating Lessee shall diligently
prosecute and secure a permanent certificate of occupancy in accordance with
applicable Legal Requirements), and (iv) qualify to do business and remain in
good standing under the laws of each jurisdiction, in each case as and to the
extent required for the ownership, maintenance, management and operation of the
Property.

Taxes

.  Borrower shall pay (or cause to be paid) all Taxes as the same become due and
payable, and deliver to Lender receipts for payment or other evidence
satisfactory to Lender that the Taxes have been so paid no later than thirty
(30) days before they would be delinquent if not paid (provided, however, that
Borrower need not pay (or cause to be paid) such Taxes nor furnish such receipts
for payment of Taxes that will be paid by Lender pursuant to
Section 3.3).  Borrower shall not suffer and shall promptly cause to be paid and
discharged any Lien against the Property (other than Permitted Encumbrances or
Liens resulting solely from Lender’s failure to apply funds on deposit in the
Tax and Insurance Subaccount to the payment of Taxes, provided that sufficient
funds are on deposit in the Tax and Insurance Subaccount to pay such Taxes in
full and the disbursement conditions set forth in Section 3.3 have been
satisfied in full), and shall promptly pay for all utility services provided to
the Property.  Notwithstanding the foregoing, after prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application of any Taxes, provided that (i) no Event of
Default has occurred and is continuing, (ii) such proceeding shall suspend the
collection of the



49

--------------------------------------------------------------------------------

 

 

Taxes, (iii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (iv) no part of or
interest in the Property will be in danger of being sold, forfeited, terminated,
canceled or lost, (v) Borrower shall have furnished such security as may be
required in the proceeding, or as may be requested by Lender, to insure the
payment of any such Taxes, together with all interest and penalties thereon,
which shall not be less than one hundred twenty–five percent (125%) of the Taxes
being contested, and (vi) Borrower shall promptly upon final determination
thereof pay the amount of such Taxes, together with all costs, interest and
penalties.  Lender may pay over any such security or part thereof held by Lender
to the claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or all or a portion of
the Property is under imminent threat of being lost as a result of such
unresolved claim.

Repairs; Maintenance and Compliance; Alterations

.

Repairs; Maintenance and Compliance

.  Borrower and Operating Lessee shall at all times maintain, preserve and
protect all franchises and trade names owned by Borrower and Operating Lessee,
and Borrower shall cause (or shall cause Operating Lessee to cause) the Property
to be maintained in a good and safe condition and repair and shall not remove,
demolish or alter the Improvements or Equipment (except for the PIP Project
performed in accordance with this Agreement, alterations performed in accordance
with Section 5.3.2 and normal replacement of Equipment with Equipment of
equivalent value and functionality).  Borrower shall promptly comply (or shall
cause Operating Lessee to promptly comply) with all Legal Requirements and
promptly cure properly any violation of a Legal Requirement.  Borrower shall
notify (or shall cause Operating Lessee to notify) Lender in writing within five
(5) Business Days after either of them first receives notice of any such
non–compliance.  Borrower shall promptly repair, replace or rebuild (or shall
cause Operating Lessee to promptly repair, replace or rebuild) any part of the
Property that becomes damaged, worn or dilapidated and shall complete and pay
(or shall cause Operating Lessee to complete and pay) for any Improvements at
any time in the process of construction or repair.

Alterations

.  Notwithstanding Section 5.3.1, Borrower or Operating Lessee may, without
Lender’s consent, perform alterations to the Improvements and Equipment which
(i) do not constitute a Material Alteration, (ii) do not adversely affect
Borrower’s or Operating Lessee’s financial condition or the value or Net
Operating Income of the Property and (iii) are in the ordinary course of
Borrower’s or Operating Lessee’s business.  Neither Borrower nor Operating
Lessee shall perform any Material Alteration without Lender’s prior written
consent, which consent shall not be unreasonably withheld or delayed; provided,
however, that Lender may, in its sole and absolute discretion, withhold consent
to any alteration the cost of which is reasonably estimated to exceed $1,500,000
with respect to any Individual Property or which is likely to result in a
decrease of Net Operating Income by two and one–half percent (2.5%) or more for
a period of thirty (30) days or longer.  Lender may, as a condition to giving
its consent to a Material Alteration, require that Borrower and Operating Lessee
deliver to Lender security for payment of the cost of such Material Alteration
in an amount equal to one hundred twenty–five percent (125%) of the cost of the
Material Alteration as estimated by Lender.  Upon substantial completion of the
Material Alteration, Borrower or Operating Lessee shall provide evidence
satisfactory to Lender that (i) the Material Alteration was constructed in a



50

--------------------------------------------------------------------------------

 

 

good and workmanlike manner and in accordance with applicable Legal Requirements
and substantially in accordance with plans and specifications approved by Lender
(which approval shall not be unreasonably withheld or delayed), (ii) all
contractors, subcontractors, materialmen and professionals who provided work,
materials or services in connection with the Material Alteration have been paid
in full and have delivered unconditional releases of lien (except with respect
to Permitted Encumbrances) and (iii) all material Licenses necessary for the
use, operation and occupancy of the Material Alteration (other than those which
depend on the performance of Tenant improvement work) have been
issued.  Borrower shall reimburse Lender upon demand for all out–of–pocket
reasonable costs and expenses (including the reasonable fees of any architect,
engineer or other professional engaged by Lender) incurred by Lender in
reviewing plans and specifications or in making any determinations necessary to
implement the provisions of this Section 5.3.2.

Performance of Other Agreements

.  Borrower and Operating Lessee shall observe and perform each and every term
to be observed or performed by them pursuant to the terms of any agreement or
instrument affecting or pertaining to the Property, including the Loan
Documents.

Cooperate in Legal Proceedings

.  Borrower and Operating Lessee shall cooperate fully with Lender with respect
to, and permit Lender, at its option, to participate in, any proceedings before
any Governmental Authority which may in any way affect the rights of Lender
under any Loan Document.

Further Assurances

.  Borrower shall (or shall cause Operating Lessee to), at Borrower’s sole cost
and expense, (i) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve or protect the collateral at any time
securing or intended to secure the Debt or for the better and more effective
carrying out of the intents and purposes of the Loan Documents, as Lender may
reasonably require from time to time, including, without limitation, the
execution and delivery of all such writings necessary to transfer any liquor
licenses with respect to the Property into the name of Lender or its designee
after the occurrence and during the continuance of an Event of Default; and
(ii) upon Lender’s request therefor given from time to time after the occurrence
and during the continuance of any Default or Event of Default pay for
(a) reports of UCC, federal tax lien, state tax lien, judgment and pending
litigation searches with respect to Borrower, Operating Lessee, Borrower
Representative and the Mezzanine Loan Parties and (b) searches of title to the
Property, each such search to be conducted by search firms reasonably designated
by Lender in each of the locations reasonably designated by Lender.

Environmental Matters

.

Hazardous Substances

.  So long as Borrower owns or is in possession of the Property, Borrower and
Operating Lessee shall (i) keep the Property free from Hazardous Substances
(except such customary types and quantities thereof that are used, handled and
stored in compliance in all material respects with all Environmental Laws for
the normal operation of the Property as hotels) and in compliance with all
Environmental Laws, (ii) promptly notify Lender if Borrower or Operating Lessee
shall become aware that (A) any Hazardous Substance



51

--------------------------------------------------------------------------------

 

 

is on or near the Property (other than Hazardous Substances permitted under
subsection (i) above), (B) the Property is in violation of any Environmental
Laws or (C) any condition on or near the Property might pose a threat to the
health, safety or welfare of humans and (iii) remove such Hazardous Substances
or cure such violations or remove such threats, as applicable, as required by
law (or as shall be required by Lender in the case of removal which is not
required by law, but in response to the opinion of a licensed hydrogeologist,
licensed environmental engineer or other qualified environmental consulting firm
engaged by Lender (“Lender’s Consultant”) is required), promptly after Borrower
or Operating Lessee becomes aware of same, at Borrower’s sole expense.  Any
removal, remediation or cure of any violation relating to Toxic Mold shall
include, without limitation, all acts required to clean and disinfect any
portions of the Property affected by Toxic Mold and to eliminate the source(s)
of Toxic Mold in or on the Property, including providing any necessary moisture
control systems at the Property. Nothing herein shall prevent Borrower or
Operating Lessee from recovering such expenses from any other party that may be
liable for such removal, remediation or cure.

Environmental Monitoring

.

(a) Borrower shall (or shall cause Operating Lessee to) give prompt written
notice to Lender of (i) any proceeding or inquiry by any party (including any
Governmental Authority) with respect to the presence of any Hazardous Substance
on, under, from or about the Property, (ii) all claims made or threatened by any
third party in writing (including any Governmental Authority) against Borrower,
Operating Lessee or the Property (or any other party occupying the Property, to
the extent that Borrower or Operating Lessee has received a copy of such claim)
relating to any loss or injury resulting from any Hazardous Substance, and
(iii) Borrower’s or Operating Lessee’s discovery of any occurrence or condition
on any real property adjoining or in the vicinity of the Property that could
reasonably be expected to cause the Property to be subject to any investigation,
remediation or cleanup pursuant to any Environmental Law.  Borrower and
Operating Lessee shall permit Lender to join and participate in, as a party if
it so elects, any legal or administrative proceedings or other actions initiated
with respect to the Property in connection with any Environmental Law or
Hazardous Substance, and Borrower shall pay all out-of-pocket reasonable
attorneys’ fees and disbursements incurred by Lender in connection therewith.

(b) At any time and from time to time, within thirty (30) days following
Lender’s written request, Borrower shall (or shall cause Operating Lessee to)
provide a Phase I environmental assessment of the Property performed in
accordance with the most current version of ASTM “Standard Practice for
Environmental Site Assessments:  Phase I Environmental Site Assessment Process”,
ASTM International, prepared by a licensed hydrogeologist, licensed
environmental engineer or qualified environmental consulting firm approved by
Lender (in its reasonable discretion) assessing the presence or absence of
Hazardous Substances on, in or under the Property (or near the Property and
Lender, in consultation with Lender’s Consultant, reasonably determines that the
same poses a threat to the Property), and if Lender in its good faith judgment
determines that reasonable cause exists for the performance of such Phase I
environmental assessment, then the reasonable out-of-pocket cost and expense
thereof shall be paid by Borrower. If such Phase I recommends a Phase II
assessment, Borrower, at its expense, shall obtain such Phase II assessment,
which assessment may include soil borings and ground water monitoring.  If
Borrower fails (or shall fail to cause Operating Lessee) to commence any



52

--------------------------------------------------------------------------------

 

 

such environmental assessments within five (5) days after such request or
deliver the same within thirty (30) days after such request, Lender may order
same, and Borrower and Operating Lessee hereby grant to Lender and its employees
and agents access to the Property and a license to undertake such environmental
assessments.

(c) If any environmental site assessment report of the Property recommends that
an operations and maintenance plan be implemented for any Hazardous Substance,
whether such Hazardous Substance existed prior to the ownership of the Property
by Borrower, or presently exists or is reasonably suspected of existing,
Borrower shall (or shall cause Operating Lessee to) cause such operations and
maintenance plan to be prepared and implemented at its expense upon request of
Lender.  If any investigation, site monitoring, containment, cleanup, removal,
restoration or other work of any kind is required under an applicable
Environmental Law (“Remedial Work”), Borrower (or shall cause Operating Lessee
to) shall commence all such Remedial Work within thirty (30) days after written
demand by Lender and thereafter diligently prosecute to completion all such
Remedial Work within such period of time as may be required under applicable
law.  All Remedial Work shall be performed by licensed contractors approved in
advance by Lender and under the supervision of a consulting engineer approved by
Lender, in each case in its reasonable discretion.  All costs of such Remedial
Work shall be paid by Borrower, including Lender’s out-of-pocket reasonable
attorneys’ fees and disbursements incurred in connection with the monitoring or
review of such Remedial Work.  If Borrower does not (or fails to cause Operating
Lessee to) timely commence and diligently prosecute to completion the Remedial
Work, Lender may (but shall not be obligated to) cause such Remedial Work to be
performed at Borrower’s expense.  Notwithstanding the foregoing, Borrower shall
not be required to commence (or to cause Operating Lessee to commence) such
Remedial Work within the above specified time period: (x) if prevented from
doing so by any Governmental Authority, (y) if commencing such Remedial Work
within such time period would result in Borrower, Operating Lessee or such
Remedial Work violating any Environmental Law, or (z) if Borrower or Operating
Lessee, at their expense and after prior written notice to Lender, are
contesting by appropriate legal, administrative or other proceedings, conducted
in good faith and with due diligence, the need to perform Remedial
Work.  Borrower and Operating Lessee shall have the right to contest the need to
perform such Remedial Work, provided that, (1) Borrower and Operating Lessee are
permitted by the applicable Environmental Laws to delay performance of the
Remedial Work pending such proceedings, (2) neither the Property nor any part
thereof or interest therein will be sold, forfeited or lost if Borrower or
Operating Lessee fails to promptly perform the Remedial Work being contested,
and if Borrower and Operating Lessee fail to prevail in contest, Borrower or
Operating Lessee would thereafter have the opportunity to perform such Remedial
Work, (3) Lender would not, by virtue of such permitted contest, be reasonably
likely to be exposed to any risk of any civil liability for which Borrower or
Operating Lessee has not furnished additional security as provided in clause
(4) below, or to any risk of criminal liability, and neither the Property nor
any interest therein would be subject to the imposition of any Lien for which
Borrower or Operating Lessee has not furnished additional security as provided
in clause (4) below, as a result of the failure to perform such Remedial Work
and (4) Borrower shall (or shall cause Operating Lessee to) have furnished to
Lender additional security in respect of the Remedial Work being contested and
the loss or damage that is reasonably likely to result from Borrower’s or
Operating Lessee’s failure to prevail in such contest in such amount as may be
reasonably requested by Lender but in no event less than one hundred twenty–five
percent (125%) of the cost of such Remedial Work as reasonably estimated



53

--------------------------------------------------------------------------------

 

 

by Lender or Lender’s Consultant and any loss or damage that is reasonably
likely to result from Borrower’s or Operating Lessee’s failure to prevail in
such contest.

(d) Borrower and Operating Lessee shall not install or permit to be installed on
the Property any underground storage tank.

Title to the Property; Liens

.  Borrower will warrant and defend the title to the Property, and the validity
and priority of all Liens granted or otherwise given to Lender under the Loan
Documents, subject only to Permitted Encumbrances, against the claims of all
Persons.  Without Lender’s prior written consent, neither Borrower nor Operating
Lessee shall create, incur, assume, permit or suffer to exist any Lien on all or
any portion of the Property or any Lien on any direct or indirect legal or
beneficial ownership interest in Borrower, Borrower Representative, Operating
Lessee or the Mezzanine Loan Parties, except Liens in favor of Lender and
Permitted Encumbrances, unless such Lien is bonded or discharged within thirty
(30) days after Borrower first receives notice of such Lien.

Leases

.

Generally

.  Upon request, Borrower and Operating Lessee shall furnish Lender with
executed copies of all Leases then in effect.  All renewals of Leases and all
proposed leases shall provide for rental rates and terms comparable to existing
local market rates and shall be arm’s length transactions with bona fide,
independent third–party tenants; provided, that Lender consents to the Operating
Lease (and any renewals thereof provided for therein) in the form delivered to
Lender as of the date of the closing of the Loan.

Entering into Leases

.  Neither Borrower nor Operating Lessee shall enter into a proposed Lease
without the prior written consent of Lender, not to be unreasonably withheld,
conditioned or delayed.  Lender shall endeavor to approve or disapprove each
proposed Lease within ten (10) Business Days of the submission by Borrower or
Operating Lessee, as applicable, to Lender of a written request for such
approval, accompanied by a final copy of the proposed Lease.  If requested by
Borrower or Operating Lessee, as applicable, Lender will grant conditional
approvals of a proposed Lease at any stage of the leasing process, from initial
“term sheet” through negotiated lease drafts, provided that Lender shall retain
the right to disapprove any such proposed Lease or particular terms thereof if
subsequent to any preliminary approval material changes are made to the terms
previously approved by Lender, or additional material terms are added that had
not previously been considered and approved by Lender in connection with such
proposed Lease.  Provided that no Event of Default is continuing, if Borrower or
Operating Lessee, as applicable, provides Lender with a written request for
approval (which written request shall specifically refer to this Section 5.9.2
and shall explicitly state that failure by Lender to approve or disapprove
within ten (10) Business Days will constitute a deemed approval) (a “Lease
Approval Request”) and Lender fails to respond to the request in writing
delivered by Borrower or Operating Lessee, as applicable, within ten (10)
Business Days after receipt by Lender of the Lease Approval Request, and
Borrower or Operating Lessee, as applicable, sends a second request containing a
legend clearly marked in not less than fourteen (14) point bold face type,
underlined, in all capital letters “REQUEST DEEMED APPROVED IF NO RESPONSE
WITHIN FIVE (5) BUSINESS DAYS”, Lender shall be deemed to have approved or
consented to the proposed Lease if Lender fails to respond



54

--------------------------------------------------------------------------------

 

 

to such second written request before the expiration of such five (5) Business
Day period, and Borrower or Operating Lessee, as applicable, shall be entitled
to enter into such proposed Lease.

Additional Covenants with respect to Leases

.  Borrower or Operating Lessee, as applicable, (i) shall observe and perform
the material obligations imposed upon the lessor under the Leases and shall not
do or permit anything to impair the value of the Leases as security for the
Debt; (ii) shall promptly send copies to Lender of all notices of default that
Operating Lessee shall send or receive under any Lease; (iii) shall enforce, in
accordance with commercially reasonable practices for properties similar to the
Property, the terms, covenants and conditions in the Leases to be observed or
performed by the lessees; (iv)  shall not collect any of the Rents more than one
month in advance (other than security deposits); (v) shall not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (vi) shall not modify any Lease in a manner
inconsistent with the Loan Documents; (vii) shall not convey or transfer or
suffer or permit a conveyance or transfer of the Property so as to effect a
merger of the estates and rights of, or a termination or diminution of the
obligations of, lessees under Leases; (viii) shall not consent to any assignment
of or subletting under any Lease unless required in accordance with its terms
without the prior consent of Lender; and (ix) shall not cancel or terminate any
Lease or accept a surrender thereof (other than in accordance with its terms)
without the prior consent of Lender, which consent shall not, so long as no
Event of Default is continuing be unreasonably withheld or delayed.

Operating Lease

.

(e) Without the prior written consent of Lender, neither Borrower nor Operating
Lessee shall (i) cancel or terminate the Operating Lease or accept a surrender
thereof; (ii) execute any assignment of either party’s interest in the Operating
Lease or the Rents (except as contemplated by the Loan Documents); (iii)
sublease (or consent to the subletting) of the Operating Lease, or (iv) amend,
modify or waive any material provisions of the Operating Lease.

(f) Each of Borrower and Operating Lessee shall (i) observe and perform their
respective obligations imposed under the Operating Lease; (ii) promptly send
copies to Lender of all notices of default that Operating Lessee shall send or
receive under the Operating Lease; and (iii) enforce the material terms,
covenants and conditions in the Operating Lease.

Estoppel Statement

.  After request by Lender, Borrower shall within ten (10) Business Days furnish
Lender with a statement addressed to Lender, its successors and assigns, duly
acknowledged and certified, setting forth (i) the unpaid Principal, (ii) the
Interest Rate, (iii) the date installments of interest or Principal were last
paid, (iv) any offsets or defenses to the payment of the Debt, (v) that no
Default or Event of Default exists under the Loan Documents, and (vi) that the
Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification.

Property Management

.

Operation of Property

.

(g) Borrower shall (and shall cause Operating Lessee to) (i) cause the Property
to be managed pursuant to the Management Agreement; (ii) promptly perform and



55

--------------------------------------------------------------------------------

 

 

observe in all material respects all of the covenants required to be performed
and observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its rights thereunder; (iii) promptly notify
Lender of any monetary default or material non-monetary default under the
Management Agreement of which it is aware; (iv) promptly deliver to Lender a
copy of each financial statement, business plan, capital expenditure plan, and
property improvement plan and any other notice, report and estimate received by
Borrower or Operating Lessee under the Management Agreement; and (v) promptly
enforce the performance and observance in all material respects of all covenants
required to be performed and observed by Manager under the Management Agreement.

(h) Without Lender’s prior written consent, Operating Lessee shall not
(a) surrender, terminate, cancel, extend or renew the Management Agreement or
otherwise replace the Manager or enter into any other management agreement
(except pursuant to Section 5.11.2); (b) reduce or consent to the reduction of
the term of the Management Agreement; (c) except as provided for thereunder,
increase or consent to the increase of the amount of any charges under the
Management Agreement; (d) otherwise modify, change, supplement, alter or amend
in any material respect, or waive or release any of its rights and remedies
under, the Management Agreement; or (e) suffer or permit the occurrence and
continuance of a default beyond any applicable cure period under the Management
Agreement (or any successor management agreement) if such default permits the
Manager to terminate the Management Agreement (or such successor management
agreement).

Termination of Manager

.  If (i) Borrower fails to maintain a Debt Service Coverage Ratio of at least
1.0:1 as a result of Manager’s failure to manage the Property in accordance with
generally accepted management standards for properties similar in size,
operation and location as the Property and not due to general market conditions
unrelated to the acts, omission or performance by Manager of its duties; or
(ii) an Event of Default shall be continuing, or (iii) Manager is in default
under the Management Agreement in any material respect beyond all applicable
notice and cure periods, Operating Lessee shall, at the request of Lender,
terminate the Management Agreement and replace Manager with a replacement
manager that is either a Qualified Manager or otherwise acceptable to Lender in
Lender’s reasonable discretion and the applicable Rating Agencies on terms and
conditions satisfactory to Lender and the applicable Rating Agencies.  All
calculations of Debt Service Coverage Ratio for purposes of this Section 5.11.2
shall be subject to verification by Lender.  Operating Lessee’s failure to
appoint a Qualified Manager or other acceptable manager within thirty (30) days
after Lender’s request of Operating Lessee to terminate the Management Agreement
shall constitute an immediate Event of Default.  Operating Lessee may from time
to time appoint a successor manager to manage the Property, which successor
manager and Management Agreement shall be approved in writing by Lender in
Lender’s discretion and the applicable Rating Agencies.

Special Purpose Entity

.  Borrower, Operating Lessee and the Mezzanine Loan Parties shall at all times
be a Special Purpose Entity.  Notwithstanding the foregoing, the covenant set
forth in the immediately preceding sentence shall be deemed satisfied so long as
each of Borrower, Operating Lessee and the Mezzanine Loan Parties is in
compliance with the special purpose entity provisions set forth in its
respective limited liability company agreement in effect as of the date hereof.
   Borrower covenants and agrees that Borrower shall provide Lender with thirty
(30) days’ prior written notice prior to the removal of an Independent Director



56

--------------------------------------------------------------------------------

 

 

or Independent Manager, as applicable, of any Borrower, Operating Lessee or the
Mezzanine Loan Parties.  For purposes hereof, a “Special Purpose Entity” shall
have the meaning set forth on Schedule 4 hereto.

Assumption in Non–Consolidation Opinion

.  Borrower, Borrower Representative, Operating Lessee and the Mezzanine Loan
Parties shall each conduct its business so that the assumptions (with respect to
each Person) made in that certain substantive non–consolidation opinion letter
dated the date hereof delivered by Borrower’s counsel in connection with the
Loan, shall be true and correct in all respects.

Change In Business or Operation of Property

.  Each Borrower shall not purchase or own any real property other than the
applicable Individual Property owned by such Borrower and shall not enter into
any line of business other than the ownership and operation of such Individual
Property, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business or otherwise cease to operate
a hotel on such Individual Property or terminate such business for any reason
whatsoever (other than temporary cessation in connection with renovations to
such Individual Property in accordance with the terms of this Agreement).  Each
Operating Lessee shall not purchase, own, lease or manage any real property
other than the applicable Individual Property leased by such Operating Lessee
and shall not enter into any line of business other than the ownership of a
leasehold interest in and operation of such Individual Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business or otherwise cease to operate a hotel on such Individual
Property or terminate such business for any reason whatsoever (other than
temporary cessation in connection with renovations to such Individual Property
in accordance with the terms of this Agreement).

Certain Prohibited Actions

.  Neither Borrower nor Operating Lessee shall directly or indirectly do any of
the following: (i) change its principal place of business or chief executive
office without first giving Lender thirty (30) days’ prior notice; (ii) cancel
or otherwise forgive or release any material claim or debt owed to Borrower or
Operating Lessee, as applicable, by any Person, except for adequate
consideration and in the ordinary course of Borrower’s or Operating Lessee’s
respective business in its reasonable judgment; (iii) Transfer any License
required for the operation of the Property; or (iv) maintain, sponsor,
contribute to or become obligated to contribute to, or suffer or permit any
ERISA Affiliate of Borrower or Operating Lessee to, maintain, sponsor,
contribute to or become obligated to contribute to, any Plan or any Welfare Plan
or permit the assets of Borrower or Operating Lessee to become “plan assets,”
whether by operation of law or under regulations promulgated under ERISA.

Prohibited Transfers

.  Borrower and Operating Lessee shall not directly or indirectly make, suffer
or permit the occurrence of any Transfer other than a Permitted Transfer.

Expenses

.  Borrower shall reimburse Lender upon receipt of written notice for all
reasonable out–of–pocket costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with the Loan,
including (i) the preparation, negotiation, execution and delivery of the Loan
Documents and the consummation of the



57

--------------------------------------------------------------------------------

 

 

transactions contemplated thereby and all the costs of furnishing all opinions
by counsel for Borrower or Operating Lessee; (ii) Borrower’s, Operating Lessee’s
and Lender’s ongoing performance under and compliance with the Loan Documents,
including confirming compliance with environmental and insurance requirements;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications of or under any Loan
Document and any other documents or matters reasonably requested by Lender,
Borrower or Operating Lessee; (iv) filing and recording of any Loan Documents;
(v) title insurance, surveys, inspections and appraisals as required in
accordance with the Loan Documents; (vi) the creation, perfection or protection
of Lender’s Liens on the Property and the Cash Management Accounts (including
reasonable out-of-pocket fees and expenses for title and lien searches,
intangibles taxes, personal property taxes, mortgage recording taxes, due
diligence expenses, travel expenses, accounting firm fees, costs of appraisals,
environmental reports and Lender’s Consultant, surveys and engineering reports);
(vii) enforcing or preserving any rights in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower or Operating Lessee, the Loan
Documents, the Property, or any other security given for the Loan; (viii) fees
charged by Rating Agencies in connection with the issuance of any Rating Comfort
Letter required to be obtained hereunder; (ix) enforcing any obligations of or
collecting any payments due from Borrower or Operating Lessee under any Loan
Document or with respect to the Property or in connection with any refinancing
or restructuring of the Loan in the nature of a “work–out”, or any insolvency or
bankruptcy proceedings; (x) the fees and expenses of any special servicer
retained in respect of the Loan and (xi) all costs of completion of the PIP
Project incurred by Lender in the event that Completion does not occur by the
Completion Date.  Any costs and expenses due and payable to Lender hereunder
which are not paid by Borrower within ten (10) days after written demand issued
to Borrower may be paid from any amounts in the Deposit Account, with written
notice thereof to Borrower.  The obligations and liabilities of Borrower under
this Section 5.17 shall survive the Term and the exercise by Lender of any of
its rights or remedies under the Loan Documents, including the acquisition of
the Property by foreclosure or a conveyance in lieu of foreclosure.

Indemnity

.  Borrower shall defend, indemnify and hold harmless Lender and each of its
Affiliates and their respective successors and assigns, including the directors,
officers, partners, members, shareholders, participants, employees,
professionals and agents of any of the foregoing (including any Servicer) and
each other Person, if any, who Controls Lender, its Affiliates or any of the
foregoing (each, an “Indemnified Party”), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the out-of-pocket reasonable fees and disbursements of counsel for an
Indemnified Party in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not Lender shall be
designated a party thereto, court costs and costs of appeal at all appellate
levels, investigation and laboratory fees, reasonable consultant fees and
litigation expenses), that may be imposed on, incurred by, or asserted against
any Indemnified Party (collectively, the “Indemnified Liabilities”) in any
manner, relating to or arising out of or by reason of the Loan, including:
(i) any breach by Borrower or Operating Lessee of their respective obligations
under, or any misrepresentation contained in, any Loan Document; (ii) the use or
intended use of the proceeds of the Loan; (iii) any information provided by or
on behalf of Borrower or Operating Lessee, or contained in any documentation
approved by Borrower or Operating Lessee;



58

--------------------------------------------------------------------------------

 

 

(iv) ownership of the Security Instrument or any of the other Loan Documents, or
any Individual Property or any interest therein, or receipt of any Rents;
(v) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about any Individual Property or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (vi) any
use, nonuse or condition in, on or about any Individual Property or on adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of any Individual Property; (viii) the presence,
disposal, escape, seepage, leakage, spillage, discharge, emission, release, or
threatened release of any Hazardous Substance on, from or affecting any
Individual Property; (ix) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to such Hazardous
Substance; (x) any lawsuit brought or threatened, settlement reached, or
government order relating to such Hazardous Substance; (xi) any violation of the
Environmental Laws which is based upon or in any way related to such Hazardous
Substance, including the costs and expenses of any Remedial Work; (xii) any
failure of any Individual Property to comply with any Legal Requirement;
(xiii) any claim by brokers, finders or similar persons claiming to be entitled
to a commission in connection with any Lease or other transaction involving any
Individual Property or any part thereof, or any liability asserted against
Lender with respect thereto; and (xiv) the claims of any lessee of any portion
of any Individual Property or any Person acting through or under any lessee or
otherwise arising under or as a consequence of any Lease; provided, however,
that Borrower shall not have any obligation to any Indemnified Party hereunder
if and to the limited extent that it is finally judicially determined that such
Indemnified Liabilities arose solely from the gross negligence, illegal acts,
fraud or willful misconduct of an Indemnified Party or from Hazardous Substances
that were not present in, on, above, under or migrating from the applicable
Individual Property prior to the date (1) any Indemnified Party, its nominee or
a purchaser at a foreclosure sale (unaffiliated with any Indemnified Party)
acquired title to such Individual Property, whether by foreclosure, assignment
in lieu of foreclosure, exercise of power of sale or otherwise or (2) a receiver
took possession of the Property.  Any amounts payable to any Indemnified Party
by reason of the application of this Section 5.18 shall be payable on demand and
shall bear interest at the Default Rate from the date that such demand is made
by any Indemnified Party until paid.  The obligations and liabilities of
Borrower under this Section 5.18 shall survive the Term and the exercise by
Lender of any of its rights or remedies under the Loan Documents, including the
acquisition of the Property by foreclosure or a conveyance in lieu of
foreclosure.  Subject to Lender’s prior written consent, not to be unreasonably
withheld, conditioned or delayed, Borrower shall be permitted to take over the
defense of any such litigation and/or claim described in this Section 5.18 with
counsel reasonably acceptable to Lender so long as (x) no Event of Default
exists, (y) Lender does not believe that a conflict of interest exists and (z)
Lender believes that such counsel is adequately defending such Indemnified
Party, in which case, no additional counsel shall be engaged in connection with
such matter).

Embargoed Person

.   At all times throughout the Term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, (i) none of the funds
or assets of Borrower, Borrower Representative, Operating Lessee, Guarantor or
the Mezzanine Loan Parties, whether or not used to repay the Loan, shall
constitute property of, or shall be beneficially owned directly or, to
Borrower’s and Operating Lessee’s best knowledge, indirectly, by any person,
entity or government subject to sanctions or trade restrictions under United
States law (“Embargoed Person” or “Embargoed Persons”) that are identified on
(A) the



59

--------------------------------------------------------------------------------

 

 

“List of Specially Designated Nationals and Blocked Persons” maintained by the
Office of Foreign Assets Control (“OFAC”), U.S. Department of the Treasury’s
FINCEN list, or to Borrower’s and Operating Lessee’s best knowledge, as of the
date thereof, based upon reasonable inquiry by Borrower or Operating Lessee, as
applicable, on any other similar list maintained by OFAC or FINCEN pursuant to
any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or regulation
promulgated thereunder, with the result that the investment in Borrower,
Borrower Representative, Operating Lessee, Guarantor or the Mezzanine Loan
Parties, as applicable (whether directly or indirectly), is prohibited by law,
or the Loan made by Lender would be in violation of law, or (B) Executive Order
13224 (September 23, 2001) issued by the President of the United States
(“Executive Order Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism”), any related enabling
legislation or any other similar Executive Orders, and (ii) no Embargoed Person
shall have any direct interest or, to Borrower’s and Operating Lessee’s best
knowledge, indirect interest, of any nature whatsoever in Borrower, Borrower
Representative, Operating Lessee, Guarantor or the Mezzanine Loan Parties, as
applicable, with the result that the investment in Borrower, Borrower
Representative, Operating Lessee, Guarantor or the Mezzanine Loan Parties, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law.

(i) At all times throughout the Term of the Loan, none of any of Borrower,
Borrower Representative, Operating Lessee, Guarantor or the Mezzanine Loan
Parties, nor any Person Controlling, Controlled by or under common Control with
any of Borrower, Borrower Representative, Operating Lessee, Guarantor or the
Mezzanine Loan Parties, nor any Person having a beneficial interest in, or for
whom any of Borrower, Borrower Representative, Operating Lessee, Guarantor or
the Mezzanine Loan Parties is acting as agent or nominee in connection with the
investment, is (a) a country, territory, person or entity named on an OFAC or
FINCEN list, or is a Person that resides in or has a place of business in a
country or territory named on such lists; (b) a Person residing in, or organized
or chartered under the laws of a jurisdiction identified as non–cooperative by
the Financial Action Task Force (“FATF”); or (c) a Person whose funds originate
from or will be routed through , an account maintained at a foreign shell bank
or “offshore bank.”

(j) None of Borrower, Borrower Representative, Operating Lessee, Guarantor or
the Mezzanine Loan Parties, nor any Person Controlling, Controlled by or under
common Control with Borrower, Borrower Representative, Operating Lessee,
Guarantor or the Mezzanine Loan Parties is a “senior foreign political figure”
or an “immediate family” member or “close associate” (as all such terms are
defined below) of a senior foreign political figure within the meaning of the
USA PATRIOT Act (i.e., the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107–56, as amended).  For the purposes of this subsection (c),
(i) “senior foreign political figure” means a senior official in the executive,
legislative, administrative, military or judicial branches of a foreign
government (whether elected or not), a senior official of a major foreign
political party or a senior executive of a foreign government–owned corporation,
and such term also includes any corporation, business or other entity that has
been formed by, or for the benefit of, a senior foreign political figure, (ii)
“immediate family” of a senior foreign political figure includes the figure’s
parents, siblings, spouse, children and in–laws, and (iii) “close associate” of



60

--------------------------------------------------------------------------------

 

 

a senior foreign political figure means a person who is widely and publicly
known to maintain an unusually close relationship with the senior foreign
political figure, and includes a person who is in a position to conduct
substantial domestic and international financial transactions on behalf of the
senior foreign political figure.

Anti–Money Laundering

.  At all times throughout the Term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, none of the funds of
Borrower, Borrower Representative, Operating Lessee, Guarantor or the Mezzanine
Loan Parties, as applicable, that are used to consummate this transaction or to
repay the Loan shall be derived from or are the proceeds of any unlawful
activity, with the result that the investment in Borrower, Borrower
Representative, Operating Lessee, Guarantor or the Mezzanine Loan Parties, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law or may cause any of the Property to be subject to forfeiture
or seizure.  Borrower has ascertained the identity of all persons and entities
that have provided funds to capitalize Borrower and has conducted verification
procedures which are sufficient to establish the identity and source of such
funds.

ERISA

.  At all times throughout the Term, upon the request of Lender or any of
Lender’s successors, assigns or participants in the Loan, the management of
Borrower and Operating Lessee shall consult with Lender or any of Lender’s
successors, assigns or participants on significant business issues relating to
the operation of the Property and make itself available quarterly either
personally or by telephone at mutually agreeable times for such consultation;
provided, however, that such consultation need not result in any change in
Borrower’s or Operating Lessee’s course of action, subject to Section 8.1.  The
aforementioned consultation rights are intended to satisfy the requirement of
management rights for purposes of the Department of Labor “plan assets”
regulation 29 C.F.R., Section 2510.3–101.

Franchise Agreement

.

Affirmative Covenants

. Operating Lessee shall (and Borrower shall cause Operating Lessee to):

(k) operate the Improvements on each Individual Property in accordance with the
terms and conditions of the applicable Franchise Agreement;

(l) pay all sums required to be paid by Operating Lessee under the Franchise
Agreement;

(m) promptly and diligently perform, observe and enforce in all material
respects all of the terms, covenants and conditions of the Franchise Agreement
on the part of Operating Lessee (or Borrower) to be performed, observed and
enforced to the end that all things shall be done which are necessary to keep
unimpaired the rights of Operating Lessee under the Franchise Agreement;

(n) promptly notify Lender of the giving of any written notice by Franchisor of
any default by Operating Lessee in the performance or observance of any of the
terms, covenants or conditions of the Franchise Agreement on the part of
Operating Lessee (or Borrower) to be performed and observed and deliver to
Lender a true copy of each such notice,



61

--------------------------------------------------------------------------------

 

 

and promptly notify Lender of any other default under the Franchise Agreement of
which Operating Lessee is aware;

(o) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditure plan, and property improvement plan and any other
notice, report and estimate received by Operating Lessee (or by Borrower) under
the Franchise Agreement; and

(p) promptly enforce the performance and observance in all material respects of
all of the covenants required to be performed and observed by Franchisor under
the Franchise Agreement.

Negative Covenants

.  Operating Lessee shall not (and Borrower shall not permit Operating Lessee
to), without the prior consent of Lender:

(q) surrender the Franchise Agreement or terminate or cancel the Franchise
Agreement or modify, change, supplement, alter or amend the Franchise Agreement
or release any of its rights or remedies under the Franchise Agreement, in any
respect, either orally or in writing, and Operating Lessee hereby assigns to
Lender as further security for the payment of the Debt and for the performance
and observance of the terms, covenants and conditions of this Agreement, all the
rights, privileges and prerogatives of Operating Lessee to surrender the
Franchise Agreement or to terminate, cancel, modify, change, supplement, alter
or amend the Franchise Agreement, or release any of its rights or remedies under
the Franchise Agreement in any respect, and any such surrender of the Franchise
Agreement or termination, cancellation, modification, change, supplement,
alteration or amendment of the Franchise Agreement or release of rights or
remedies under the Franchise Agreement without the prior written consent of
Lender shall be void and of no force and effect;

(r) reduce or consent to the reduction of the term of the Franchise Agreement;

(s) increase or consent to the increase of the amount of any charges under the
Franchise Agreement;

(t) waive or release any of its rights and remedies under, the Franchise
Agreement in any respect; or

(u) enter into transactions with any Affiliate, including, without limitation,
any arrangement providing for the management of the hotel business on the
Property, the rendering or receipt of services or the purchase or sale of
inventory, except any such transaction in the ordinary course of business of
Operating Lessee if the monetary or business consideration arising therefrom
would be substantially as advantageous to Operating Lessee as the monetary or
business consideration that would obtain in a comparable transaction with a
Person not an Affiliate of Operating Lessee.

Rights after Event of Default

.  Following the occurrence and during the continuance of an Event of Default,
other than actions that are required for the normal, customary and day-to-day
operations of the Property, Operating Lessee shall not (and Borrower shall not
permit Operating Lessee to) exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Franchise Agreement without the
prior written



62

--------------------------------------------------------------------------------

 

 

consent of Lender, which consent may be granted, conditioned or withheld in
Lender’s sole discretion.

Termination of Franchisor

.  If (i) the Debt has been accelerated pursuant to this Agreement, (ii)
Franchisor shall become insolvent or the subject of any proceeding under any
state or federal bankruptcy or insolvency law or for the liquidation of all or a
major portion of its property, or (iii) a default beyond applicable cure periods
by Franchisor occurs under the Franchise Agreement, or Franchisor is grossly
negligent or commits malfeasance, provided Operating Lessee has the right to do
so under the Franchise Agreement, Operating Lessee shall (and Borrower shall
cause Operating Lessee to), at the request of Lender, terminate the Franchise
Agreement and replace the Franchisor with a Qualified Franchisor pursuant to a
Replacement Franchise Agreement, it being understood and agreed that the
franchise fee for such Qualified Franchisor shall not exceed then prevailing
market rates.

Default; Right to Cure

.  If Operating Lessee shall default in the performance or observance of any
term, covenant or condition of the Franchise Agreement on the part of Operating
Lessee to be performed or observed, past any applicable notice and grace period,
then, without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Operating Lessee from any of its obligations
hereunder, upon ten (10) days prior written notice to Operating Lessee (except
in the case of an emergency or if failure to make such payment may result in the
termination of the Franchise Agreement), Lender shall have the right, but shall
be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all the terms, covenants and conditions of
the Franchise Agreement on the part of Operating Lessee or Borrower to be
performed or observed to be promptly performed or observed on behalf of
Operating Lessee or Borrower, to the end that the rights of Operating Lessee in,
to and under the Franchise Agreement shall be kept unimpaired and free from
default.  Lender and any Person designated by Lender shall have, and are hereby
granted, the right to enter upon the Property at any time and from time to time
for the purpose of taking any such action.  If Franchisor shall deliver to
Lender a copy of any notice sent to Operating Lessee of default under the
Franchise Agreement, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender in good faith, in reliance
thereon.  Operating Lessee shall exercise each individual option, if any, to
extend or renew the term of the Franchise Agreement upon demand by Lender made
at any time within one (1) year of the last day upon which any such option may
be exercised, and Operating Lessee hereby expressly authorizes and appoints
Lender as its attorney-in-fact to exercise any such option in the name of and
upon behalf of Operating Lessee, which power of attorney shall be irrevocable
and shall be deemed to be coupled with an interest.  Any sums expended by Lender
pursuant to this Section 5.22 shall bear interest at the Default Rate from the
date such cost is incurred to the date of payment to Lender, shall be deemed to
constitute a portion of the Debt, shall be secured by the lien of the Security
Instrument and the other Loan Documents and shall be immediately due and payable
upon demand by Lender therefore.  In the event that the Franchise Agreement
expires or is terminated (without limiting any obligation of Operating Lessee to
obtain Lender’s consent to any termination or modification of the Franchise
Agreement in accordance with the terms and provisions of this Agreement),
Operating Lessee shall promptly replace the Franchisor with a Qualified
Franchisor approved by Lender on terms and conditions satisfactory to Lender.



63

--------------------------------------------------------------------------------

 

 

Replacement Franchise Agreement

.  In the event that the Franchise Agreement expires or is terminated (without
limiting any obligation of Borrower to obtain Lender’s consent to any
termination, surrender, cancellation, release, amendment, or modification of the
Franchise Agreement in accordance with the terms and provisions of this
Agreement), Operating Lessee shall (and Borrower shall cause Operating Lessee
to) promptly enter into a Replacement Franchise Agreement with Franchisor or
another Qualified Franchisor, as applicable, and shall cause Franchisor or such
other Qualified Franchisor, as applicable, to deliver to Lender a franchisor
comfort letter in form and substance acceptable to Lender.

[Intentionally Omitted]

.  

PIP Project

.

PIP Project Deliverables; Performance of the PIP Project

.  On or prior to the date hereof, Borrower has satisfied the conditions set
forth in clauses (ii), (iii), (vi) and (vii) of Section 2.1.3(a)
hereof.  Borrower shall perform or cause to be performed the PIP Project in
accordance with the applicable PIP, this Section 5.24.1 and the other applicable
terms and provisions of this Agreement.  Borrower shall not perform or cause to
be performed any part of the PIP Project unless all of the conditions set forth
in Section 2.1.3(a) hereof have been satisfied.  Once the PIP Project is
commenced, Borrower shall (1) cause the same to be prosecuted with diligence and
continuity in a good and workmanlike manner in accordance with the PIP Budget,
the applicable PIP, the applicable Franchise Agreement and this Agreement, and
in compliance with all Legal Requirements, using only materials, fixtures,
furnishings and equipment that are not used or obsolete, and (2) cause
Completion to occur no later than the Completion Date, provided, however, that,
if a Force Majeure event occurs that delays Completion beyond the Completion
Date, Lender will agree to a reasonable extension of the Completion Date so long
as Franchisor has agreed to the same extension period and Borrower delivers to
Lender written evidence thereof.

Inspections by Lender

.  Upon receipt of reasonable prior notice, Borrower and Operating Lessee shall
permit Lender and its representatives to enter upon the Property, inspect the
PIP Project and all materials to be used in the performance thereof and examine
all detailed plans and shop drawings which are or may be kept at the applicable
Property.  All inspections by Lender and its representatives shall be for the
sole benefit of Lender.  Neither Lender nor any of Lender’s representatives
assumes or shall have any responsibility, obligation or liability to any Person
(including Borrower, Operating Lessee Guarantor or any Cindat Entity) by reason
of such inspections and no Person (including Borrower, Operating Lessee
Guarantor or any Cindat Entity) may rely on such inspections for any purpose
(including stage of completion, adequacy or workmanship, compliance with
applicable Legal Requirements, conformance with the applicable PIP, or other
matters related to the performance of the PIP Project).  Lender’s inspection
and/or approval of an item shall not result in any waiver of Lender’s rights in
the event such item does not conform to this Agreement unless Lender
specifically approves such non-conformance in writing.

PIP Agreements

.  Borrower and Operating Lessee shall (i) not modify, or amend any PIP without
Lender’s prior written consent, not to be unreasonably withheld, conditioned or
delayed, (ii) not enter into, materially modify, amend, restate, qualify or
affect a



64

--------------------------------------------------------------------------------

 

 

PIP Agreement without Lender’s prior written consent, not to be unreasonably
withheld, conditioned or delayed, (iii) perform, observe and enforce in all
material respects all of the covenants and agreements contained in any PIP
Agreement, (iv) promptly give Lender notice of any material defaults under any
PIP Agreement, and (v) not modify or permit the modification of the PIP Budget
or the PIP without Lender’s prior written consent, not to be unreasonably
withheld, conditioned or delayed.  If Borrower or Operating Lessee receives from
any Person any notice or claim of a monetary default or material non-monetary
default or material nonperformance by Borrower under any PIP Agreement, Borrower
will promptly transmit a complete copy of each such notice or claim to Lender
and, upon Lender’s request, will at all times keep Lender informed, on a timely
and current basis, of the status of such claim and any resolution or
non-resolution thereof.  Borrower shall pay all amounts due and owing under the
PIP Agreements or otherwise with respect to the PIP Project as they become due
and owing (subject to Borrower’s right to contest Liens in accordance with this
Agreement), notwithstanding that Lender may not be obligated to make an advance
hereunder or that the amount of any particular advance may be insufficient to
pay such costs.

Contracts, Invoices, Etc.; Incorporated Materials

.  Borrower shall, upon request, deliver to Lender copies of all material
contracts, bills of sale, statements, receipted vouchers or material agreements
under which Borrower or Operating Lessee claims title to any materials, fixtures
or articles incorporated in the Improvements or subject to the lien of the
Security Instrument, or under which it has incurred costs for which it is
entitled to a Loan advance, and deliver to Lender such other data or documents
in connection with the PIP Project as Lender may from time to time reasonably
request.

Defects

.  Borrower will promptly notify Lender upon Borrower’s or Operating Lessee’s
discovery of any material defects in performance of or any material departures
from any PIP.  Borrower shall promptly, including upon demand of Lender, correct
any such defects or departures not approved by Lender.

Lost Notes

.  As an accommodation to Borrower in respect of the Term Loan, and at
Borrower’s request and expense, Lender has accepted the assignment of and
modified certain existing mortgages and notes secured thereby, which evidence or
secure in part, the Term Loan.  In connection with the foregoing, it was brought
to Lender’s and Borrower’s attention that the following historical notes had
been lost by the prior lenders:  (1) that certain Promissory Note in the
original principal amount of $2,300,000 dated as of August 7, 2001, made by
Brisam Hotel LLC payable to 116 West 31 Street Associates, (2) that certain Line
Note in the original principal amount of $175,000,000 dated October 14, 2008,
made by Hersha Hospitality Limited Partnership  payable to TD Bank, N.A. and (3)
the notes secured by the instruments listed on Schedule 12 attached hereto that
relate to the Individual Property improved with the Hampton Inn Chelsea hotel
(individually and collectively, the “Lost Notes”).  With respect to the Lost
Notes, Borrower and Operating Lessee hereby represents, warrants and covenants
as follows:

(a)Borrower and Operating Lessee shall defend, indemnify and hold harmless
Lender and all other Indemnified Parties, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the out-of-pocket reasonable fees and disbursements of counsel for an
Indemnified Party in connection with any investigative, administrative or



65

--------------------------------------------------------------------------------

 

 

judicial proceeding commenced or threatened, whether or not Lender shall be
designated a party thereto, court costs and costs of appeal at all appellate
levels, investigation and laboratory fees, reasonable consultant fees and
litigation expenses), that may be imposed on, incurred by, or asserted against
any Indemnified Party in any manner, relating to or arising out of or by reason
of the Lost Notes and the failure of the prior lenders to deliver originals of
same, including in enforcing the Note or the Security Instrument as a result of
Lender’s inability to produce originals of the Lost Notes or hold originals of
the Lost Notes or if any claims are raised with respect to the Lost Notes by any
Person, including by any Person claiming to be he holder(s) thereof.

(b)Neither Borrower nor Operating Lessee shall raise any defense to the
enforcement of Lender’s rights and remedies hereunder or under the other Loan
Documents (including, without limitation, the foreclosure of the Note, the
Security Instrument or other Loan Documents) based on, or by reason of, the Lost
Notes and/or Lender’s inability to produce originals of the same or to hold the
same.

(c)Borrower and Operating Lessee hereby irrevocably waive, release and forever
discharge any and all claims, counterclaims, actions, causes of action, suits,
and defenses which such party may have the right to assert based on, or by
reason of, the Lost Notes and/or Lender’s inability to produce originals of the
same or to hold the same.

5.26Asset Management Agreement.  Borrower and Operating Lessee hereby
acknowledge and agree that Section 3.1(d) of the Asset Management Agreement
shall not be amended or modified without the prior written consent of Lender.

5.27Required Repairs.  Borrower and/or Operating Lessee shall, within twelve
(12) months after the date hereof, complete the required repair items set forth
on Schedule 13 attached hereto.

6.



NOTICES AND REPORTING

Notices

.  All notices, consents, approvals and requests required or permitted hereunder
or under any other Loan Document (a “Notice”) shall be given in writing and
shall be effective for all purposes if either hand delivered with receipt
acknowledged, or by a nationally recognized overnight delivery service (such as
Federal Express), or by certified or registered United States mail, return
receipt requested, postage prepaid, in each case addressed as follows (or to
such other address or Person as a party shall designate from time to time by
Notice to the other party):  If to Lender: Natixis Real Estate Capital LLC, 1251
Avenue of the Americas, New York, NY 10020; Attention: Real Estate
Administration, Telecopier: (212) 891–5777, with a copy to: Haynes and Boone,
LLP, 30 Rockefeller Plaza, 26th Floor, New York, New York 10112, Attention:
Walter F. Schleimer, Esq. (REA/DTL); if to Borrower and/or Operating
Lessee:  c/o Hersha Hospitality Trust, 510 Walnut Street, 9th Floor,
Philadelphia, PA 19106, Attention: Ashish R. Parikh, Chief Financial Officer,
with a copy to: Cindat USA LLC, 745 Fifth Avenue, Fifth Floor, New York, New
York 10151, Attention: Rodrigo Real, and a copy to: Hunton and Williams LLP,
2200 Pennsylvania Avenue NW, Washington, DC 20037, Attention: Rori Malech, Esq.;
and a copy to:  Sidley Austin LLP, 555 West Fifth Street, Los Angeles, CA 90013,
Attention: Joel H. Rothstein, Esq.  A Notice shall be deemed to have been given:
(a) in the case



66

--------------------------------------------------------------------------------

 

 

of hand delivery, at the time of delivery; (b) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day; or (c) in the case of overnight delivery, upon the first attempted delivery
on a Business Day.

Borrower Notices and Deliveries

.  Borrower and Operating Lessee shall (a) give prompt written notice to Lender
of: (i) any litigation, governmental proceedings or claims or investigations
pending or threatened against Borrower, Borrower Representative, Operating
Lessee or the Mezzanine Loan Parties which might materially adversely affect
Borrower’s, Borrower Representative’s, Operating Lessee’s or the Mezzanine Loan
Parties’ condition (financial or otherwise) or business or the Property; (ii)
any material adverse change in Borrower’s, Borrower Representative’s, Operating
Lessee’s or the Mezzanine Loan Parties’ condition, financial or otherwise, or of
the occurrence of any Event of Default of which Borrower or Operating Lessee has
knowledge; and (b) furnish and provide to Lender all instruments, documents,
certificates, plans and specifications, appraisals and insurance reports and
agreements, reasonably requested, from time to time, by Lender.  In addition,
after request by Lender (but no more frequently than twice in any year),
Borrower shall furnish to Lender (x) within ten (10) Business Days of request, a
certificate addressed to Lender, its successors and assigns reaffirming all
representations and warranties of Borrower and Operating Lessee set forth in the
Loan Documents as of the date requested by Lender or, to the extent of any
changes to any such representations and warranties, so stating such changes,
(y) within thirty (30) days of request, Tenant estoppel certificates addressed
to Lender, its successors and assigns from each Tenant at the Property in form
and substance reasonably satisfactory to Lender, and (z) within ten (10) days of
request, an estoppel certificate addressed to Lender, its successors and assigns
from Franchisor stating that (1) the Franchise Agreement is in full force and
effect and has not been modified, amended or assigned, (2) neither Franchisor
nor Operating Lessee is in default under any of the terms, covenants or
provisions of the Franchise Agreement and Franchisor knows, to the extent true,
of no event which, but for the passage of time or the giving of notice or both,
would constitute a default under the Franchise Agreement, (3) neither Franchisor
nor Operating Lessee has commenced any action or given or received any notice
for the purpose of terminating the Franchise Agreement and (4) all sums due and
payable to Franchisor under the Franchise Agreement have been paid in
full.  Lender agrees that it shall not request the estoppels described in the
foregoing clause (y) and clause (z) more than one (1) time in any calendar year
unless such request is made after the occurrence of an Event of Default or in
connection with or contemplation of a Secondary Market Transaction.  Borrower
shall not be in Default hereunder for failing to provide the estoppel
certificates described in clauses (y) or (z) so long as Borrower uses
commercially reasonable efforts to obtain the same and keeps Lender reasonably
apprised of its progress with respect thereto.

Financial Reporting

.

Bookkeeping

.  Borrower and Operating Lessee shall keep on a calendar year basis, in
accordance with GAAP and the Uniform System of Accounts, as applicable, or any
other accounting method, consistently applied, proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrower and
Operating Lessee and all items of income and expense and any services, Equipment
or furnishings provided in connection with the operation of the Property,
whether such income or expense is realized by Borrower, Operating Lessee,
Manager or any Affiliate of Borrower.  Lender shall have the right from time to
time



67

--------------------------------------------------------------------------------

 

 

during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or other Person maintaining them,
and to make such copies or extracts thereof as Lender shall reasonably
require.  After and during the continuance of an Event of Default, Borrower
shall pay any actual reasonable costs incurred by Lender to examine such books,
records and accounts, as Lender shall determine to be reasonably necessary or
appropriate in the protection of Lender’s interest.

Annual Reports

.  Borrower or Operating Lessee shall furnish to Lender annually, (i) within
forty (40) days after each calendar year, unaudited financial statements of
Borrower and Operating Lessee, and (ii) within ninety (90) days after each
calendar year, a complete copy of Borrower’s and Operating Lessee’s annual
financial statements prepared by Borrower in form and content reasonably
acceptable to Lender, prepared in accordance with GAAP and the Uniform System of
Accounts, as applicable, or any other accounting method, consistently applied,
and containing balance sheets and statements of profit and loss for Borrower,
Operating Lessee and each Individual Property in such detail as Lender may
reasonably request.  Each such statement (x) shall be in form and substance
reasonably satisfactory to Lender, (y) shall set forth the financial condition
and the income and expenses for each Individual Property for the immediately
preceding calendar year, including statements of annual Net Operating Income as
well as, to the extent applicable, (1) a list of Tenants, if any, occupying more
than twenty percent of the rentable space of any Individual Property, (2) a
breakdown showing (a) the year in which each Lease then in effect expires,
(b) the percentage of rentable space covered by such Lease, expressed both on a
per year and a cumulative basis, and (c) the percentage of base rent with
respect to which Leases shall expire in each such year, and (3) occupancy
statistics for each Individual Property, expressed both on a per year and a
cumulative basis and (z) shall be accompanied by an Officer’s Certificate
certifying (1) that such statement is true, correct, complete and accurate in
all material respects and presents fairly the financial condition of the
Property and has been prepared in accordance with GAAP and the Uniform System of
Accounts, as applicable, or any other accounting method consistently applied and
(2) whether to Borrower’s knowledge there exists a Default or Event of Default,
and if so, the nature thereof, the period of time it has existed and the action
then being taken to remedy it.

Monthly Reports

.  Borrower or Operating Lessee shall furnish to Lender within twenty (20) days
after the end of each calendar month the following items: (i) monthly and
year–to–date operating statements, noting Net Operating Income and other
information necessary and sufficient under GAAP and the Uniform System of
Accounts, as applicable, or any other accounting method, consistently applied,
to fairly represent the financial position and results of operation of each
Individual Property during such calendar month, all in form satisfactory to
Lender; (ii) a balance sheet for such calendar month; (iii) a statement of the
actual income and expenses for each Individual Property for such month and a
comparison of the budgeted income and expenses and the actual income and
expenses for such month and year–to–date for each Individual Property, together
with a detailed explanation of any variances of ten percent (10%) or more
between budgeted and actual amounts for such period and year–to–date; (iv) a
certification that Borrower and Operating Lessee have paid all operating
expenses due and payable with respect to each Individual Property during such
calendar month, (v) a statement of the actual Capital Expenses made by Borrower
or Operating Lessee during each calendar quarter as of the last day of such
calendar quarter; (vi) a statement that neither Borrower nor Operating Lessee
has incurred any indebtedness other than indebtedness permitted hereunder;
(vii) an aged



68

--------------------------------------------------------------------------------

 

 

receivables report, (viii) to the extent applicable, rent rolls identifying the
leased premises, names of all tenants, units leased, monthly rental and all
other charges payable under each Lease, date to which paid, term of Lease, date
of occupancy, date of expiration, material special provisions, concessions or
inducements granted to Tenants, and a year–by–year schedule showing by
percentage the rentable area of the Improvements and the total base rent
attributable to Leases expiring each year) and a delinquency report for each
Individual Property, (ix) the most current Smith Travel Research Reports
reflecting market penetration and relevant hotel properties competing with each
Individual Property and ADR reports for each Individual Property; (x) occupancy
statements or reports, including average daily room rates, Rev Par calculations
and room revenues for the preceding month, as well as annual averages of the
same; and (xi) any and all franchise inspection reports or other reports of
inspection or compliance from the Manager or Franchisor received by Borrower or
Operating Lessee during the subject reporting period.  Each such statement shall
be accompanied by an Officer’s Certificate certifying (1) that such items are
true, correct, accurate, and complete and fairly present the financial condition
and results of the operations of Borrower, Operating Lessee and the Property in
accordance with GAAP and the Uniform System of Accounts, as applicable, or any
other accounting method, consistently applied (subject to normal year–end
adjustments) and (2) whether to Borrower’s knowledge there exists a Default or
Event of Default, and if so, the nature thereof, the period of time it has
existed and the action then being taken to remedy it.

Other Reports

.

(a) Borrower shall furnish to Lender, within ten (10) Business Days after
request, such further detailed information with respect to the operation of the
Property and the financial affairs of Borrower, Borrower Representative,
Operating Lessee, the Mezzanine Loan Parties or Manager as may be reasonably
requested by Lender or any applicable Rating Agency.

(b) Borrower shall furnish to Lender on or before February 15th of each year and
within ten (10) Business Days of Lender’s request (or as soon thereafter as may
be reasonably possible), an Officer’s Certificate certifying that to the
Borrower’s knowledge the requirements set forth in Section 5.19 and Section 5.20
hereof have been satisfied and that Borrower, Borrower Representative, Operating
Lessee, the Mezzanine Loan Parties, Guarantor and each Cindat Entity are each in
compliance with the terms thereof.

Annual Budget

.  Borrower or Operating Lessee shall prepare and submit (or shall cause Manager
to prepare and submit) to Lender by December 1st of each year during the Term,
for approval by Lender, which approval shall not be unreasonably withheld or
delayed, a proposed pro forma budget for each Individual Property for the
succeeding calendar year (individually and collectively, the “Annual Budget”),
and, promptly after preparation thereof, any revisions to such Annual
Budget.  Lender’s failure to approve or disapprove any Annual Budget or revision
within thirty (30) days after Lender’s receipt thereof shall be deemed to
constitute Lender’s approval thereof.  The Annual Budget shall consist of (i) an
operating expense budget for each Individual Property (individually and
collectively, the “Operating Budget”) showing, on a month–by–month basis, in
reasonable detail, each line item of Borrower’s and Operating Lessee’s
anticipated operating income and operating expenses (on a cash and accrual
basis), including amounts required to establish, maintain or increase any
monthly payments required hereunder, and (ii) a Capital Expense budget for each
Individual



69

--------------------------------------------------------------------------------

 

 

Property (individually and collectively, the “Capital Budget”) showing, on a
month–by–month basis, in reasonable detail, each line item of anticipated
Capital Expenses.

Breach

.  If Borrower or Operating Lessee fails to provide to Lender or its designee
any of the financial statements, certificates, reports or information (the
“Required Records”) required by this Section 6.3 within thirty (30) days after
the date upon which such Required Record is due, Borrower shall pay to Lender,
at Lender’s option and in its discretion, an amount equal to $2,500 for each
Required Record that is not delivered; provided Lender has given Borrower at
least fifteen (15) days prior notice of such failure (and further provided that
such payment shall be in addition to any other remedies Lender may have
hereunder as a result of an Event of Default that occurs as a result of
Borrower’s or Operating Lessee’s failure to provide the Required Records within
thirty (30) days after Lender’s written request therefor).  In addition, thirty
(30) days after Borrower’s failure to deliver any Required Records, Lender shall
have the option, upon fifteen (15) days notice to Borrower to gain access to
Borrower’s and Operating Lessee’s books and records and prepare or have prepared
at Borrower’s expense, any Required Records not delivered by Borrower or
Operating Lessee.

7.



INSURANCE; CASUALTY; AND CONDEMNATION

Insurance

.

Coverage

.  Borrower, at its sole cost, for the mutual benefit of Borrower and Lender,
shall obtain and maintain (or cause Operating Lessee to obtain and maintain)
during the Term the following policies of insurance:

(a) Property insurance insuring against loss or damage customarily included
under so called “all risk” or “special form” policies including fire, lightning,
flood, earthquake, windstorm/hail, vandalism, and malicious mischief, boiler and
machinery and coverage for damage or destruction caused by “War”, if available,
and the acts of terrorists, both foreign and domestic, whether considered
“certified” under applicable laws and legislation or otherwise (or such policies
shall have no exclusion from coverage with respect thereto) and such other
insurable hazards as, under good insurance practices, from time to time are
insured against for other property and buildings similar to the Property in
nature, use, location, height, and type of construction.  Such insurance policy
shall also provide coverage for ordinance or law, coverage for loss to the
undamaged portion of the Improvements, demolition and increased cost of
construction (which insurance for demolition and increased cost of construction
may contain a sub–limit satisfactory to Lender).  Each such insurance policy
shall (i) be in an amount equal to the greater of (A) one hundred percent (100%)
of the then replacement cost of the Improvements without deduction for physical
depreciation, and (B) such amount as is necessary so that the insurer would not
deem Borrower or Operating Lessee a co–insurer under such policies, (ii) have
deductibles no greater than $25,000 per occurrence, except $100,000 per
occurrence for wind, hail, named storm and properties not located in a special
flood hazard area (provided, however, that the Individual Property known as the
Holiday Inn Express Water Street shall have a flood deductible no greater than
$10,000 per occurrence), (iii) be paid annually in advance and (iv) contain
either no coinsurance or an agreed amount endorsement and a replacement cost
endorsement with a waiver of depreciation, and shall cover, without limitation,
all improvements associated with the PIP Project once installed, all Tenant
improvements and betterments that



70

--------------------------------------------------------------------------------

 

 

Operating Lessee is required to insure pursuant to any Lease on a replacement
cost basis.  If the insurance required under this subsection is not obtained by
blanket insurance policies, the insurance policy shall be endorsed to also
provide guaranteed building replacement cost to the Improvements and all
improvements associated with the PIP Project and all Tenant improvements in an
amount to be subject to the consent of Lender, which consent shall not be
unreasonably withheld, but in all events, not less than would be required to
restore an Individual Property following the occurrence of a Casualty at such
Individual Property.  If any of the foregoing policies is written as part of a
blanket policy, Borrower will provide Lender with a complete schedule of
locations and values for properties associated with the blanket policy.  Lender
shall be named Mortgagee and Lender’s Loss Payee on a Standard Mortgagee
Endorsement.

(b) Flood insurance with respect to any Individual Property if any part of such
Individual Property is located in an area identified by the Federal Emergency
Management Agency as an area having special flood hazards, in an amount at least
equal to the lesser of: (i) the greater of (A) the then full replacement cost of
such Individual Property without deduction for physical depreciation and (B) the
unpaid Principal and (ii) the maximum limit of coverage available under the
National Flood Insurance Plan with respect to such Individual Property;
provided, however, that Lender shall be entitled to require flood insurance in
amounts greater than the foregoing, in its discretion.  If flood insurance is
required, the maximum deductible allowable on the primary layer of coverage
shall be $10,000.

(c) Public liability insurance, including terrorism, to be written on an
occurrence basis with no deductible or self–insured retention on the general
liability, including (i) “Commercial General Liability Insurance”, (ii) “Owned”,
“Hired” and “Non Owned Auto Liability”, (iii) “Dram Shop” or other liquor
liability coverage if alcoholic beverages are sold from or may be consumed at
the Property and (iv) umbrella liability coverage for personal injury, bodily
injury, death, accident and property damage, such insurance providing in
combination not less than $1,000,000 per occurrence, not less than $2,000,000 in
the annual aggregate and not less than $50,000,000 umbrella, each on a per
location basis.  If aggregate limits are shared with other locations the
coverage shall include either (A) a “Per Location Aggregate Endorsement” or (B)
the amount of umbrella liability insurance to be provided shall be not less than
$25,000,000 in excess of the umbrella coverage set forth in the preceding
sentence.  The policies described in this subsection shall also include coverage
for elevators, escalators, independent contractors, “Contractual Liability”
(covering, to the maximum extent permitted by law, Borrower’s obligation to
indemnify Lender as required under this Agreement and the other Loan Documents),
“Products” and “Completed Operations Liability” coverage.

(d) Rental loss or business interruption insurance, including terrorism,
(i) with Lender being named as “Lender Loss Payee”, (ii) in an amount equal to
one hundred percent (100%) of the projected Rents from each Individual Property
during the period of restoration for either the actual loss sustained or not
less than eighteen (18) months; and (iii) containing an extended period of
indemnity endorsement of not less than six (6) months which provides that after
the physical loss to any Individual Property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of twenty-four (24) months
from the date that such Individual Property is damaged, whichever first occurs,
and notwithstanding that the policy may expire prior to the end of such



71

--------------------------------------------------------------------------------

 

 

period.  The amount of such insurance shall be increased from time to time
during the Term as and when the estimated or actual Rents increase.

(e) To the extent such equipment exists on any Individual Property,
comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all improvements associated with the PIP
Project once installed and all Tenant improvements and betterments that Borrower
or Operating Lessee is required to insure pursuant to the lease on a replacement
cost basis or such other amounts as approved by Lender.

(f) Worker’s compensation insurance with respect to any employees of Borrower
and Operating Lessee, as required by any Legal Requirement.

(g) During any period of repair or restoration, including, without limitation,
during the performance of the PIP Project, builder’s “all–risk” insurance on a
“Completed Value Basis” in an amount equal to not less than the full, completed
insurable value of the applicable Individual Property (or portion thereof)
associated with such repair or restoration, against such risks (including fire
and extended coverage and collapse of the Improvements to agreed limits) as
Lender may request, in form and substance acceptable to Lender, and consistent
with the insurance requirements from Section 7.1.1(a).

(h) Such other insurance, or higher limits, on the Property or on any
replacements or substitutions thereof or additions thereto as may from time to
time be required by Lender against other insurable hazards or casualties which
at the time are commonly insured against in the case of property similarly
situated including, without limitation, sinkhole, mine subsidence and
environmental insurance, due regard being given to the height and type of
buildings, their construction, location, use and occupancy.

Policies

.  All policies of insurance (the “Policies”) required pursuant to Section 7.1.1
shall (i) be issued by companies approved by Lender and authorized or licensed
to do business in the State, with a claims paying ability rating of “A” or
better by S&P (and the equivalent by any other Rating Agency) and a rating of
A:X or better in the current Best’s Insurance Reports; (ii) name Lender and its
successors or assigns as their interests may appear as the Mortgagee (in the
case of property) Lender’s Loss payee (in the case of business personal property
and rent loss or business interruption insurance) and an additional insured (in
the case of liability insurance); (iii) contain (in the case of property
insurance) a Non–Contributory Standard Mortgagee Clause and a Lender’s Loss
Payable Endorsement, or their equivalents, naming Lender as the Person to which
all payments made by such insurance company shall be paid; (iv) contain
provisions permitting Borrower or Operating Lessee to waive its right of
subrogation against Lender; (v) be assigned and the originals thereof delivered
to Lender; (vi) contain such provisions as Lender deems reasonably necessary or
desirable to protect its interest, including (A) endorsements providing that
neither Borrower, Lender nor any other party shall be a co–insurer under the
Policies, (B) that Lender shall receive at least thirty (30) days’ prior written
notice of cancellation of any of the Property Policies, and when available,
liability policies (provided, however, that if such notice provisions are not
available in any of the liability Policies, Borrower shall provide the required
notice to Lender) (C) an agreement whereby the insurer waives any right to claim
any premiums and commissions against Lender, provided that



72

--------------------------------------------------------------------------------

 

 

the policy need not waive the requirement that the premium be paid in order for
a claim to be paid to the insured, and (D) providing that Lender is permitted to
make payments to effect the continuation of such Policy upon notice of
cancellation due to non–payment of premiums; (vii) in the event any insurance
policy (except for general public and other liability and workers compensation
insurance) shall contain breach of warranty provisions, such policy shall
provide that with respect to the interest of Lender, such insurance policy shall
not be invalidated by and shall insure Lender regardless of (A) any act, failure
to act or negligence of or violation of warranties, declarations or conditions
contained in such policy by any named insured, (B) the occupancy or use of the
premises for purposes more hazardous than permitted by the terms thereof, or (C)
any foreclosure or other action or proceeding taken by Lender pursuant to any
provision of the Loan Documents; and (viii) be satisfactory in form and
substance to Lender and approved by Lender as to amounts, form, risk coverage,
deductibles, loss payees and insureds.  Borrower shall pay (or shall cause
Operating Lessee to pay) the premiums for such Policies (the “Insurance
Premiums”) as the same become due and payable and furnish to Lender evidence of
the renewal of each of the Policies together with (unless such Insurance
Premiums have been paid by Lender pursuant to Section 3.3) receipts for or other
evidence of the payment of the Insurance Premiums reasonably satisfactory to
Lender.  If Borrower does not furnish such evidence and receipts at least thirty
(30) days prior to the expiration of any expiring Policy, then Lender may, but
shall not be obligated to, procure such insurance and pay the Insurance Premiums
therefor, and Borrower shall reimburse Lender for the cost of such Insurance
Premiums promptly on demand, with interest accruing at the Default
Rate.  Borrower shall deliver (or shall cause Operating Lessee to deliver) to
Lender a certified copy of each Policy within thirty (30) days after its
effective date.  Within thirty (30) days after request by Lender, Borrower shall
obtain (or shall cause Operating Lessee to obtain) such increases in the amounts
of coverage required hereunder as may be reasonably requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices and the like.

Casualty

.

Notice; Restoration

.  If any Individual Property is damaged or destroyed, in whole or in part, by
fire or other casualty (a “Casualty”), Borrower shall give (or shall cause
Operating Lessee to give) prompt notice thereof to Lender.  Following the
occurrence of a Casualty, Borrower, regardless of whether insurance proceeds are
available, shall promptly proceed to restore, repair, replace or rebuild (or
shall cause Operating Lessee to restore, repair, replace or rebuild) such
Individual Property in accordance with Legal Requirements to be of at least
equal value and of substantially the same character as prior to such damage or
destruction.  Notwithstanding the foregoing, in the event of a Casualty with
respect to which Borrower reasonably estimates that Borrower cannot complete
Restoration of the applicable Individual Property prior to the Stated Maturity
Date, and in the event that the available Proceeds are sufficient, then in lieu
of Restoration, Borrower may, upon not less than sixty (60) days prior written
notice, either:  (i) apply the Proceeds to repay the Loan in its entirety, or
(ii) so long as the Proceeds equal not less than the Release Amount for the
applicable Individual Property, apply the Proceeds to obtain a Release of the
applicable Individual Property in accordance with Section 10.24 hereof (provided
that in such instance a transfer to a third party shall not be required), and no
Yield Maintenance Premium shall be payable in connection therewith.



73

--------------------------------------------------------------------------------

 

 

Settlement of Proceeds

.  If a Casualty covered by any of the Policies (an “Insured Casualty”) occurs
at an Individual Property where the loss does not exceed fifteen percent (15%)
of the Allocated Loan Amount of such Individual Property, provided no Default or
Event of Default has occurred and is continuing, Borrower may settle and adjust
any (or cause Operating Lessee to settle and adjust) claim without the prior
consent of Lender; provided such adjustment is carried out in a competent and
timely manner, and Borrower is hereby authorized to collect and receipt for the
insurance proceeds (the “Proceeds”).  In the event of an Insured Casualty at an
Individual Property where the loss equals or exceeds fifteen percent (15%) of
the Allocated Loan Amount of such Individual Property (a “Significant
Casualty”), Lender may, in its sole but reasonable discretion, settle and adjust
any claim with the consent of Borrower which shall not be unreasonably withheld,
conditioned or delayed and agree with the insurer(s) on the amount to be paid on
the loss, and the Proceeds shall be due and payable solely to Lender and held by
Lender in the Casualty/Condemnation Subaccount and disbursed in accordance
herewith.  If Borrower or Operating Lessee or any party other than Lender is a
payee on any check representing Proceeds with respect to a Significant Casualty,
Borrower or Operating Lessee, as applicable, shall immediately endorse, and
cause all such third parties to endorse, such check payable to the order of
Lender.  Borrower and Operating Lessee hereby irrevocably appoint Lender as its
attorney–in–fact, coupled with an interest, to endorse such check payable to the
order of Lender. The expenses incurred by Lender in the settlement, adjustment
and collection of the Proceeds shall become part of the Debt and shall be
reimbursed by Borrower to Lender upon demand.

Condemnation

.

Notice; Restoration

.  Borrower shall promptly give (or shall cause Operating Lessee to give) Lender
notice of the actual or threatened commencement of any condemnation or eminent
domain proceeding affecting any Individual Property (a “Condemnation”) and shall
deliver to Lender copies of any and all papers served in connection with such
Condemnation.  Following the occurrence of a Condemnation, Borrower, regardless
of whether an Award is available, shall promptly proceed to restore, repair,
replace or rebuild (or shall cause Operating Lessee to promptly restore, repair,
replace or rebuild) such Individual Property in accordance with Legal
Requirements to the extent practicable to be of at least equal value and of
substantially the same character (and to have the same utility) as prior to such
Condemnation.

Collection of Award

.  Lender is hereby irrevocably appointed as Borrower’s and Operating Lessee’s
attorney–in–fact, coupled with an interest, with exclusive power to collect,
receive and retain any award or payment in respect of a Condemnation (an
“Award”) and to make any compromise, adjustment or settlement in connection with
such Condemnation.  Notwithstanding any Condemnation (or any transfer made in
lieu of or in anticipation of such Condemnation), Borrower shall continue to pay
the Debt at the time and in the manner provided for in the Loan Documents, and
the Debt shall not be reduced unless and until any Award shall have been
actually received and applied by Lender to expenses of collecting the Award and
to discharge of the Debt. Lender shall not be limited to the interest paid on
the Award by the condemning authority but shall be entitled to receive out of
the Award interest at the rate or rates provided in the Note.  If any Individual
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of such Award, Lender shall have the



74

--------------------------------------------------------------------------------

 

 

right, whether or not a deficiency judgment on the Note shall be recoverable or
shall have been sought, recovered or denied, to receive all or a portion of the
Award sufficient to pay the Debt that remains outstanding.  Borrower and
Operating Lessee shall cause any Award that is payable to Borrower or to
Operating Lessee to be paid directly to Lender.  Lender shall hold such Award in
the Casualty/Condemnation Subaccount and disburse such Award in accordance with
the terms hereof.

Application of Proceeds or Award

.

Application to Restoration

.  If an Insured Casualty or Condemnation occurs at an Individual Property where
(i) the loss is in an aggregate amount less than fifteen percent (15%) of the
Allocated Loan Amount of such Individual Property, (ii) in the reasonable
judgment of Lender, such Individual Property can be restored within the earliest
to occur of (x) twelve (12) months from the date of the Insured Casualty or
Condemnation, (y) six (6) months before the Stated Maturity Date, and (z) the
expiration of the rental or business interruption insurance with respect
thereto, to such Individual Property’s pre–existing condition and utility as
existed immediately prior to such Insured Casualty or Condemnation and to an
economic unit not less valuable and not less useful than the same was
immediately prior to the Insured Casualty or Condemnation, and after such
restoration will continue to secure the Debt and the “Debt” under, and as such
quoted term is defined in, the Term Loan Agreement in the same manner and to
substantially the same extent as immediately prior to the Insured Casualty or
Condemnation, (iii) no Event of Default shall have occurred and be then
continuing and (iv) the Franchise Agreement shall remain in full force and
effect during and after the completion of the Restoration and there shall be no
loss of the flag that was in effect at such Individual Property immediately
prior to such  Insured Casualty or Condemnation, then the Proceeds or the Award,
as the case may be (after reimbursement of any reasonable out-of-pocket expenses
incurred by Lender), shall be deposited into the Casualty/Condemnation
Subaccount and applied to reimburse Borrower and Operating Lessee for the cost
of restoring, repairing, replacing or rebuilding such Individual Property (the
“Restoration”), in the manner set forth herein.  Borrower shall commence and
diligently prosecute (or shall cause Operating Lessee to shall commence and
diligently prosecute) such Restoration.  Notwithstanding the foregoing, in no
event shall Lender be obligated to apply the Proceeds or Award to reimburse
Borrower and Operating Lessee for the cost of Restoration unless, in addition to
satisfaction of the foregoing conditions, both (x) Borrower shall (or shall
cause Operating Lessee to) pay (and if required by Lender, Borrower shall (or
shall cause Operating Lessee to) deposit with Lender in advance) all costs of
such Restoration in excess of the net amount of the Proceeds or the Award to be
made available pursuant to the terms hereof; and (y) Lender shall have received
evidence reasonably satisfactory to it that during the period of the
Restoration, the Rents will be at least equal to the sum of the operating
expenses and Debt Service and “Debt Service” under, and as such quoted term is
defined in, the Term Loan Agreement, in each case, as reasonably determined by
Lender.

Application to Debt

.  Except as provided in Section 7.4.1, any Proceeds or Award may, at the option
of Lender in its discretion, be applied to the payment of (i) accrued but unpaid
interest on the Note, (ii) the unpaid Principal and (iii) other charges due
under the Note or any of the other Loan Documents, or applied to reimburse
Borrower and Operating Lessee for the cost of any Restoration, in the manner set
forth in Section 7.4.3.  Any such prepayment of the Loan shall be subject to the
Exit Fee, but shall otherwise be without any Yield



75

--------------------------------------------------------------------------------

 

 

Maintenance Premium, unless an Event of Default has occurred and is continuing
at the time the Proceeds are received from the insurance company or the Award is
received from the condemning authority, as the case may be, in which event
Borrower shall pay to Lender an additional amount equal to the Yield Maintenance
Premium, if any, that may be required with respect to the amount of the Proceeds
or Award applied to the unpaid Principal.  Following the commencement of
amortization of the Loan in accordance with the terms of Section 2.10 hereof,
after any such application to the unpaid Principal, the remaining unpaid
Principal shall be reamortized over the remaining Term hereof.

Procedure for Application to Restoration

.  If Borrower or Operating Lessee is entitled to reimbursement out of the
Proceeds or an Award held by Lender, such Proceeds or Award shall be disbursed
from time to time from the Casualty/Condemnation Subaccount upon Lender being
furnished with (i) evidence satisfactory to Lender of the estimated cost of
completion of the Restoration, (ii) a fixed price or guaranteed maximum cost
construction contract for Restoration satisfactory to Lender, (iii) prior to the
commencement of Restoration, all immediately available funds in addition to the
Proceeds or Award that in Lender’s judgment are required to complete the
proposed Restoration, (iv) such architect’s certificates, waivers of lien
(except with respect to Permitted Encumbrances), contractor’s sworn statements,
title insurance endorsements, bonds, plats of survey, permits, approvals,
licenses and such other documents and items as Lender may reasonably require and
approve in Lender’s reasonable discretion, and (v) all plans and specifications
and construction contracts for such Restoration, such plans and specifications
and construction contracts to be approved by Lender in its reasonable discretion
prior to commencement of any work.  Lender may, at Borrower’s expense, retain a
consultant to review and approve all requests for disbursements, which approval
shall also be a condition precedent to any disbursement.  No payment made prior
to the final completion of the Restoration shall exceed ninety percent (90%) of
the value of the work performed from time to time; funds other than the Proceeds
or Award shall be disbursed prior to disbursement of such Proceeds or Award; and
at all times, the undisbursed balance of such Proceeds or Award remaining in the
hands of Lender, together with funds deposited for that purpose or irrevocably
committed to the satisfaction of Lender by or on behalf of Borrower for that
purpose, shall be at least sufficient in the reasonable judgment of Lender to
pay for the cost of completion of the Restoration, free and clear of all Liens
or claims for Lien.  Provided no Default or Event of Default then exists, any
surplus that remains out of the Proceeds held by Lender after payment of such
costs of Restoration shall be paid to Borrower.  Any surplus that remains out of
the Award received by Lender after payment of such costs of Restoration shall,
in the discretion of Lender, be retained by Lender and applied to payment of the
Debt or returned to Borrower.

Prepayment upon Partial Condemnation

.  Notwithstanding the foregoing provisions in this Section 7, if the Loan or
any portion thereof is included in a REMIC Trust and immediately following a
release of any portion of the Lien of the Security Instrument in connection with
a Condemnation (but taking into account any proposed Restoration of the
remaining portion of the Property that remains subject to the Lien), the
Loan-to-Value ratio of the remaining portion of the Property that remains
subject to the Lien is greater than 125% (such value to be determined, in
Lender’s sole discretion, by any commercially reasonable method permitted to a
REMIC Trust based solely on real property and excluding any personal property
and going concern value, if any), then the principal balance of the Loan and the
Term Loan must



76

--------------------------------------------------------------------------------

 

 

be paid down (without payment of any Yield Maintenance Premium in connection
therewith, but subject to the payment of the Exit Fee) by an amount equal to the
least of the following amounts: (i) the net Condemnation Award, (ii) the fair
market value of the released property at the time of the release, or (iii) an
amount such that the Loan-to-Value ratio (as so determined by Lender) does not
increase after the release unless Lender receives an opinion of counsel that if
such amount is not paid, the securitization will not fail to maintain its status
as a REMIC Trust as a result of the related release of such portion of the Lien
of the Security Instrument.

8.



DEFAULTS

Events of Default

.  An “Event of Default” shall exist with respect to the Loan if any of the
following shall occur:

(a) any (i) any payment of principal or interest (including without limitation
the Monthly Debt Service Payment Amount) due with respect to the Loan is not
paid on the Payment Date when due, or (ii) the entire Debt is not paid in full
on the Maturity Date, or (iii) any other amount under Section 3.10(a) is not
paid in full when due (unless sufficient funds are available in the relevant
Subaccount on the applicable date) or (iv) any other monetary sum owed to Lender
hereunder is not paid within five (5) Business Days after written demand from
Lender;

(b) any of the Taxes are not paid when due (unless Lender is paying such Taxes
pursuant to Section 3.3), subject to Borrower’s right to contest Taxes in
accordance with Section 5.2;

(c) the Policies are not kept in full force and effect (unless sufficient funds
are available in the relevant Subaccount on the applicable date for the payment
of such amounts and all conditions to the disbursement thereof have been
satisfied in full), or are not delivered to Lender upon request;

(d) a Transfer other than a Permitted Transfer occurs;

(e) any representation or warranty made by or on behalf of Borrower, Operating
Lessee, the Mezzanine Loan Parties, Borrower Representative, Guarantor or any
Cindat Entity in any Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished by or on behalf
of any of the foregoing in connection with any Loan Document, shall be false or
misleading in any material respect as of the date the representation or warranty
was made; provided that Borrower (or Operating Lessee, the Mezzanine Loan
Parties, Borrower Representative, Guarantor or the Cindat Entity, if applicable)
shall have ten (10) days after notice from Lender to cure the event or
circumstance that caused such representation or warranty to be false or
misleading in any material respect provided that such event or circumstance is
susceptible to cure; provided, however, that if any immaterial breach of a
representation or warranty is susceptible of cure but cannot reasonably be cured
within such ten (10)-day period, and Borrower (or Operating Lessee, the
Mezzanine Loan Parties, Borrower Representative, Guarantor or the Cindat Entity,
if applicable) shall have commenced to cure such breach within such ten (10)-day
period and thereafter diligently and expeditiously proceeds to cure the same,
such ten (10)-day period shall be extended for an additional period of time as
is reasonably necessary for Borrower (or Operating Lessee, the



77

--------------------------------------------------------------------------------

 

 

Mezzanine Loan Parties, Borrower Representative, Guarantor or the Cindat Entity,
if applicable) in the exercise of due diligence to cure such breach, such
additional period not to exceed thirty (30) days; provided further, however,
Borrower (or Operating Lessee, the Mezzanine Loan Parties, Borrower
Representative, Guarantor or the Cindat Entity, if applicable) shall have no
opportunity to cure any breach of a representation or warranty if (1) such
representation or warranty was (A) made to Borrower’s (or Operating Lessee’s,
the Mezzanine Loan Parties’, Borrower Representative’s, Guarantor’s or the
Cindat Entity’s, if applicable) actual knowledge (i.e., such party knew was
false or misleading when made), (B) otherwise intentionally misrepresented or
(C) made pursuant to the last sentence of Section 4.1 hereof or (2) the granting
of such cure period shall have a materially adverse effect upon (a) the ability
of Borrower, Operating Lessee, the Mezzanine Loan Parties, Borrower
Representative or Guarantor to perform the respective obligations under any Loan
Document to which it is a party, (b) the use, value or operations of any
Individual Property, (c) the ongoing revenues and expenses generated by any
Individual Property, (d) compliance of any Individual Property with any Legal
Requirements, and (e) the validity, priority or enforceability of any Loan
Document or the liens, rights (including, without limitation, recourse against
any Individual Property) or remedies of Lender hereunder or thereunder;

(f) Borrower, Borrower Representative, Operating Lessee, the Mezzanine Loan
Parties or Guarantor shall (i) make an assignment for the benefit of creditors
or (ii) generally not be paying its debts as they become due;

(g) a receiver, liquidator or trustee shall be appointed for Borrower, Borrower
Representative, Operating Lessee, the Mezzanine Loan Parties or Guarantor; or
Borrower, Borrower Representative, Operating Lessee, the Mezzanine Loan Parties
or Guarantor shall be adjudicated a bankrupt or insolvent; or any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Borrower Representative, Operating Lessee, the
Mezzanine Loan Parties or Guarantor, as the case may be; or any proceeding for
the dissolution or liquidation of Borrower, Borrower Representative, Operating
Lessee, the Mezzanine Loan Parties or Guarantor shall be instituted; provided,
however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Borrower, Borrower Representative, Operating
Lessee, the Mezzanine Loan Parties or Guarantor, as the case may be, only upon
the same not being discharged, stayed or dismissed within ninety (90) days;

(h) any covenant contained in Sections 5.11.1 (a) – (b),  5.12,  5.14,  5.15 or
5.16 is breached;

(i) except as expressly permitted hereunder, the actual alteration, improvement,
demolition or removal of all or any material portion of the Improvements without
the prior written consent of Lender or the physical waste of any portion of any
Individual Property;

(j) an Event of Default as defined or described elsewhere in this Agreement or
in any other Loan Document occurs; or any other event shall occur or condition
shall exist, if



78

--------------------------------------------------------------------------------

 

 

the effect of such event or condition is to accelerate or to permit Lender to
accelerate the maturity of any portion of the Debt;

(k) a default occurs under any term, covenant or provision set forth herein or
in any other Loan Document which specifically contains a notice requirement or
grace period and such notice has been given and such grace period has expired;

(l) any of the assumptions with respect to (x) the truth, accuracy or existence
of any current state of facts or (y) any past act or omission of Borrower (as
opposed to assumptions with respect to actions or omissions (or compliance with
covenants) from and after the date of the opinion) contained in any substantive
non–consolidation opinion, delivered to Lender by Borrower’s counsel in
connection with the Loan or otherwise hereunder, were not true and correct as of
the date of such opinion or thereafter became untrue or incorrect;

(m) Borrower fails to comply fully, completely and timely with the covenants and
agreements set forth in Article 9 and, with respect to Sections 9.1(b),  (f) and
(g), such default continues for ten (10) days after notice from Lender;

(n) if a monetary default or material non-monetary default has occurred and
continues beyond any applicable cure period under the Operating Lease or the
Operating Lease expires or terminates or is surrendered;

(o) if the Operating Lease is amended or modified in any material respect
without the prior written consent of Lender;

(p) if a default is declared under the Franchise Agreement and such default
continues beyond any applicable cure period and such default permits the
Franchisor thereunder to terminate or cancel the Franchise Agreement or the
Franchise Agreement expires or terminates or is surrendered;

(q) if the Franchise Agreement, is amended or modified without the prior written
consent of Lender;

(r) if Operating Lessee ceases to do business as a hotel at any Individual
Property or terminates such business for any reason whatsoever (other than
temporary cessation in connection with any continuous and diligent renovation or
restoration of an Individual Property following the occurrence of a Casualty or
Condemnation at such Individual Property);

(s) if Borrower fails to achieve Completion by the Completion Date (unless such
failure is solely the result of Borrower’s inability to pay for labor or
materials due to Lender’s failure to advance Loan proceeds to Borrower for
payment of Approved PIP Expenses in accordance with this Agreement
notwithstanding that Borrower has satisfied the advance conditions with respect
to such Approved PIP Expenses), provided, however, that, if a Force Majeure
event occurs that delays Completion beyond the Completion Date, Lender will
agree to a reasonable extension of the Completion Date so long as Franchisor has
agreed to the same extension period and Borrower delivers to Lender written
evidence thereof;



79

--------------------------------------------------------------------------------

 

 

(t) if there should occur an “Event of Default” under, and as such quoted term
is defined in, the Term Loan Agreement or any other Term Loan Document (it being
further agreed that an Event of Default under this Agreement shall constitute an
“Event of Default” under the Term Loan Agreement); or

(u) a default shall be continuing under any of the other terms, covenants or
conditions of this Agreement or any other Loan Document not otherwise specified
in this Section 8.1, for ten (10) Business Days after notice to Borrower from
Lender, in the case of any default which can be cured by the payment of a sum of
money, or for thirty (30) days after notice from Lender in the case of any other
default; provided, however, that if such non–monetary default is susceptible of
cure but cannot reasonably be cured within such thirty (30)–day period, and
Borrower (or Operating Lessee or Guarantor, if applicable) shall have commenced
to cure such default within such thirty (30)-day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30)-day
period shall be extended for an additional period of time as is reasonably
necessary for Borrower (or Operating Lessee or Guarantor, if applicable) in the
exercise of due diligence to cure such default, such additional period not to
exceed ninety (90) days;

Remedies

.

Acceleration

.  Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in subsection (f) or (g) of Section 8.1) and
at any time and from time to time thereafter, in addition to any other rights or
remedies available to it pursuant to the Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and Operating
Lessee and in and to the Property; including declaring the Debt to be
immediately due and payable (including unpaid interest), Default Rate interest,
Late Payment Charges, Yield Maintenance Premium, Exit Fee and any other amounts
owing by Borrower), without notice or demand; and upon any Event of Default
described in subsection (f) or (g) of Section 8.1, the Debt (including unpaid
interest, Default Rate interest, Late Payment Charges, Yield Maintenance
Premium, Exit Fee and any other amounts owing by Borrower) shall immediately and
automatically become due and payable, without notice or demand, and Borrower and
Operating Lessee each hereby expressly waive any such notice or demand, anything
contained in any Loan Document to the contrary notwithstanding.

Remedies Cumulative

.  Upon the occurrence and during the continuance of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower and Operating Lessee under the Loan Documents or at
law or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared, or be automatically,
due and payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents.  Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth in the Loan Documents.  Without limiting the
generality of the foregoing, Borrower and Operating



80

--------------------------------------------------------------------------------

 

 

Lessee each agree that if an Event of Default is continuing, (i) to the extent
permitted by applicable law, Lender is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against all of the Property, the
Security Instrument has been foreclosed, all of the Property has been sold or
otherwise realized upon in satisfaction of the Debt or the Debt has been paid in
full.  To the extent permitted by applicable law, nothing contained in any Loan
Document shall be construed as requiring Lender to resort to any portion of the
Property for the satisfaction of any of the Debt in preference or priority to
any other portion, and Lender may seek satisfaction out of the entire Property
or any part thereof, in its discretion.  In addition, Lender shall have the
right from time to time to partially foreclose the Security Instrument in any
manner and in any order and for any amount secured by such Security Instrument
then due and payable as determined by Lender in its sole discretion, including,
without limitation, the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of Principal and/or interest on the Note, Lender may
foreclose the Security Instrument to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire Principal, Lender may
foreclose the Security Instrument to recover so much of principal balance of the
Loan as Lender may accelerate and such other sums secured by the Security
Instrument as Lender may elect. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Security Instrument to
secure payment of sums secured by such Security Instrument and not previously
recovered.  Any amounts recovered from the Property or any other collateral for
the Loan after an Event of Default may be applied by Lender toward the payment
of any interest and/or Principal and/or any other amounts due under the Loan
Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

Severance

.  Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (and, in connection therewith, to bifurcate or otherwise modify the
nature of the collateral that secures such notes) in such denominations and
priorities of payment and liens as Lender shall determine in its discretion for
purposes of evidencing and enforcing its rights and remedies.  Borrower and
Operating Lessee shall execute and deliver to Lender from time to time, promptly
after the request of Lender, a severance agreement and such other documents as
Lender shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender.  Borrower
and Operating Lessee hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect such severance,
Borrower and Operating Lessee ratifying all that such attorney shall do by
virtue thereof, provided that Lender shall first have requested Borrower and
Operating Lessee to execute such documents and Borrower and/or Operating Lessee,
as applicable, shall have failed to do so for a period of three (3) Business
Days.

Delay

.  No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default, or the granting of any indulgence or compromise by Lender
shall impair any such remedy, right or power hereunder or be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient.  A waiver of one Default or
Event of Default shall not be construed to be a waiver of any subsequent Default
or Event of Default or to impair any remedy, right or power



81

--------------------------------------------------------------------------------

 

 

consequent thereon.  Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of the Security Instrument to the
extent necessary to foreclose on all or any portion of the Property, the Rents,
the Cash Management Accounts or any other collateral.

Lender’s Right to Perform

.      If Borrower or Operating Lessee fails to perform any covenant or
obligation contained herein and such failure constitutes an Event of Default,
without in any way limiting Lender’s right to exercise any of its rights, powers
or remedies as provided hereunder, or under any of the other Loan Documents,
Lender may, while such Event of Default is continuing, but shall have no
obligation to, perform, or cause the performance of, such covenant or
obligation, and all costs, expenses, liabilities, penalties and fines of Lender
incurred or paid in connection therewith shall be payable by Borrower to Lender
upon demand and if not paid shall be added to the Debt (and to the extent
permitted under applicable laws, secured by the Security Instrument and other
Loan Documents) and shall bear interest thereafter at the Default Rate.

(v) Upon the occurrence and during the continuance of any Event of Default, and
at any time and from time to time thereafter while any Event of Default is
continuing, in addition to any other rights and remedies available to Lender
pursuant to the Loan Documents or at law or in equity, Lender, personally, or by
its agents or attorneys, may enter into and upon all or any part of the
Property, and each and every part thereof, and is hereby given a right and
license and appointed Borrower’s attorney-in-fact and exclusive agent to do so,
and may exclude Borrower, its agents and servants wholly therefrom, and, having
and holding the same, may, either personally or by its superintendents,
managers, agents, servants, attorneys or receivers, complete the PIP Project, or
any components thereof, and, in the course of such completion, may make such
changes to the PIP Budget (but for the avoidance of doubt, not to the scope of
the PIP) as Lender may deem reasonably necessary in order to achieve Completion
of the PIP Project, and may insure the same and may use, operate, manage and
control the Improvements and the Property (or any portion thereof) and conduct
the business thereof, all at the expense of Borrower.

Licenses

.  Moreover, Borrower and Operating Lessee hereby agree that, upon an Event of
Default, they will (x) assign the Licenses to Lender if such Licenses are
assignable or otherwise continue to hold such Licenses for the benefit of Lender
until such time as Lender can obtain such Licenses in its own name or the name
of a nominee and (y) execute and deliver all documents, applications and other
written instruments necessary to transfer any liquor licenses or such other
Licenses with respect to the Property into the name of Lender or its designee.

9.



SECONDARY MARKET PROVISIONS

Transfer of Loan

.   Lender may, at any time, sell, transfer or assign the Loan together with the
Term Loan, the Loan Documents together with the Term Loan Documents and any or
all servicing rights with respect thereto, or grant participations therein or
enter into a Syndication or issue mortgage pass–through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”) secured by or evidencing
ownership interests in the Note and the Security Instrument (each such



82

--------------------------------------------------------------------------------

 

 

sale, assignment, participation, Syndication or securitization, a “Secondary
Market Transaction”).  For the avoidance of doubt, so long as no Event of
Default is continuing, Lender may not sell the Loan and the Term Loan
separately.  Lender may forward to each purchaser, transferee, assignee,
servicer, participant, investor in such Securities or any Rating Agency (all of
the foregoing entities collectively referred to as the “Investor”) and each
prospective Investor, all documents and information which Lender now has or may
hereafter acquire relating to the Loan and to Borrower, Borrower Representative,
Operating Lessee, the Mezzanine Loan Parties, Guarantor and any Cindat Entity
and the Property, whether furnished by Borrower, Borrower Representative,
Operating Lessee, the Mezzanine Loan Parties, Guarantor, such Cindat Entity or
otherwise, as Lender determines necessary or appropriate.

(a) If requested by Lender, Borrower and Operating Lessee shall assist Lender in
satisfying the market standards to which Lender customarily adheres or which may
be reasonably required in the marketplace or by the Rating Agencies or
applicable Legal Requirements in connection with any Secondary Market
Transactions, including to:

(i) (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Borrower
Representative, Operating Lessee, the Mezzanine Loan Parties, Guarantor, any
Cindat Entity, any Affiliate of Borrower, Borrower Representative, Operating
Lessee, the Mezzanine Loan Parties, Guarantor, any Cindat Entity or Manager, (B)
provide updated budgets and rent rolls relating to the Property, and (C) provide
updated appraisals, market studies, environmental reviews (Phase I’s and, if
appropriate, Phase II’s), property condition reports and other due diligence
investigations of the Property (the information referred to in clauses (A), (B)
and (C) shall hereinafter be referred to collectively as “Updated Information”),
together, if customary, with appropriate verification of the Updated Information
through letters of auditors, certificates of third party service providers or
opinions of counsel acceptable to Lender and the Rating Agencies;

(ii) provide opinions of counsel, which may be relied upon by Lender and the
Rating Agencies, and their respective counsel, agents and representatives, as to
bankruptcy non-consolidation, fraudulent conveyance and true sale, or any other
opinion customary in Secondary Market Transactions or required by the Rating
Agencies with respect to the Property, Borrower, Borrower Representative,
Operating Lessee, the Mezzanine Loan Parties, Guarantor, any Cindat Entity and
any Affiliate of Borrower, Borrower Representative, Operating Lessee, the
Mezzanine Loan Parties, Guarantor or any Cindat Entity, which counsel and
opinions shall be satisfactory to Lender and the Rating Agencies;

(iii) provide updated (as of the closing date of any Secondary Market
Transaction) representations and warranties made in the Loan Documents and such
additional representations and warranties as Lender or the Rating Agencies may
reasonably require;

(iv) subject to Section 9.4 hereof, execute modifications and amendments to the
Loan Documents and Borrower’s and Operating Lessee’s organizational documents as
Lender or the Rating Agencies may reasonably require,



83

--------------------------------------------------------------------------------

 

 

including, without limitation, the addition of one or more Independent Directors
pursuant to the terms and provisions of Schedule 4 attached hereto; provided,
however, no such modification or amendment shall result in a material economic
change to the transactions set forth in this Agreement or otherwise materially
increase the obligations or materially decrease the rights of Borrower or
Operating Lessee hereunder;

(v) provide access to, and conduct tours of, the Property; and

(vi) provide certifications or other evidence of reliance reasonably acceptable
to Lender and the Rating Agencies with respect to third party reports and other
information obtained in connection with the origination of the Loan or any
Updated Information.

(b) If, at the time a Disclosure Document (as hereinafter defined) is being
prepared for a Secondary Market Transaction, Lender expects that Borrower alone
or Borrower and one or more Affiliates of Borrower (including Guarantor or any
other Person that is directly or indirectly committed by contract or otherwise
to make payments on all or a part of the Loan) collectively, or an Individual
Property alone or an Individual Property and any Related Property collectively,
will be a Significant Obligor, the Borrower shall furnish to Lender upon request
the following financial information:

(i) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Secondary Market Transaction, may
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included in the Secondary Market Transaction, net operating income for such
Individual Property and any Related Property for the most recent fiscal year and
interim period as required under Item 1112(b)(1) of Regulation AB (or, if the
Loan is not treated as a non-recourse loan under Instruction 3 for Item 1101(k)
of Regulation AB, selected financial data meeting the requirements and covering
the time periods specified in Item 301 of Regulation S-K and Item 1112(b)(1) of
Regulation AB); or

(ii) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Secondary Market Transaction, may
equal or exceed twenty percent (20%) of the aggregate principal amount of all
mortgage loans included or expected to be included in the Secondary Market
Transaction, the financial statements required under Item 1112(b)(2) of
Regulation AB (which includes, but may not be limited to, a balance sheet with
respect to the entity that Lender determines to be a Significant Obligor for the
two most recent Fiscal Years and applicable interim periods, meeting the
requirements of Rule 3-01 of Regulation S-X (17 C.F.R. Part 210), and statements
of income and statements of cash flows with respect to such Individual Property
for the three most recent Fiscal Years and applicable interim periods, meeting
the requirements of Rule 3-02 of Regulation S-X (or if Lender determines that
such Individual Property is the Significant Obligor and such Individual Property
(other than properties that are hotels, nursing homes, or other properties that
would be deemed to constitute a business and not real estate under Regulation
S-X or other legal requirements) was acquired from an unaffiliated third party
and the other



84

--------------------------------------------------------------------------------

 

 

conditions set forth in Rule 3-14 of Regulation S-X have been met, the financial
statements required by Rule 3-14 of Regulation S-X)).

(c) Further, if requested by Lender, Borrower shall, promptly upon Lender’s
request, furnish to Lender financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
for any Tenant of the Property if, in connection with a Secondary Market
Transaction, Lender expects there to be, as of the cutoff date for such
Secondary Market Transaction, a concentration with respect to such Tenant or
group of Affiliated Tenants within all of the mortgage loans included or
expected to be included in the Secondary Market Transaction such that such
Tenant or group of Affiliated Tenants would constitute a Significant Obligor.
Borrower shall furnish to Lender, in connection with the preparation of the
Disclosure Documents and on an ongoing basis, financial data and/or financial
statements with respect to such Tenants meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (x) filings
pursuant to the Exchange Act in connection with or relating to the Secondary
Market Transaction (an “Exchange Act Filing”) are required to be made under
applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements.

(d) If Lender determines that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or an Individual Property alone or an
Individual Property and any Related Property collectively, are a Significant
Obligor, then Borrower shall furnish to Lender, on an ongoing basis, selected
financial data or financial statements meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (x) Exchange Act
Filings are required to be made under applicable Legal Requirements or (y)
comparable information is required to otherwise be “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements.

(e) Any financial data or financial statements provided pursuant to this Section
9.1 shall be furnished to Lender within the following time periods:

(i) with respect to information requested in connection with the preparation of
Disclosure Documents for a Secondary Market Transaction, within ten (10)
Business Days after notice from Lender; and

(ii) with respect to ongoing information required under Section 9.1(d) and (e)
above, (A) not later than forty-five (45) days after the end of each fiscal
quarter of Borrower and (B) not later than ninety (90) days after the end of
each fiscal year of Borrower.

(f) If requested by Lender, Borrower shall provide Lender, promptly, and in any
event within three (3) Business Days following Lender’s request therefor, with
any other or additional financial statements, or financial, statistical or
operating information, as Lender shall reasonably determine to be required
pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation AB, or
any amendment, modification or replacement thereto or other



85

--------------------------------------------------------------------------------

 

 

Legal Requirements relating to a Secondary Market Transaction or as shall
otherwise be reasonably requested by the Lender.

(g) If requested by Lender, whether in connection with a Secondary Market
Transaction or at any time thereafter during which the Loan and any Related
Loans are included in a Secondary Market Transaction, the Borrower shall provide
Lender, promptly upon request, a list of Tenants (including all affiliates of
such Tenants) that in the aggregate (1) occupy 10% or more (but less than 20%)
of the total floor area of the improvements or represent 10% or more (but less
than 20%) of aggregate base rent, and (2) occupy 20% or more of the total floor
area of the Improvements or represent 20% or more of aggregate base.

(h) All financial statements provided by Borrower pursuant to this Section
9.1(c),  (d),  (e) or (f) shall be prepared in accordance with GAAP and shall
meet the requirements of Regulation S-K or Regulation S-X, as applicable,
Regulation AB, and other applicable Legal Requirements.  All financial
statements provided by Borrower pursuant to this Section 9.1(c),  (d),  (e) or
(f) relating to a Fiscal Year shall be audited by independent accountants in
accordance with generally accepted auditing standards, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such independent accountants and the reference to such independent accountants
as “experts” in any Disclosure Document and Exchange Act Filing (or comparable
information is required to otherwise be available to holders of the Securities
under Regulation AB or applicable Legal Requirements), all of which shall be
provided at the same time as the related financial statements are required to be
provided.  All other financial statements shall be certified by the chief
financial officer of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this paragraph.

Use of Information

.  Borrower and Operating Lessee each understand that information provided to
Lender by Borrower and Operating Lessee and their agents, counsel and
representatives may be included in preliminary and final disclosure documents in
connection with the Secondary Market Transaction, including an offering
circular, a prospectus, prospectus supplement, private placement memorandum or
other offering document (each, a “Disclosure Document”) and may also be included
in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and may be made available
to investors or prospective investors in the Securities, investment banking
firms, Rating Agencies, accounting firms, law firms and other third-party
advisory and service providers relating to the Secondary Market
Transaction.  Borrower and Operating Lessee each also understand that the
findings and conclusions of any third-party due diligence report obtained by the
Lender, the Issuer (as hereinafter defined) or the placement agent or
underwriter of the Secondary Market Transaction may be made publicly available
if required, and in the manner prescribed, by Section 15E(s)(4)(A) of the
Exchange Act and any rules promulgated thereunder.



86

--------------------------------------------------------------------------------

 

 

Borrower Indemnity

.      Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 9.3, Lender shall include its officers and directors) and each Person
who controls the Lender within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer
of the Securities (the “Issuer” and for purposes of this Section 9.3, Issuer
shall include its officers, director and each Person who controls the Issuer
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), and any placement agent or underwriter with respect to the
Secondary Market Transaction, each of their respective officers and directors
and each Person who controls the placement agent or underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Lender Group,
the Issuer or the Underwriter Group may become subject insofar as the
Liabilities arise out of, or are based upon, (i) any untrue statement of any
material fact contained in the information provided to Lender by Borrower and
Operating Lessee and their agents, counsel and representatives, (ii) the
omission or alleged omission to state therein a material fact required to be
stated in such information or necessary in order to make the statements in such
information, in light of the circumstances under which they were made, not
misleading, or (iii) a breach of the representations and warranties made by
Borrower or Operating Lessee  in Section 4.8 of this Agreement (Full and
Accurate Disclosure).  Borrower also agrees to reimburse Lender, the Lender
Group, the Issuer and/or the Underwriter Group for any legal or other expenses
reasonably incurred by Lender, the Lender Group, the Issuer and/or the
Underwriter Group in connection with investigating or defending the
Liabilities.  Borrower’s liability under this paragraph will be limited to
Liabilities that arise out of, or are based upon, an untrue statement or
omission made in reliance upon, and in conformity with, information furnished to
Lender by or on behalf of Borrower or Operating Lessee in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including financial statements of Borrower and Operating
Lessee, operating statements and rent rolls with respect to the Property.  This
indemnification provision will be in addition to any liability which Borrower
may otherwise have.

(i) In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group
for Liabilities to which Lender, the Lender Group, the Issuer and/or the
Underwriter Group may become subject insofar as the Liabilities arise out of, or
are based upon, an alleged untrue statement or alleged omission or an untrue
statement or omission made in reliance upon, and in conformity with, information
furnished to Lender by or on behalf of Borrower and Operating Lessee in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including financial statements of
Borrower and Operating Lessee, operating statements and rent rolls with respect
to the Property, and (ii) reimburse Lender, the Lender Group, the Issuer and/or
the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Lender Group, the Issuer and/or the Underwriter Group in connection
with defending or investigating the Liabilities.

(j) Promptly after receipt by an indemnified party under this Section 9.3 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.3, notify the



87

--------------------------------------------------------------------------------

 

 

indemnifying party in writing of the commencement thereof, but the omission to
so notify the indemnifying party will not relieve the indemnifying party from
any liability which the indemnifying party may have to any indemnified party
hereunder except to the extent that failure to notify causes prejudice to the
indemnifying party.  In the event that any action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party.  After
notice from the indemnifying party to such indemnified party under this
Section 9.3, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party.  The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the indemnifying
party.  Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), no indemnifying party shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any indemnified party is an actual or potential
party to such claim, action, suit or proceeding) unless the indemnifying party
shall have given Lender reasonable prior written notice thereof and shall have
obtained an unconditional release of each indemnified party hereunder from all
liability arising out of such claim, action, suit or proceedings.

(k) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 9.3(a) or (b) is for any
reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.3(a) or (b), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances.  Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.



88

--------------------------------------------------------------------------------

 

 

(l) The liabilities and obligations of both Borrower and Lender under this
Section 9.3 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

Restructuring of Loan and/or Term Loan

.  Lender, without in any way limiting Lender’s other rights hereunder, in its
sole and absolute discretion, shall have the right at any time to require
Borrower and Operating Lessee to restructure the Loan and/or the Term Loan into
multiple notes (which may include component notes or senior and junior notes) or
to create participation interests in the Loan and/or the Term Loan, and which
restructuring may include reallocation of principal amounts of the Loan and/or
the Term Loan (including, by way of example, the increase or decrease in the
principal amount of the senior note and instrument securing same, and the
corresponding decrease or increase in the principal amounts of the junior
note(s) and the security instrument(s) securing same), the establishment of
different interest rates and debt service payments for such notes and the order
of priority as may be designated by Lender with respect to such notes; provided,
that (i) the total amounts of such notes shall equal the amount of the Loan
and/or the Term Loan immediately prior to the restructuring, (ii) except in the
case of an Event of Default under the Loan and/or the Term Loan, the weighted
average interest rate of such notes, if any, shall, in the aggregate, equal the
interest rate which was applicable to the Loan and/or the Term Loan immediately
prior to the restructuring, (iii) except in the case of an Event of Default
under the Loan and/or the Term Loan, the debt service payments on such notes
shall equal the debt service payment which was due under the Loan and/or the
Term Loan immediately prior to the restructuring, (iv) subject to Section 9.6
hereof, any such restructuring carried out after the closing of the Loan and/or
the Term Loan shall be at Borrower’s cost and (v) such restructuring shall not
have a material adverse effect on the Term or the other economic terms and
conditions of the Loan or decrease the rights of Borrower or increase the
obligations of Borrower other than to a de minimis extent and/or as would be
typical given the nature of the obligations of a borrower under a standard
subordinate loan or a loan with component notes.  Borrower and Operating Lessee
shall cooperate with all reasonable requests of Lender in order to restructure
the Loan and/or the Term Loan and shall (A) execute and deliver such documents
and (B) cause Borrower’s counsel to deliver such legal opinions as, in the case
of each of (A) and (B) above, shall be reasonably required by Lender and
required by any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and satisfactory to any such Rating Agency,
including the severance of this Agreement, the Security Instrument and other
Loan Documents and/or Term Loan Documents if requested.  In the event Borrower
and Operating Lessee fail to execute and deliver such documents to Lender within
ten (10) Business Days following such request by Lender, Borrower and Operating
Lessee hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect such transactions, Borrower and
Operating Lessee each ratifying all that such attorney shall do by virtue
thereof.  It shall be an Event of Default if Borrower or Operating Lessee fails
to comply with any of the terms, covenants or conditions of this Section 9 after
the expiration of fifteen (15) Business Days after notice thereof.  Borrower
covenants and agrees that any such reallocation (as described above) will be in
compliance with the representations and warranties set forth in Section 4.1 and
Section 5.12 hereof.

Syndication

.



89

--------------------------------------------------------------------------------

 

 

(m) In connection with any syndication of all or a portion of the Loan to one or
more lenders (each a “Syndication”), Lender may, at its option, without
Borrower’s consent, sell with novation all or any part of its right, title and
interest in, to, and under the Loan, to one or more additional Persons (each a
“Co-Lender”).  From and after the effective date of a Syndication (A) each
Co-Lender shall be a party hereto and to each Loan Document, and, except as
specified otherwise herein, shall succeed to the rights and obligations of
Lender and the Co-Lenders hereunder and thereunder in respect of the Loan, and
(B) Lender, as lender and each Co-Lender, as applicable, shall, to the extent
such rights and obligations have been assigned by it, relinquish its rights and
be released from its obligations hereunder and under the Loan Documents that
arise from and after the effective date of any such Syndication.

(n) The liabilities of Lender and each of the Co-Lenders shall be several and
not joint.  Neither Lender nor any Co-Lender shall be responsible for the
obligations of any other Co-Lender.  Lender and each Co-Lender shall be liable
to Borrower only for their respective proportionate shares of the Loan.

(o) Lender (or an Affiliate of Lender) shall act as administrative noteholder
for itself and any Co-Lenders (together with any successor administrative
noteholder, the “Agent”).  Borrower acknowledges that Lender, as Agent, shall
have the sole and exclusive authority to execute, perform and administer this
Agreement and each Loan Document on behalf of itself, as Lender and as Agent for
itself and the Co-Lenders, subject to the terms of any co-lending
agreement.  Except as otherwise provided herein, no Co-Lender shall have any
right to deal directly with Borrower with respect to the rights, benefits and
obligations of Borrower under this Agreement, the Loan Documents or any one or
more documents or instruments in respect thereof.  Borrower may rely
conclusively on the actions of Lender as Agent to bind Lender and the
Co-Lenders, notwithstanding that the particular action in question may, pursuant
to this Agreement or any co-lending agreement be subject to the consent or
direction of some or all of the Co-Lenders.  Lender may resign as Agent of the
Co-Lenders, in its sole discretion, or if required to by the Co-Lenders, in
accordance with the term of any co-lending agreement.  The term Agent shall mean
any successor Agent.

(p) Lender, as Agent, shall have the same rights and powers under this Agreement
as any other Co-Lender and may exercise the same as though it were not Agent,
respectively.  The term “Co-Lender” or “Co-Lenders” shall, unless otherwise
expressly indicated, include Lender in its individual capacity.  Lender and the
other Co-Lenders and their respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, Borrower, or any Affiliate of Borrower and any Person who may
do business with or own securities of Borrower or any Affiliate of Borrower, all
as if they were not serving in such capacities hereunder and without any duty to
account therefor to each other.

(q) If required by Lender or any Co-Lender, Borrower hereby agrees to execute
supplemental notes in the principal amount of such Co-Lender’s pro rata share of
the Loan substantially in the form of the Note, and such supplemental note shall
(i) be payable to order of such Co-Lender, (ii) be dated as of the closing date
of the Syndication, and (iii) mature on the Maturity Date.  Such supplemental
note shall provide that it evidences a portion of the existing indebtedness
hereunder and under the Note and not any new or additional indebtedness



90

--------------------------------------------------------------------------------

 

 

of Borrower.  The term “Note” as used in this Agreement and in all the other
Loan Documents shall include all such supplemental notes.

(r) The parties hereto acknowledge and agree that the identification of Compass
as “Documentation Agent” and MTB as “Syndication Agent” in this Agreement shall
not confer any rights, privileges or obligations on Compass or MTB that are not
afforded to the other Co-Lenders pursuant to the provisions of this Agreement or
any co-lending agreement.

Costs and Expenses

.  In the event that a Secondary Market Transaction closes after the date of
this Agreement, Borrower shall be responsible for (i) all of Borrower’s costs
and expenses (including, without limitation, its attorneys’ fees and expenses)
incurred in connection therewith and (ii) all of Lender’s and Agent’s reasonable
out-of-pocket costs and expenses incurred in connection therewith (including,
without limitation, reasonable attorneys’ fees and expenses and, to the extent
required by Lender or Agent, appraisals, environmental reviews and property
condition reports) not to exceed $250,000 in the aggregate during the entire
Term of the Loan for all such Secondary Market Transactions in the case of such
costs and expenses described in this clause (ii).

[Intentionally Omitted]

9.2



.

Certain Limitations

.  Notwithstanding anything contained herein to the contrary, (1) Borrower shall
not be required to (i) modify any Loan Document if such modification would (A)
increase the interest rate payable under the Note or any other material monetary
obligation under the Loan Documents, (B) shorten the period until the stated
maturity of the Note, (C) modify the amortization of principal of the Note other
than following the occurrence of an Event of Default, Casualty or Condemnation
or as set forth in Section 2.10 hereof, (D) modify in a material adverse manner
any other material term of the Debt, or (E) materially adversely impair the
rights or increase the obligations of Borrower, Operating Lessee, the Mezzanine
Loan Parties, Borrower Representative or Guarantor, or (ii) materially amend the
organizational documents or ownership structure of Borrower, Operating Lessee,
the Mezzanine Loan Parties, Borrower Representative or Guarantor and (2) in no
event shall Borrower, Operating Lessee, the Mezzanine Loan Parties, Borrower
Representative or Guarantor be required to reimburse Administrative Agent or
Lender, as applicable, to satisfy any of its obligations under this Article 9
(other than those obligations of Borrower expressly set forth in Sections 9.3
and 9.6 hereof).

10.



MISCELLANEOUS

Exculpation

.  Notwithstanding any other provision in the Loan Documents to the contrary,
but subject to the qualifications below, Lender shall not enforce the liability
and obligation of Borrower or Operating Lessee to perform and observe the
obligations contained in the Loan Documents by any action or proceeding wherein
a money judgment shall be sought against Borrower or Operating Lessee, except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest and rights under the Loan Documents, or in the
Property, the Rents or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
and Operating Lessee only to the extent of



91

--------------------------------------------------------------------------------

 

 

Borrower’s and Operating Lessee’s interest in the Property, in the Rents and in
any other collateral given to Lender, and Lender shall not sue for, seek or
demand any deficiency judgment against Borrower or Operating Lessee in any such
action or proceeding under or by reason of or under or in connection with any
Loan Document.  In addition, for the avoidance of doubt, in no event shall the
Debt or any other liabilities or obligations of Borrower or Operating Lessee be
recourse to the Borrower Representative or any Person that directly or
indirectly owns any equity interests or otherwise controls any Borrower
Representative, or any partner, member, director officer or representative
thereof (other than, in each case, the Guarantor).  The provisions of this
Section 10.1 shall not, however, (i) constitute a waiver, release or impairment
of any obligation evidenced or secured by any Loan Document, except to the
extent Lender has expressly waived in this Section 10.1 the right to sue
Borrower and Operating Lessee for a money judgment; (ii) impair the right of
Lender to name Borrower or Operating Lessee as a party defendant in any action
or suit for foreclosure and sale under the Security Instrument; (iii) affect the
validity or enforceability of any of the Loan Documents or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender
thereunder, except to the extent Lender has expressly waived in this Section
10.1 the right to sue Borrower and Operating Lessee for a money judgment;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the Assignment of Leases; (vi) constitute a
prohibition against Lender to commence any other appropriate action or
proceeding in order for Lender to fully realize the security granted by the
Security Instrument or to exercise its remedies against any Individual Property;
or (vii) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following (all such liability and obligation of
Borrower for any or all of the following being referred to herein as “Borrower’s
Recourse Liabilities”): (a) fraud or intentional misrepresentation by Borrower,
Operating Lessee, Guarantor, any Cindat Entity or any Affiliate of the foregoing
in connection with the Loan; (b) the gross negligence or willful misconduct of
Borrower or Operating Lessee; (c) the breach of any representation, warranty,
covenant or indemnification in any Loan Document concerning Environmental Laws
or Hazardous Substances, including Sections 4.19 and 5.7, and clauses
(viii) through (xi) of Section 5.18; (d) intentional physical waste of any
Individual Property resulting from the acts or omissions of Borrower, Operating
Lessee, Guarantor, any Cindat Entity or any Affiliate of the foregoing or after
an Event of Default, the removal or disposal of any portion of any Individual
Property without the concurrent replacement thereof with property of at least
equivalent utility and value, unless such portion of such Individual Property is
obsolete and is no longer required for the normal operation of such Individual
Property; (e) the misapplication or conversion by Borrower or Operating Lessee
of (x) any Proceeds paid by reason of any Insured Casualty, (y) any Award
received in connection with a Condemnation, or (z) any Rents, refund of Taxes or
amounts in any Subaccount (including any distributions or payments to
members/partners/shareholders of Borrower or Operating Lessee during a period
which Lender did not receive the full amounts required to be paid to Lender
under the Loan Documents); (f) failure to pay charges for labor or materials or
other charges that were incurred by or on behalf of Borrower, Operating Lessee,
Guarantor, any Cindat Entity or any Affiliate of the foregoing that can create
Liens on any portion of any Individual Property unless such charges are the
subject of a bona fide dispute in which Borrower or Operating Lessee is
contesting the amount or validity thereof and except to the extent that (x)
funds to pay the same are held in a



92

--------------------------------------------------------------------------------

 

 

Subaccount and Lender fails to make a disbursement from such Subaccount
notwithstanding that Borrower has satisfied the conditions precedent thereto in
accordance with the terms and provisions set forth herein, (y) cash flow from
such Individual Property is insufficient to pay for such charges and the
resulting Liens (1) are subordinate to the lien of the Security Instrument, (2)
arose for failure to pay charges for labor or materials, and (3) at the time
such charges were incurred, Borrower reasonably believed that cash flow from
such Individual Property would be sufficient to pay for such charges or (z) such
failure occurred after the date that Lender acquired title to such Individual
Property by foreclosure, deed in lieu of foreclosure or similar proceeding;
(g) any security deposits collected with respect to any Individual Property
which are not delivered to Lender upon a foreclosure of the Security Instrument
or action in lieu thereof, except to the extent any such security deposits were
applied in accordance with the terms and conditions of any of the Leases prior
to the occurrence of the Event of Default that gave rise to such foreclosure or
action in lieu thereof or such security deposits were deposited with Lender
prior to such foreclosure or action in lieu thereof; (h) an act or omission of
any of Borrower, Borrower Representative, Operating Lessee, the Mezzanine Loan
Parties, Guarantor, any Cindat Entity or any Affiliate of the foregoing which
hinders, delays or interferes with Lender’s enforcement of its rights hereunder
or under any other Loan Document or the realization of the collateral, including
the assertion by any of Borrower, Borrower Representative, Operating Lessee, the
Mezzanine Loan Parties, Guarantor, any Cindat Entity or any Affiliate of the
foregoing of defenses or counterclaims (unless such defenses or counterclaims
are (a) asserted in good faith and (b) not frivolous), provided, however, if
Borrower is the prevailing party in a legal proceeding in connection with such
defenses or counterclaims, then Borrower shall have no liability due to the
assertion of such defenses or counterclaims; (i) Borrower’s indemnifications of
Lender set forth in Sections 9.3; (j) the amendment, modification, alteration,
termination, cancellation or surrender of the Operating Lease without Lender’s
prior written consent; (k) the amendment, modification, alteration, termination,
cancellation or surrender of the Franchise Agreement without Lender’s prior
written consent; (l) the misrepresentation by Borrower under Section 4.18
hereof; (m) (i) the failure of Borrower to achieve Completion by the Completion
Date as required under this Agreement and (ii) the breach of Borrower’s
obligations under Section 5.17(xi) hereof; (n) the failure of Borrower to make
deposits into the Deficiency Deposit Subaccount as required by and pursuant to
the terms of Section 2.1.7 hereof; (o) a breach of any of the terms and
conditions set forth in Section 5.12 of this Agreement (other than as described
in clause (ii) of the definition of Springing Recourse Event); (p) a breach of
Borrower’s obligations set forth in Section 5.25(a) hereof; (q) Borrower,
Operating Lessee or any Affiliate thereof enters into any Minor Lease without
Lender’s prior written consent.  For purposes hereof, the term “Minor Lease”
means a Lease that (i) demises space in the lobby of a hotel located at an
Individual Property for use as a tour desk or otherwise demises space for any
other use in the lobby of a hotel located at an Individual Property in an amount
that is less 500 rentable square feet, (ii) is for a term that is less than
three (3) years and (iii) is terminable on ninety (90) days’ (or less) notice
without cause and without penalty or premium; (r) Borrower’s failure to
remediate, remove or pay any fines, charges or penalties with respect to any and
all City of New York Fire Department, Environmental Control Board or Building
Department violations on record or filed with or issued by the applicable
Governmental Authority or municipality or department thereof with respect to the
Property as of the date hereof; or (s) payment of any transfer taxes in
connection with an exercise of remedies by Lender or realization on all or any
portion of the Property or other collateral for the Loan.  In addition,
Borrower’s Recourse



93

--------------------------------------------------------------------------------

 

 

Liabilities shall include (and Borrower shall be personally liable for) all
amounts paid by Lender in connection with any transfer fees, new application
fees, or similar fees payable under or in connection with the Franchise
Agreement (except to the extent incurred in connection with the consummation of
a Secondary Market Transaction).

Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt in accordance with
the Loan Documents, and (B) Lender’s agreement not to pursue personal liability
of Borrower as set forth above SHALL BECOME NULL AND VOID and shall be of no
further force and effect, and the Debt shall be fully recourse to Borrower in
the event that one or more of the following occurs (each, a “Springing Recourse
Event”): (i) an Event of Default described in Section 8.1(d) shall have occurred
(provided, however, that, if Borrower, Operating Lessee or any Affiliate thereof
enters into any Minor Lease without Lender’s prior written consent, the same
shall not constitute a “Springing Recourse Event”), (ii) a breach of the
covenant set forth in Section 5.12 hereof and such breach is cited by a court as
a contributing factor in the substantive consolidation of the Property (or any
portion thereof) with the assets of any Person (other than Borrower and/or
Operating Lessee), (iii) the occurrence of any condition or event described in
either (y) Section 8.1(f) unless, with respect to the occurrence of the event
described in clause (ii) of Section 8.1(f), Borrower is unable to pay its debts
generally as they become due, or (z) Section 8.1(g) and, with respect to such
condition or event described in Section 8.1(g), either Borrower, Borrower
Representative, Operating Lessee, the Mezzanine Loan Parties, Guarantor, any
Cindat Entity or any Person owning an interest (directly or indirectly) in
Borrower, Borrower Representative, Operating Lessee, the Mezzanine Loan Parties,
Guarantor or any Cindat Entity causes such event or condition to occur (by way
of example, but not limitation, such Person seeks the appointment of a receiver
or files a bankruptcy petition), consents to, aids, solicits, supports, or
otherwise cooperates or colludes to cause such condition or event or fails to
contest such condition or event, or (iv) a breach of the covenant or waiver set
forth in Section 5.25(b) hereof and Section 5.25(c) hereof, respectively.

Brokers and Financial Advisors

.  Borrower and Operating Lessee each hereby represent that they have dealt with
no financial advisors, brokers, underwriters, placement agents, agents or
finders who will not be paid from the proceeds of the Loan at closing.  Borrower
shall indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses (including out-of-pocket reasonable attorneys’
fees, whether incurred in connection with enforcing this indemnity or defending
claims of third parties) of any kind in any way relating to or arising from a
claim by any Person that such Person acted on behalf of Borrower or Operating
Lessee in connection with the transactions contemplated herein.  The provisions
of this Section 10.2 shall survive the expiration and termination of this
Agreement and the repayment of the Debt.  Borrower, Borrower Representative,
Operating Lessee, the Mezzanine Loan Parties and any sponsor of Borrower
acknowledge and agree that Lender and any of Lender’s agents or correspondents,
reserve the right, in their sole and absolute discretion, to provide additional
compensation to any broker, correspondent or originator of the Loan, at Lender’s
sole cost and expense.



94

--------------------------------------------------------------------------------

 

 

Retention of Servicer

.  Lender reserves the right to retain the Servicer and any special servicer to
act as its agent(s) hereunder with such powers as are specifically delegated to
the Servicer and any special servicer by Lender, whether pursuant to the terms
of this Agreement, any pooling and servicing agreement or similar agreement
entered into as a result of a Secondary Market Transaction, the Deposit Account
Agreement or otherwise, together with such other powers as are reasonably
incidental thereto.  Borrower shall pay any fees and expenses of the Servicer
(other than any regularly scheduled monthly third party servicing fees) and any
out-of-pocket reasonable third-party fees and expenses, including, without
limitation, special servicing fees, work-out fees, liquidation fees and
attorney’s fees and disbursements and fees and expenses in connection with a
prepayment, release of the Property (or any Individual Property or portion
thereof), approvals under the Loan Documents requested by Borrower or Operating
Lessee, assumption of Borrower’s or Operating Lessee’s obligations or
modification of the Loan, special servicing or work-out of the Loan or
enforcement of the Loan Documents.

Survival

.  This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as any of the Debt is
unpaid or such longer period if expressly set forth in this Agreement.  All
Borrower’s and Operating Lessee’s covenants and agreements in this Agreement
shall inure to the benefit of the respective legal representatives, successors
and assigns of Lender.

Lender’s Discretion

.  Whenever pursuant to this Agreement or any other Loan Document, Lender
exercises any right given to it to approve or disapprove, or consent or withhold
consent, or any arrangement or term is to be satisfactory to Lender or is to be
in Lender’s discretion, the decision of Lender to approve or disapprove, to
consent or withhold consent, or to decide whether arrangements or terms are
satisfactory or not satisfactory, or acceptable or unacceptable or in Lender’s
discretion shall (except as is otherwise specifically herein provided) be in the
sole discretion of Lender and shall be final and conclusive.

Governing Law

.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE



95

--------------------------------------------------------------------------------

 

 

STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND THE ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND THE DEBT.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND
OPERATING LESSEE EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE
NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO § 5–1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER OR OPERATING
LESSEE ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN NEW YORK COUNTY, NEW YORK AND BORROWER AND OPERATING
LESSEE EACH WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  BORROWER AND OPERATING LESSEE DO EACH HEREBY DESIGNATE AND APPOINT
CT CORPORATION AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS THEIR
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON THEIR BEHALF SERVICE OF ANY AND
ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS
UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE OF BORROWER
AND/OR OPERATING LESSEE MAILED OR DELIVERED TO BORROWER AND OPERATING LESSEE, AS
APPLICABLE, IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER AND OPERATING LESSEE (UNLESS LOCAL
LAW REQUIRES ANOTHER METHOD OF SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN THE STATE OF NEW YORK.  BORROWER AND OPERATING LESSEE (i) SHALL EACH GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE SHALL BE
DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (iii) SHALL PROMPTLY
DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN
NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Modification, Waiver in Writing

.  No modification, amendment, extension, discharge, termination or waiver of
any provision of this Agreement or of any other Loan Document, nor consent to
any departure by Borrower or Operating Lessee therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to or demand on Borrower or
Operating Lessee shall entitle Borrower or Operating Lessee to any other or
future notice or demand in the same, similar or other circumstances.  Neither
any failure nor any delay on the part of Lender in insisting upon strict
performance of



96

--------------------------------------------------------------------------------

 

 

any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder, or under any other Loan Document, shall operate
as or constitute a waiver thereof, nor shall a single or partial exercise
thereof preclude any other future exercise, or the exercise of any other right,
power, remedy or privilege.  In particular, and not by way of limitation, by
accepting payment after the due date of any amount payable under any Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under the Loan Documents, or to
declare an Event of Default for failure to effect prompt payment of any such
other amount.

Trial by Jury

.  BORROWER, OPERATING LESSEE AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, OPERATING LESSEE AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER.

Headings/Exhibits

.  The Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.  The Exhibits attached hereto, are hereby incorporated by reference as
a part of the Agreement with the same force and effect as if set forth in the
body hereof.

Severability

.  Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

Preferences

.  Upon the occurrence and continuance of an Event of Default, Lender shall have
the continuing and exclusive right to apply or reverse and reapply (or having so
applied, to reverse and reapply) any and all payments by Borrower to any portion
of the Debt.  To the extent Borrower makes a payment to Lender, or Lender
receives proceeds of any collateral, which is in whole or in part subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the Debt or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.  This provision shall survive the
expiration or termination of this Agreement and the repayment of the Debt.

Waiver of Notice

.  Neither Borrower nor Operating Lessee shall be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this



97

--------------------------------------------------------------------------------

 

 

Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower or Operating Lessee and except with
respect to matters for which Borrower and Operating Lessee are not, pursuant to
applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower and Operating Lessee hereby expressly waive the right to
receive any notice from Lender with respect to any matter for which no Loan
Document specifically and expressly requires the giving of notice by Lender to
Borrower and Operating Lessee.

Remedies of Borrower and Operating Lessee

.  If a claim or adjudication is made that Lender or any of its agents,
including Servicer, has acted unreasonably or unreasonably delayed acting in any
case where by law or under any Loan Document, Lender or any such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower and
Operating Lessee agree that neither Lender nor its agents, including Servicer,
shall be liable for any monetary damages, and Borrower’s and Operating Lessee’s
sole remedy shall be to commence an action seeking injunctive relief or
declaratory judgment.  Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory
judgment.  Borrower and Operating Lessee specifically waive any claim against
Lender and its agents, including Servicer, with respect to actions taken by
Lender or its agents on Borrower’s or Operating Lessee’s behalf.

Prior Agreements

.  This Agreement, the other Loan Documents and the Term Loan Documents contain
the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement, the other Loan Documents
and the Term Loan Documents.

Offsets, Counterclaims and Defenses

.  Borrower and Operating Lessee hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against either or both of them by Lender or its agents, including
Servicer, or otherwise offset any obligations to make payments required under
the Loan Documents.  Any assignee of Lender’s interest in and to the Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which Borrower or Operating Lessee may otherwise have against any
assignor of such documents, and no such offset, counterclaim or defense shall be
interposed or asserted by Borrower or Operating Lessee in any action or
proceeding brought by any such assignee upon such documents, and any such right
to interpose or assert any such offset, counterclaim or defense in any such
action or proceeding is hereby expressly waived by Borrower and Operating
Lessee.

Publicity

.  All news releases, publicity or advertising by Borrower or Operating Lessee
or their Affiliates through any media intended to reach the general public,
which refers to the Loan Documents, the Loan, Lender or any member of the
Natixis Group, a Loan purchaser, the Servicer or the trustee in a Secondary
Market Transaction, shall be subject to the prior written approval of
Lender.  All news releases, publicity or advertising by Lender or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Borrower or any
of its Affiliates shall be subject to the prior approval of Borrower, provided,
 however, Lender is not required to obtain the prior approval of Borrower for a
so-called “tombstone” which contains the amount of the



98

--------------------------------------------------------------------------------

 

 

loan, the type of property, the location of the Property, a photograph of the
Property and the name of Borrower and Operating Lessee so long as the same does
not name Guarantor or any of its Affiliates.  In addition, notwithstanding
anything to the contrary contained herein, Borrower and Operating Lessee hereby
approve the write-up of the transaction set forth on Schedule 10 attached hereto
and acknowledge and agree that Lender may release the same to the media and the
general public.

No Usury

.  Borrower and Lender intend at all times to comply with applicable state law
or applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under state law) and that this Section 10.17 shall control every other agreement
in the Loan Documents.  If the applicable law (state or federal) is ever
judicially interpreted so as to render usurious any amount called for under the
Note or any other Loan Document, or contracted for, charged, taken, reserved or
received with respect to the Debt, or if Lender’s exercise of the option to
accelerate the maturity of the Loan or any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted by applicable law,
then it is Borrower’s and Lender’s express intent that all excess amounts
theretofore collected by Lender shall be credited against the unpaid Principal
and all other Debt (or, if the Debt has been or would thereby be paid in full,
refunded to Borrower), and the provisions of the Loan Documents immediately be
deemed reformed and the amounts thereafter collectible thereunder reduced,
without the necessity of the execution of any new document, so as to comply with
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder.  All sums paid or agreed to be paid to Lender for the
use, forbearance or detention of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the maximum lawful rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding.  Notwithstanding anything to the contrary contained in any Loan
Document, it is not the intention of Lender to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

Conflict; Construction of Documents

.  In the event of any conflict between the provisions of this Agreement and any
of the other Loan Documents, the provisions of this Agreement shall
control.  The parties hereto acknowledge that each is represented by separate
counsel in connection with the negotiation and drafting of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted them.

No Third Party Beneficiaries

.  The Loan Documents are solely for the benefit of Lender and Borrower and
nothing contained in any Loan Document shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.

Yield Maintenance Premium

.  Borrower acknowledges that (a) Lender is making the Loan in consideration of
the receipt by Lender of all interest and other benefits intended to be
conferred by the Loan Documents and (b) if payments of Principal are made to
Lender on or prior to the Yield Maintenance Date, for any reason whatsoever,
whether voluntary, as a result of Lender’s acceleration of the Loan after an
Event of Default, by operation of law or



99

--------------------------------------------------------------------------------

 

 

otherwise, Lender will not receive all such interest and other benefits and may,
in addition, incur costs.  For these reasons, and to induce Lender to make the
Loan, Borrower agrees that, except as expressly provided in Sections 2.3.2,
 7.4.2 and 7.4.4 or any other applicable provisions of any Loan Documents, all
prepayments, if any, whether voluntary or involuntary, will be accompanied by
the Yield Maintenance Premium.  Such Yield Maintenance Premium shall be required
whether payment is made by Borrower, by a Person on behalf of Borrower, or by
the purchaser at any foreclosure sale, and may be included in any bid by Lender
at such sale.  Borrower further acknowledges that (A) it is a knowledgeable real
estate developer or investor; (B) it fully understands the effect of the
provisions of this Section 10.20, as well as the other provisions of the Loan
Documents; (C) the making of the Loan by Lender at the Interest Rate and other
terms set forth in the Loan Documents are sufficient consideration for
Borrower’s obligation to pay a Yield Maintenance Premium (if required); and
(D) Lender would not make the Loan on the terms set forth herein without the
inclusion of such provisions.  Borrower also acknowledges that the provisions of
this Agreement limiting the right of prepayment and providing for the payment of
the Yield Maintenance Premium and other charges specified herein were
independently negotiated and bargained for, and constitute a specific material
part of the consideration given by Borrower to Lender for the making of the Loan
except as expressly permitted hereunder.

Assignment

.  The Loan, the Note, the Loan Documents or Lender’s rights, title, obligations
and interests therein may be assigned by Lender and any of its successors and
assigns to any Person at any time in its discretion, in whole or in part,
whether by operation of law (pursuant to a merger or other successor in
interest) or otherwise.  For the avoidance of doubt, so long as no Event of
Default is continuing, the Loan and the Term Loan may not be assigned
separately.  Upon such assignment, all references to Lender in this Agreement
and in any Loan Document shall be deemed to refer to such assignee or successor
in interest and such assignee or successor in interest shall thereafter stand in
the place of Lender.  Notwithstanding any such assignment by Lender, the Loan
and the Term Loan shall be administered and serviced by the same administrative
agent and/or servicer(s).  The Lender, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a
register for the recordation of the names and addresses of each assignee and the
principal amount of and interest on the Loan owing to each assignee pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.  Neither Borrower nor Operating Lessee may assign
their respective rights, title, interests or obligations under this Agreement or
under any of the Loan Documents. 

Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.

EEA Financial Institutions

.

   Terms and Definitions

.  For purposes of this Section 10.23, the following terms have the meanings set
forth below:





100

--------------------------------------------------------------------------------

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of the Bank Recovery and Resolution Directive, the
implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule and (b) the then applicable
Commission Delegated Regulation (if any) supplementing the Bank Recovery and
Resolution Directive in relation to Article 55 thereof.

“Bank Recovery and Resolution Directive” means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Acknowledgement and Agreement Regarding EEA Financial Institutions

.  Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any other Loan Document (including,
without limitation, any EEA Financial Institution joining in the Loan or the
Term Loan as a co-lender or participant), except to the extent such liability is
excluded under the Bail-In Legislation from the scope of any Bail-In Action, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(c) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and



101

--------------------------------------------------------------------------------

 

 

(d) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability
including without limitation a reduction in any accrued or unpaid interest in
respect of such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of this Agreement or any other Loan Document to
give effect to the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

Partial Releases

. With respect to any Individual Property, in connection with a bona fide,
arms’-length sale to a third party not affiliated with Borrower, Operating
Lessee, Guarantor or any Cindat Entity or otherwise not an Affiliate of
Borrower, Operating Lessee, Guarantor or any Cindat Entity (a “Release Sale”),
Lender agrees, upon the prior written request of Borrower to be received by
Lender not less than fifteen (15) Business Days prior to the closing of the
Release Sale, to release from the lien of the Security Instrument and the other
Loan Documents such Individual Property or, if Borrower so requests, to split
the lien of the Security Instrument and assign to Borrower’s designee (without
any representation or warranty by and without any recourse against Lender
whatsoever) the portion thereof that relates to such Individual Property (and in
connection therewith, to split the Note and assign to Borrower’s designee
(without any representation or warranty by and without any recourse against
Lender whatsoever) a portion thereof in an amount equal to the amount of the
Loan that has been prepaid in accordance with clause (b) below) (a release or
assignment described in this sentence each being referred to herein as a
“Release”), in each case, concurrently with the closing of the Release Sale (it
being agreed, however, that (x) with respect to funds on deposit in the Deposit
Account that are attributable to such Individual Property, Borrower shall only
be entitled to a release of funds that are on deposit in the Tax and Insurance
Subaccount attributable to such Individual Property (and only to the extent that
Lender determines that a shortfall in the Tax and Insurance Subaccount does not
then exist as to the remaining Individual Properties), (y) such release of funds
described in clause (x) shall occur following (not concurrently with) the
closing of the Release Sale and (z) Borrower shall have no right to receive such
release of funds described in clause (x) if an Event of Default is then
continuing, even if such Event of Default as a Release condition has been waived
by Lender), provided that each such Release shall be subject to and conditioned
upon satisfaction of each of the following conditions:

(e) no Event of Default shall have occurred and be continuing;

(f) Lender shall have received payment, in immediately available funds, of the
applicable Release Amount, which Lender shall apply pro rata to the prepayment
of the Senior Loan and the Mezzanine Loan in accordance with the terms of this
Agreement, the Term



102

--------------------------------------------------------------------------------

 

 

Loan Agreement and the Mezzanine Loan Agreement (including, without limitation,
Sections 2.3.3 of this Agreement, the Term Loan Agreement and the Mezzanine Loan
Agreement and Section 2.3.4 of the Term Loan Agreement), subject to the payment
of the applicable Exit Fee and any applicable Yield Maintenance Premium (in each
case, as defined herein, in the Term Loan Agreement and the Mezzanine Loan
Agreement) associated therewith;

(g) Lender shall have received a fully executed copy of the purchase and sale
agreement (including any amendments or modifications thereto) relating to the
sale of the subject Individual Property to a third party, which purchase and
sale agreement, shall not in any event, without the prior written consent of
Lender, impose upon any other Borrower (other than the Borrower which is the
seller under the applicable agreement) or any Operating Lessee any liabilities
or obligations to the purchaser under the purchase and sale agreement which
shall survive the closing of the transaction contemplated in the purchase and
sale agreement, or require the recording in the public records of any memorandum
of sale, option to purchase or any other similar document which may constitute a
Lien on the Individual Property pending the consummation and closing of the
sale;

(h) (1) the Debt Yield (UNCF) and the Debt Service Coverage Ratio, as
applicable, after giving effect to the Release shall be equal to or greater than
the greater of (A) the Debt Yield (UNCF) and the Debt Service Coverage Ratio, as
applicable, as of the date of the closing of the Loan (which the parties hereby
acknowledge and agree are 10.34% and 3.58:1, respectively), and (B) the Debt
Yield (UNCF) and Debt Service Coverage Ratio, as applicable, immediately prior
to such Release, and (2) the Loan-to-Value ratio after giving effect to the
Release shall be equal to or less than the lesser of (A) the Loan-to-Value ratio
as of the date of the closing of the Loan (which the parties hereby acknowledge
and agree is 49.89%), and (B) the Loan-to-Value ratio immediately prior to such
Release; provided, that, in the event Borrower fails to satisfy the Debt Yield
(UNCF), Debt Service Coverage Ratio and/or the Loan-to-Value ratio requirements
set forth in this clause (d), Borrower may make a prepayment sufficient to bring
the Property into compliance therewith, so long as such prepayment is made in
accordance with the terms of this Agreement and the Term Loan Agreement
(including, without limitation, Sections 2.3.3 of this Agreement and the Term
Loan Agreement and Section 2.3.4 of the Term Loan Agreement) and is subject to
payment of the applicable Exit Fee and Yield Maintenance Premium (in each case,
as defined herein and in the Term Loan Agreement) in connection therewith; it
being agreed that for purposes of this clause (d) the following terms shall have
the meanings set forth below:

(i) “Debt Yield (UNCF)” shall mean, for any date of determination, the
percentage obtained by dividing (a) the UNCF (Underwritten Net Cash Flow) by (b)
the sum of the outstanding principal balances of the Loan, the Term Loan and the
Mezzanine Loan, together with any amounts of the Loan remaining to be advanced
under this Agreement; and

(ii) “Loan-to-Value” shall mean a fraction expressed as a percentage, the
numerator of which is the sum of (i) the outstanding and unpaid principal
balance of the Note (which shall include any amounts of the Loan remaining to be
advanced under this Agreement), (ii) the outstanding and unpaid principal
balance of the “Note” evidencing, and as such quoted term is defined in, the
Term Loan Agreement and (iii) the



103

--------------------------------------------------------------------------------

 

 

outstanding and unpaid principal balance of the “Note” evidencing, and as such
quoted term is defined in, the Mezzanine Loan Agreement, and the denominator of
which is the aggregate appraised value of the Property as determined by Lender
based upon the current “as–is” MAI appraisal for each Individual Property
obtained by and acceptable to Lender at Borrower’s sole cost and expense;

(i) in connection with a Release, not less than three (3) Business Days prior to
the date of the Release, Lender shall have received an Officer’s Certificate
certifying that the applicable lender or buyer of the applicable Individual
Property is a third party that is not affiliated with Borrower, Operating
Lessee, Guarantor or any Cindat Entity or otherwise an Affiliate of Borrower,
Operating Lessee, Guarantor or any Cindat Entity;                              

(j) Lender shall have received, effective on the date of the Release, an
endorsement to the title insurance policy insuring the Lien of the Security
Instrument (1) extending the effective date of the such insurance policy to the
effective date of the Release, and (2) confirming no change in the priority of
the Security Instrument;

(k) Borrower shall submit to Lender, not less than ten (10) days prior to the
date of the proposed Release, all documents, in a form appropriate in the
jurisdiction in which the Individual Property is located, required to release
the Lien of the Security Instrument on the applicable Individual Property and
any required modifications of the Security Instrument and any of the other Loan
Documents for execution by Lender, which, provided Borrower has satisfied all
applicable conditions of this Section 10.24, Borrower and Lender shall execute
in each case in form reasonably acceptable to Borrower and Lender;

(l) Borrower shall deliver all other documents and items as Lender may
reasonably request and Borrower and Lender, as applicable, shall execute such
documents and instruments as are typical for transactions similar to such
Release, in each case in form reasonably acceptable to Borrower and Lender;

(m) Borrower shall pay all out-of-pocket reasonable third party costs, taxes and
expenses associated with the release of the Lien of the Security Instrument and,
in connection with a Release Sale and the Transfer of the Individual Property,
in each case including Lender’s reasonable attorneys’ fees;

(n) Borrower shall have satisfied all of the conditions in Section 10.24 of the
Term Loan Agreement to effect a Release (as such term is defined in the Term
Loan Agreement) of such Individual Property;

(o) Mezzanine Borrower shall have satisfied all of the conditions in Section
10.24 of the Mezzanine Loan Agreement to effect a Release (as such term is
defined in the Mezzanine Loan Agreement) of such Individual Property; and

(p) if Lender notifies Borrower that, in Lender’s sole, but good faith,
judgment, there is a shortfall in the FF&E Reserve Subaccount, Borrower shall
have deposited from Borrower’s own cash equity the amount of such shortfall into
the FF&E Reserve Subaccount.





104

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing provisions of this Section 10.24, if the Loan is
included in a REMIC and the ratio of the outstanding balance of the Loan to the
value of the Individual Property (each as determined by Lender in its reasonable
discretion) exceeds 125% immediately after effecting the proposed Release, then
no Release will be permitted.

Following the occurrence of a Release of an Individual Property in accordance
with the terms and provisions of this Section 10.24, if the applicable Borrower
or Operating Lessee that owned such Individual Property has breached (or
breaches) any representation, warranty, covenant or other provision set forth in
this Agreement or any other Loan Documents, such breach shall not result in a
Default or Event of Default hereunder or under the other Loan Documents, so long
as Lender determines (from time to time) that the same does not have a
continuing adverse effect on the Loan, Borrower’s ability to repay the Loan, the
remaining Borrowers or the remaining collateral for the Loan.

10.25Duplicative Obligations

.  Notwithstanding anything to the contrary in the Loan Documents, to the extent
that Borrower’s and/or Operating Lessee’s obligations under the Loan Documents
to Lender are the same as Borrower’s and/or Operating Lessee’s obligations to
the “Lender” under the Term Loan Documents, then satisfaction of the same under
the Term Loan Documents shall be deemed satisfaction of such obligations
hereunder.

10.26Intercreditor Agreement

.  Each of Borrower and Operating Lessee hereby acknowledges and agrees that any
intercreditor agreement entered into between Lender and Mezzanine Lender (any
such agreement, an “Intercreditor Agreement”) will be solely for the benefit of
Lender and Mezzanine Lender, and that none of Borrower, Operating Lessee or the
Mezzanine Loan Parties (i) shall be intended third–party beneficiaries of any of
the provisions thereof, (ii) shall have any rights thereunder, or (iii) shall be
entitled to rely on any of the provisions contained therein and shall not be
entitled to receive a copy thereof.  Lender and Mezzanine Lender shall have no
obligation to disclose to Borrower, Operating Lessee or any Mezzanine Loan Party
the contents of the Intercreditor Agreement. Borrower’s obligations hereunder
are and will be independent of such Intercreditor Agreement and shall remain
unmodified by the terms and provisions thereof.

11.



MULTIPLE OBLIGORS

Multiple Borrowers and Operating Lessees

.  Each Borrower and Operating Lessee jointly and severally acknowledges,
represents and warrants the following:

Inducement

.  Each Borrower and Operating Lessee acknowledges that Lender has made the Loan
to Borrower upon the security of each Borrower’s and Operating Lessee’s
respective interest in each applicable Individual Property and in reliance upon
the aggregate of the parcels of the Property taken together being of greater
value as collateral security than the sum of the parcels of the each Individual
Property taken separately.

Separate Foreclosures

.  Each Borrower and Operating Lessee desires and intends that the Security
Instrument may be enforced (by foreclosure or otherwise) separately against an
Individual Property without enforcement against the other parcels of the
Property.



105

--------------------------------------------------------------------------------

 

 

Combined Liability

.  Notwithstanding the foregoing, the Loan constitutes the joint and several
obligation of each and every Borrower, and Lender may at its option enforce the
entire amount of the Loan against any one or more Borrower(s).

Separate Exercise of Remedies

.  Lender may exercise remedies against each Borrower and Operating Lessee and
its respective Individual Property separately, whether or not Lender exercises
remedies against any other Borrower, Operating Lessee or their Individual
Property (or Individual Properties).  Lender may enforce a Borrower’s or
Operating Lessee’s obligations without enforcing the other Borrowers’ or
Operating Lessee’s obligations.  Any failure or inability of Lender to enforce a
Borrower’s or Operating Lessee’s obligations shall not in any way limit Lender’s
right to enforce the obligations of any other Borrower or Operating Lessee.  If
Lender forecloses or exercises similar remedies against any one Individual
Property, then such foreclosure or similar remedy shall be deemed to reduce the
balance of the Loan only to the extent of the cash proceeds actually realized by
Lender from such foreclosure or similar remedy or, if applicable, Lender’s
credit bid at such sale, regardless of the effect of such foreclosure or similar
remedy on the Note under the applicable state law.  If Lender accepts a deed in
lieu of foreclosure of an Individual Property from a Borrower or Operating
Lessee, then such acceptance shall not be deemed to diminish any other
Borrower’s liability for the full amount of the Loan and such Borrower’s or
Operating Lessee’s other liabilities under this Agreement and the other Loan
Documents, except to the extent that Lender agrees otherwise in writing.

Breach Under Agreement

.  It is the intent of the parties hereto in determining whether (a) a breach of
any representation, warranty or covenant in this Agreement has occurred, or (b)
an event has occurred which would create recourse obligations under this
Agreement, that any such breach, occurrence or event with respect to any
individual Borrower or Operating Lessee shall be deemed to be such a breach,
occurrence or event with respect to Borrower or Operating Lessee, as applicable,
under this Agreement and that each individual Borrower and Operating Lessee need
not have been involved with such breach, occurrence or event in order for the
same to be deemed such a breach, occurrence or event with respect to Borrower or
Operating Lessee, as applicable, under this Agreement.

Waivers

.

General

.  Without notice to, or consent by, any Borrower or Operating Lessee, and in
Lender’s sole and absolute discretion and without prejudice to Lender or in any
way limiting or reducing each or any Borrower’s or Operating Lessee’s liability
for all of its obligations under this Agreement and the other Loan Documents,
Lender may: (a) grant extensions of time, renewals or other indulgences or
modifications to any such other Borrower(s) or Operating Lessee(s) or any other
party under any of the Loan Document(s), (b) agree with any such other Borrower
to change the rate of interest under the Loan, (c) agree with any such other
Borrower or Operating Lessee to change, amend or modify any Loan Document(s),
(d) following an Event of Default, sell, exchange, release or exercise remedies
with respect to any collateral for the Loan, (e) accept or reject additional
collateral for the Loan or any portion thereof, (f) discharge or release any
party or parties liable under the Loan Documents, (g) foreclose or otherwise
realize on any collateral for the Loan, or attempt to foreclose or otherwise
realize on any collateral for the Loan, whether such attempt is successful or
unsuccessful, and whether such



106

--------------------------------------------------------------------------------

 

 

attempt relates to some or all or only some portion of the collateral for the
Loan, (h) accept or make compositions or other arrangements or file or refrain
from filing a claim in any bankruptcy, insolvency or similar proceeding, and (i)
except as otherwise provided in this Agreement, credit payments in such manner
and order of priority to principal, interest or other obligations as Lender may
determine in its discretion.  Without limiting the generality of the foregoing,
any Borrower’s liability for the Loan shall continue even if Lender and any
other Borrower or Operating Lessee alter any obligations under the Loan
Documents in any respect or Lender’s or any such Borrower’s or Operating
Lessee’s remedies or rights against Borrower or Operating Lessee or any Borrower
or Operating Lessee are in any way impaired or suspended without any Borrower’s
or Operating Lessee’s consent.  If Lender performs any of the actions described
in this Section, then every Borrower’s and Operating Lessee’s liability shall
continue in full force and effect even if Lender’s actions impair, diminish or
eliminate any Borrower’s or Operating Lessee’s subrogation, contribution or
reimbursement rights (if any) against Borrower or Operating Lessee or any other
Borrower or Operating Lessee.

Waivers of Rights and Defenses

.  Each Borrower and Operating Lessee waives any right to require Lender to (a)
proceed against any particular Borrower(s) or Operating Lessee(s) or any
particular Individual Property or in any particular order of realization, (b)
proceed against or exhaust any Individual Property, or (c) pursue any other
right or remedy.  Each Borrower and Operating Lessee agrees that Lender may
proceed against each or any Borrower or Operating Lessee with respect to the
obligations of such Borrower or Operating Lessee under this Agreement and the
other Loan Documents without taking any actions against any other Borrower(s) or
Operating Lessee(s) and without proceeding against or exhausting any Individual
Property.  Each Borrower and Operating Lessee agrees that Lender may
unqualifiedly exercise in its sole discretion any or all rights and remedies
available to it against any other Borrower(s) or Operating Lessee(s) without
impairing Lender’s rights and remedies in enforcing the obligations of any such
Borrower or Operating Lessee under this Agreement or the other Loan Documents,
under which each Borrower’s and Operating Lessee’s liabilities shall remain
independent and unconditional.  Each Borrower and Operating Lessee agrees and
acknowledges that Lender’s exercise of any such rights or remedies may affect or
eliminate any Borrower’s or Operating Lessee’s right of subrogation or recovery
(if any) against any other Borrower or Operating Lessee and that a Borrower or
Operating Lessee may incur a partially or totally non-reimbursable liability in
performing its obligations under the Loan Documents.  Without limiting the
generality of any other waivers in this Agreement, each Borrower and Operating
Lessee expressly waives any statutory or other right that each or any of them
might otherwise have to require Lender to exhaust the collateral for the Loan
(or collateral held with respect to any other Borrower or Operating Lessee)
before Lender may proceed against the collateral for the Loan owned by any such
Borrower or Operating Lessee.

Additional Waivers

.  Each Borrower and Operating Lessee waives diligence and all demands,
protests, presentments and notices of every kind or nature except notices of
default, notices to cure and notices that, in any of the foregoing cases, are
either required by law or by the Loan Documents, including notices of protest,
dishonor, nonpayment, acceptance of the obligations of such Borrower and
Operating Lessee under this Agreement and the other Loan Documents and the
creation, renewal, extension, modification or accrual of any such
obligations.  No failure or delay on Lender’s part in exercising any power,
right or privilege under the Loan Documents shall impair or waive any such
power, right or privilege.



107

--------------------------------------------------------------------------------

 

 

Deferral of Reimbursement

.  Each Borrower and Operating Lessee waives any right to be reimbursed by any
other Borrower or Operating Lessee for any payment(s) made by such Borrower or
Operating Lessee or from such other Borrower’s or Operating Lessee’s property on
account of the obligations of any such Borrower or Operating Lessee under this
Agreement or any other Loan Document. Each Borrower and Operating Lessee
acknowledges that each such Borrower and Operating Lessee has received adequate
consideration for execution of the Loan Documents to which such Borrower and
Operating Lessee is a party by virtue of Lender’s making the Loan (which benefit
each and every Borrower and Operating Lessee).  Except as otherwise provided in
Section 11.5 hereof, no Borrower or Operating Lessee requires or expects, and no
Borrower or Operating Lessee is entitled to, any other right of reimbursement
against any other Borrower or Operating Lessee as consideration for entering
into the Loan Documents to which such Borrower or Operating Lessee is a party.

Deferral of Subrogation

.

Deferral

.  Each Borrower shall have no right of subrogation against each other Borrower
or Lender and no right of subrogation against any collateral for the Loan.

Effect of Invalidation

.  To the extent that a court of competent jurisdiction determines that the
provisions of Section 11.4.1 are void or voidable for any reason, such
Borrower’s rights of subrogation against each such other Borrower or Lender and
such Borrower’s right of subrogation against any collateral for the Loan shall
at all times be junior and subordinate to Lender’s rights against all other
Borrowers and Lender’s right, title and interest in such collateral for the
Loan.

Contribution Among Borrowers

.  Notwithstanding that the Borrowers are jointly and severally liable to Lender
for payment of the Loan, as among the Borrowers, each shall be liable only for
such Borrower’s Ratable Share (as hereinafter defined) and, accordingly, each
Borrower whose percentage ownership interest in the Property or other assets
are, from time to time, utilized to satisfy a portion of the Debt in excess of
such Borrower’s Ratable Share, shall be entitled, commencing 95 days after
payment in full of the Debt, to contribution from each of the other Borrowers
pro rata in accordance with their respective liabilities in accordance with this
Agreement.  As used herein, “Ratable Share” means with respect to any Borrower,
the ratio of (i) the fair market value of such Borrower’s estate in the Property
to (ii) the fair market value of the Property in the aggregate.

11.6No Merger

.  It being the desire and intention of the parties hereto that the Security
Instrument and the lien thereof do not merge in fee simple title to the
Property, it is hereby understood and agreed that should Lender acquire any
additional or other interest in or to the Property or the ownership thereof,
then, unless a contrary intent is manifested by Lender as evidenced by an
express statement to that effect in an appropriate document duly recorded, the
Security Instrument and the lien hereof shall not merge in the fee simple title,
toward the end that the Security Instrument may be foreclosed as if owned by a
stranger to the fee simple title.  In addition, it being the desire and
intention of the parties hereto that the Security Instrument and the liens
thereof do not merge with any other mortgage in favor of Lender encumbering all
or any portion of the Property and the lien thereof, it is hereby further
understood and agreed that should Lender acquire any additional or other lien
with respect to the Property, then, unless a



108

--------------------------------------------------------------------------------

 

 

contrary intent is manifested by Lender as evidenced by an express statement to
that effect in an appropriate document duly recorded, the Security Instrument
and the lien thereof shall not merge with any such other mortgage and the lien
thereof, toward the end that the Security Instrument may be foreclosed as if
owned by a stranger to any such other mortgage and the lien thereof.

[The Remainder of the Page is Intentionally Blank]

 

109

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

HCIN MAIDEN HOTEL ASSOCIATES, LLC,
HCIN WATER STREET ASSOCIATES, LLC,
HCIN CHELSEA GRAND EAST ASSOCIATES, LLC,

HCIN HERALD SQUARE ASSOCIATES, LLC,
HCIN DUO THREE ASSOCIATES, LLC,
HCIN DUO TWO ASSOCIATES, LLC,
HCIN DUO ONE ASSOCIATES, LLC,
each a Delaware limited liability company

﻿

﻿

By:_/s/ Ashish R. Parikh__________________________

Name: Ashish R. Parikh

Title: Authorized Signatory

﻿

OPERATING LESSEE:

HCIN MAIDEN HOTEL LESSEE, LLC,
HCIN WATER STREET LESSEE, LLC,
HCIN CHELSEA GRAND EAST LESSEE, LLC,
HCIN HERALD SQUARE LESSEE, LLC,
HCIN DUO THREE LESSEE, LLC,
HCIN DUO TWO LESSEE, LLC,
HCIN DUO ONE LESSEE, LLC,
each a Delaware limited liability company

﻿

﻿

By: _/s/ Ashish R. Parikh__________________________

Name: Ashish R. Parikh

Title: Authorized Signatory

﻿

﻿

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE.]

 

15611190

PROJECT LOAN AGREEMENT

S-1

--------------------------------------------------------------------------------

 



LENDER:

NATIXIS REAL ESTATE CAPITAL LLC,

a Delaware limited liability company

By: _/s/ Michael Magner_____________________

Name: _ Michael Magner_________________

Title: _ Managing Director________________

By: _/s/ Roni Kotel__________________________

Name: _ Roni Kotel______________________

Title:_ Vice President____________________

﻿

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE.]





15611190

PROJECT LOAN AGREEMENT

S-2

--------------------------------------------------------------------------------

 

 



﻿

DOCUMENTATION AGENT:

COMPASS BANK,

an Alabama banking corporation

By: _/s/ Don Byerly_________________________

Name: _Don Byerly______________________

Title: _Senior Vice President______________

﻿

﻿

﻿

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE.]

 

1

--------------------------------------------------------------------------------

 



﻿

SYNDICATION AGENT:

MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation


By: _/s/ Peter J. Ostrowski____________________

Name: _ Peter J. Ostrowski_______________

Title: _Vice President____________________

﻿

﻿

﻿

 

15611190

PROJECT LOAN AGREEMENT

S-4

--------------------------------------------------------------------------------

 



Schedule 1

Index of Other Definitions

﻿

 

15611190

--------------------------------------------------------------------------------

 



Schedule 2

Hotel Locations, Borrowers, Operating Lessees

 

1

--------------------------------------------------------------------------------

 



Schedule 3

Organization of Borrower and Operating Lessee

 

1

--------------------------------------------------------------------------------

 



Schedule 4

Definition of Special Purpose Entity

 

 

--------------------------------------------------------------------------------

 



Schedule 5

PIP Budgets

﻿

﻿

 

 

--------------------------------------------------------------------------------

 



Schedule 6

PIPs





 

--------------------------------------------------------------------------------

 





Schedule 7

Operating Lease

﻿





2

--------------------------------------------------------------------------------

 





Schedule 8

Franchise Agreement

﻿

﻿





3

--------------------------------------------------------------------------------

 





Schedule 9



﻿

﻿

﻿

﻿

 

4

--------------------------------------------------------------------------------

 



Schedule 10

Approved Press Release







 

--------------------------------------------------------------------------------

 





Schedule 11(a)

Allocated Loan Amounts

﻿





2

--------------------------------------------------------------------------------

 





Schedule 11(b)

Aggregate Allocated Loan Amounts

﻿

﻿

﻿





3

--------------------------------------------------------------------------------

 





Schedule 12

Hampton Inn Chelsea Lost Notes

﻿

﻿

﻿

﻿





4

--------------------------------------------------------------------------------

 





Schedule 13

Required Repairs

﻿

 

5

--------------------------------------------------------------------------------

 



Exhibit A

Form of Credit Card Company Payment Direction Letter





6

--------------------------------------------------------------------------------

 





 

7

--------------------------------------------------------------------------------

 



Exhibit B

Pending Disbursement Clause

 



8

--------------------------------------------------------------------------------